Exhibit 10.7

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of October 4, 2017

 

by and among

 

BCSF I, LLC,

as Borrower,

 

VARIOUS LENDERS,

 

GOLDMAN SACHS BANK USA,

as Sole Lead Arranger

and Syndication Agent

 

GOLDMAN SACHS BANK USA,

as Administrative Agent

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Administrator

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Custodian

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1. DEFINITIONS AND INTERPRETATION

 

1

 

 

 

1.1.

Definitions

 

1

1.2.

Accounting Terms

 

47

1.3.

Interpretation, Etc.

 

47

1.4.

Assumptions as to Collateral Obligations, Etc.

 

48

 

 

 

 

SECTION 2. LOANS AND COMMITMENTS

 

49

 

 

 

2.1.

Loans and Commitments

 

49

2.2.

Pro Rata Shares; Availability of Funds

 

52

2.3.

Use of Proceeds

 

52

2.4.

Evidence of Debt; Register; Lenders’ Books and Records; Notes

 

53

2.5.

Interest on Loans

 

53

2.6.

Default Interest

 

54

2.7.

Fees; Etc.

 

54

2.8.

Prepayments; Commitment Reductions

 

55

2.9.

Required Principal Payments

 

57

2.10.

[Reserved]

 

58

2.11.

General Provisions Regarding Payments

 

58

2.12.

Ratable Sharing

 

58

2.13.

Making or Maintaining Floating Rate Loans

 

59

2.14.

Increased Costs; Capital Adequacy

 

60

2.15.

Taxes; Withholding, Etc.

 

61

2.16.

Obligation to Mitigate

 

64

2.17.

Defaulting Lenders

 

65

2.18.

Removal or Replacement of a Lender

 

65

 

 

 

 

SECTION 3. CONDITIONS PRECEDENT

 

66

 

 

 

3.1.

Initial Credit Date

 

66

3.2.

Conditions to Each Credit Extension

 

69

 

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

70

 

 

 

4.1.

Organization; Requisite Power and Authority; Qualification

 

70

4.2.

Equity Interests; Ownership; Collateral Obligations

 

70

4.3.

Due Authorization

 

70

4.4.

No Conflict

 

71

4.5.

Governmental Consents

 

71

4.6.

Binding Obligation

 

71

4.7.

Adverse Proceedings, Etc.

 

71

4.8.

Payment of Taxes

 

71

4.9.

Properties

 

71

4.10.

No Defaults

 

72

4.11.

[Reserved]

 

72

4.12.

Investment Company Act

 

72

4.13.

Federal Reserve Regulations; Exchange Act

 

72

4.14.

Employee Benefit Plans

 

72

4.15.

Solvency

 

72

4.16.

Compliance with Statutes, Etc.

 

72

4.17.

Disclosure

 

73

4.18.

Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act

 

73

 

 

 

 

SECTION 5. COVENANTS

 

73

 

 

 

5.1.

Compliance with Laws, Etc.

 

73

 

--------------------------------------------------------------------------------


 

5.2.

Maintenance of Books and Records

 

74

5.3.

Existence of Borrower, Etc.

 

74

5.4.

Protection of Collateral

 

75

5.5.

Opinions as to Collateral

 

76

5.6.

Performance of Obligations

 

76

5.7.

Negative Covenants

 

77

5.8.

No Consolidation

 

79

5.9.

No Other Business; Etc.

 

79

5.10.

Compliance with Investment Management Agreement

 

79

5.11.

Certain Tax Matters

 

79

5.12.

Certain Regulations

 

80

5.13.

Transaction Data Room

 

80

5.14.

Financial and Other Information; Notices

 

80

5.15.

Inspections, Etc.

 

81

5.16.

Foreign Currency Hedges

 

81

 

 

 

 

SECTION 6. ACCOUNTS; ACCOUNTINGS AND RELEASES

 

84

 

 

 

6.1.

Collection of Money

 

84

6.2.

Collection Accounts

 

86

6.3.

Other Transaction Accounts

 

88

6.4.

Reports by Collateral Agent

 

91

6.5.

Accountings

 

91

6.6.

Additional Reports

 

97

6.7.

Delivery of Pledged Obligations; Custody Documents; Etc.

 

97

6.8.

Custodianship and Release of Collateral

 

100

6.9.

Procedures Relating to the Establishment of Transaction Accounts Controlled by
the Collateral Agent

 

101

 

 

 

 

SECTION 7. APPLICATION OF MONIES

 

102

 

 

 

SECTION 8. SALE OF COLLATERAL OBLIGATIONS; SUBSTITUTION; AMENDMENTS

 

106

 

 

 

8.1.

Sales of Collateral Obligations

 

106

8.2.

Trading Restrictions

 

107

8.3.

Affiliate Transactions

 

109

8.4.

Purchase and Delivery of Collateral Obligations and Other Actions

 

110

8.5.

Amendments to Underlying Instruments

 

110

 

 

 

 

SECTION 9. EVENTS OF DEFAULT

 

111

 

 

 

SECTION 10. THE AGENTS

 

114

 

 

 

10.1.

Appointment of Agents

 

114

10.2.

Powers and Duties

 

115

10.3.

General Immunity

 

116

10.4.

Agents Entitled to Act as Lender

 

120

10.5.

Lenders’ Representations, Warranties and Acknowledgment

 

120

10.6.

Right to Indemnity

 

121

10.7.

Successor Administrative Agent and Collateral Agent

 

121

10.8.

Collateral Documents

 

122

10.9.

Withholding Taxes

 

123

10.10.

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

 

124

 

 

 

 

SECTION 11. MISCELLANEOUS

 

125

 

 

 

11.1.

Notices

 

125

11.2.

Expenses

 

126

11.3.

Indemnity

 

127

11.4.

Set-Off

 

127

 

iii

--------------------------------------------------------------------------------


 

11.5.

Amendments and Waivers

 

128

11.6.

Successors and Assigns; Participations

 

129

11.7.

Independence of Covenants

 

132

11.8.

Survival of Representations, Warranties and Agreements

 

132

11.9.

No Waiver; Remedies Cumulative

 

133

11.10.

Marshalling; Payments Set Aside

 

133

11.11.

Severability

 

133

11.12.

Obligations Several; Independent Nature of Lenders’ Rights

 

133

11.13.

Headings

 

133

11.14.

APPLICABLE LAW

 

133

11.15.

CONSENT TO JURISDICTION

 

134

11.16.

WAIVER OF JURY TRIAL

 

134

11.17.

Usury Savings Clause

 

135

11.18.

Effectiveness; Counterparts

 

135

11.19.

PATRIOT Act

 

135

11.20.

Electronic Execution of Assignments

 

135

11.21.

No Fiduciary Duty

 

136

11.22.

Judgment Currency

 

136

11.23.

Confidentiality

 

137

 

 

 

 

SECTION 12. SUBORDINATION

 

138

 

 

 

SECTION 13. ASSIGNMENT OF INVESTMENT MANAGEMENT AGREEMENT

 

138

 

 

 

SECTION 14. COLLATERAL CUSTODIAN

 

141

 

APPENDICES:

A

Commitments

 

B

Notice Addresses

 

C-1

Borrower Subsidiaries

 

C-2

Collateral Obligations

 

 

 

SCHEDULES:

A

Financial and Other Information

 

 

 

EXHIBITS:

A

Form of Funding Notice

 

B-1

Form of U.S. Tax Compliance Certificate

 

 

(For Foreign Lenders that are not Partnerships)

 

B-2

Form of U.S. Tax Compliance Certificate

 

 

(For Foreign Participants that are not Partnerships)

 

B-3

Form of U.S. Tax Compliance Certificate

 

 

(For Foreign Participants that are Partnerships)

 

B-4

Form of U.S. Tax Compliance Certificate

 

 

(For Foreign Lenders that are Partnerships)

 

C

Form of Assignment Agreement

 

D

Form of Request for Release of Custody Documents

 

E

Form of Power of Attorney

 

F

Form of Available Liquidity Certificate

 

G

Form of Cooperation Agreement

 

H

Form of Margining Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of October 4, 2017 is entered into by and among:

 

(a)                                 BCSF I, LLC, a Delaware limited liability
company (the “Borrower”);

 

(b)                                 the Lenders party hereto from time to time;

 

(c)                                  GOLDMAN SACHS BANK USA (“Goldman Sachs”),
as syndication agent (in such capacity, the “Syndication Agent”) and as sole
lead arranger (in such capacity, the “Arranger”);

 

(d)                                 GOLDMAN SACHS, in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”);

 

(e)                                  U.S. BANK NATIONAL ASSOCIATION, in its
capacity as Collateral Administrator (in such capacity, the “Collateral
Administrator”);

 

(f)                                   U.S. BANK NATIONAL ASSOCIATION, in its
capacity as Collateral Agent (in such capacity, the “Collateral Agent”); and

 

(g)                                  U.S. BANK NATIONAL ASSOCIATION, in its
capacity as Collateral Custodian (in such capacity, the “Collateral Custodian”).

 

RECITALS

 

Capitalized terms used in these recitals and in the preamble shall have the
respective meanings given to such terms in Section 1.1 hereof.

 

The Borrower has requested the Lenders to make available to it a credit facility
hereunder in an aggregate principal amount not to exceed the Maximum Facility
Amount as in effect from time to time, the proceeds of which will be used by the
Borrower to Acquire certain Collateral Obligations, to pay certain fees and
expenses and for the other limited purposes set forth in Section 2.3 hereof.

 

The Borrower Entities have agreed to secure all of the Obligations by granting
to the Collateral Agent, for the benefit of Secured Parties, a Lien on all of
their assets, all on the terms and subject to the conditions set forth herein
and in the other Transaction Documents.

 

The Borrower Entities and the other Credit Parties form an affiliated group of
Persons, and each Credit Party will derive substantial direct and indirect
benefits from the making of the Loans to the Borrower Entities hereunder (which
benefits are hereby acknowledged by each Credit Party party hereto).

 

Accordingly, in consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                         DEFINITIONS AND INTERPRETATION

 

1.1.                            Definitions.

 

The following terms used herein, including in the preamble, recitals, exhibits
and schedules hereto, shall have the following meanings:

 

1

--------------------------------------------------------------------------------


 

“Accounts Securities Intermediary” means a person acting as Securities
Intermediary under an Account Control Agreement.

 

“Acquire” means to purchase, enter into, Originate, receive by contribution or
otherwise acquire.  The terms “Acquired”, “Acquiring” and “Acquisition” have
correlative meanings.

 

“Additional Documentation” means, for each Collateral Obligation, all Underlying
Instruments for such Collateral Obligation required to be delivered to the
Collateral Custodian in accordance with the Transaction Documents that do not
constitute part of the Preliminary Documentation Package for such Collateral
Obligation.

 

“Additional Information Request” is defined in Section 3.2(a).

 

“Additional Reports” is defined in Section 6.6.

 

“Additional Value Adjustment Events” means, with respect to any Collateral
Obligation, such events or circumstances (if any) as may be agreed in writing
between the Borrower and the Administrative Agent as “Additional Value
Adjustment Events” with respect to such Collateral Obligation at the time a
Borrower Entity first Acquires such Collateral Obligation.

 

“Adjusted Balance” means, for any Collateral Obligation at any time, the lower
of:

 

(a)                                 the product of:

 

(1)                                 the Collateral Obligation Notional Amount of
such Collateral Obligation at such time; and

 

(2)                                 the Assigned Price of such Collateral
Obligation; and

 

(b)                                 such other amount as may be specified by the
Borrower as of the date on which such Collateral Obligation was first Acquired
by a Borrower Entity,

 

provided that the Adjusted Balance of any Collateral Obligation that does not
satisfy the Collateral Obligation Criteria at such time shall be zero.

 

“Adjusted USD LIBOR Rate” means, for any Interest Period for any Loan, the rate
per annum obtained by dividing:

 

(a)                                 (1) the rate per annum equal to the rate
determined by the Administrative Agent (and notified to the Collateral
Administrator) to be the London interbank offered rate administered by the ICE
Benchmark Administration (or any other person which takes over the
administration of that rate) for U.S. Dollar deposits (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period
displayed on the relevant Screen Page, determined as of approximately 11:00
a.m. (London, England time) on the related Interest Rate Determination Date; or
(2) if the rate referenced in the preceding clause (1) is not available, the
rate per annum equal to the offered quotation rate to first class banks in the
London interbank market by a leading bank in the London interbank market
(selected by the Investment Manager in consultation with the Administrative
Agent) for U.S. Dollar deposits (for delivery on the first day of such Interest
Period) of amounts in same day funds comparable to the principal amount of the
outstanding Loans with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by

 

(b)                                 an amount equal to (1) one minus (2) the
Applicable Reserve Requirement,

 

provided that, notwithstanding the foregoing, the Adjusted USD LIBOR Rate shall
at no time be less than 0.0% per annum.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” is defined in the preamble.

 

“Administrative Agent Cooperation Agreement” means an Administrative Agent
Cooperation Agreement between a Sponsor Administrative Agent, as Consenting
Party, the Borrower and the Collateral Agent in substantially the form of
Exhibit G, duly executed and delivered.

 

“Administrative Agent Fee Letter” means the Fee Letter dated on or around the
Initial Credit Date between Goldman Sachs Bank USA, as Administrative Agent, and
the Borrower Entities with respect to certain fees to be paid from time to time
to the Administrative Agent.

 

“Administrative Expense Cap” means, for any Payment Date, an amount in USD equal
to $100,000; provided, that, for any Payment Date, to the extent that the full
Administrative Expense Cap was not applied on any of the three immediately
preceding Payment Dates, such excess amount shall be added to the Administrative
Expense Cap for such Payment Date.

 

“Administrative Expenses” means amounts (other than any Reserved Expenses) due
or accrued with respect to any Payment Date (including all fees, expenses and
indemnities) and payable in the following order to:

 

(a)                                 the Bank Parties and the Collateral
Administrator Parties under the Bank Party Fee Letter, this Agreement and the
other Transaction Documents;

 

(b)                                 the Administrative Agent under the
Administrative Agent Fee Letter and the other Transaction Documents;

 

(c)                                  the Investment Manager (other than any
Successor Management Fees) under the Investment Management Agreement, including
legal fees and expenses of counsel to the Investment Manager;

 

(d)                                 the Independent Manager pursuant to the
Constitutive Documents in respect of services provided to the Borrower
thereunder;

 

(e)                                  the agents and counsel of the Borrower
Entities for fees, including retainers, and expenses (including the expenses
associated with complying with FATCA and any other tax compliance regulations);
and

 

(f)                                   without duplication, any Person in respect
of any other reasonable fees or expenses of the Borrower Entities (including in
respect of any indemnity obligations, if applicable) not prohibited under this
Agreement and any reports and documents delivered pursuant to or in connection
with this Agreement.

 

“Advance Rate” means, for each Collateral Obligation, the percentage specified
by the Administrative Agent in its sole and absolute discretion for such
Collateral Obligation at the time the Acquisition of such Collateral Obligation
is approved pursuant to Section 8.2.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any environmental claims), whether pending or, to the knowledge of
the Borrower Entities, threatened against or affecting any Credit Party or any
property of any Credit Party.

 

“Affected Lender” and “Affected Loans” are defined in Section 2.13(b).

 

“Affiliate” or “Affiliated” means, with respect to a Person, (a) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or

 

3

--------------------------------------------------------------------------------


 

(b) any other Person who is a director, officer or employee (1) of such Person,
(2) of any Subsidiary or parent company of such Person or (3) of any Person
described in subclause (a) above.  For purposes of this definition, control of a
Person shall mean the power, direct or indirect, (x) to vote more than 50% of
the securities having ordinary voting power for the election of directors of any
such Person or (y) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.  With respect to the
Borrower Entities, this definition shall exclude the Independent Manager, its
Affiliates and any other special purpose vehicle to which the Independent
Manager is or will be providing administrative services, as a result solely of
the Independent Manager acting in such capacity or capacities. For purposes of
this definition, affiliation solely as a result of ownership by a common equity
sponsor or fund (or related funds) (in each case so long as not under the common
control of Sponsor or any of its Affiliates) shall not be taken into account for
the purpose of clause (kk) of the definition of “Collateral Obligation
Criteria”.

 

“Agent” means each of (a) the Administrative Agent (including as Calculation
Agent), (b) the Syndication Agent, (c) the Collateral Agent, (d) the Collateral
Custodian, (e) the Collateral Administrator, (f) the Accounts Securities
Intermediary, (g) the other Bank Parties and Collateral Administrator Parties
and (h) any other Person appointed under and in accordance with the Transaction
Documents to serve in an agent or similar capacity (including, in each of the
foregoing cases (a) through (h), any of their respective receivers or delegates
permitted under the Transaction Documents).  For the purposes hereof and the
other Transaction Documents, the Investment Manager shall not constitute an
“Agent”.

 

“Agent Affiliates” is defined in Section 11.1(b)(3).

 

“Agent Fee Letter” means each of (a) the Administrative Agent Fee Letter and
(b) the Bank Party Fee Letter.

 

“Agent Fees” is defined in Section 2.7(a).

 

“Aggregate Realization Application Amount” means, for each Payment Date during
the Amortization Period, an amount equal to the sum of the Individual
Realization Application Amounts for all Collateral Obligations that were the
subject of a Disposition or other realization of Principal Proceeds (in whole or
in part) during the related Due Period to the extent not paid pursuant to
Section 2.9 prior to such Payment Date.

 

“Agreed Release Value” means, for any Collateral Obligation, an amount (in U.S.
Dollars) equal to the lesser of (a) 125% of the Historical Borrowing Base Amount
of such Collateral Obligation and (b) 80% of the aggregate outstanding principal
amount of such Collateral Obligation on the date on which such Acquired by a
Borrower Entity.  The Agreed Release Value for a Collateral Obligation shall be
a static number that shall not change during the term of this Agreement,
regardless of any Dispositions (in whole or in part) of or other realization or
recoveries on such Collateral Obligation.

 

“Aggregate Amounts Due” is defined in Section 2.12.

 

“Aggregate Principal Amount” means, when used with respect to any or all of the
Collateral Obligations, Eligible Investments or Cash, the aggregate of the
Principal Balances of such Collateral Obligations, Eligible Investments or Cash
on the date of determination.

 

“Agreement” means this Credit Agreement.

 

“Alternate Rate” is defined in Section 2.13(a)(2).

 

“Amendment” and “Amendment Consent Request” are defined in Section 8.5.

 

4

--------------------------------------------------------------------------------


 

“Amortization Period” means the period commencing on the last day of the Phase I
Funding Period and ending on the earlier of the Maturity Date and the date as of
which the Commitments have been terminated and all Obligations have been paid in
full.

 

“Anti-Corruption Laws” is defined in Section 4.18.

 

“Applicable Minimum Amount” means, for each borrowing and Voluntary Prepayment,
$1,000,000.

 

“Applicable Integral Multiple” means, for each borrowing and Voluntary
Prepayment, $1.

 

“Applicable Reserve Requirement” means, at any time, for any Loan, the maximum
rate, expressed as a decimal, at which reserves (including any basic marginal,
special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator.  Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which a
Floating Rate or any other interest rate of a Loan is to be determined, or
(ii) any category of extensions of credit or other assets which include Loans. 
A Loan shall be deemed to constitute Eurocurrency liabilities and as such shall
be deemed subject to reserve requirements without benefits of credit for
proration, exceptions or offsets that may be available from time to time to the
applicable Lender.  The rate of interest on Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that is distributed by means of
electronic communications pursuant to Section 11.1(b).

 

“Asset Amortized Amount” means, in respect of a Collateral Obligation on any
day, an amount equal to the Dollar Equivalent of the Collateral Obligation
Notional Amount of such Collateral Obligation on such day.

 

“Asset Current Price” means, in respect of a Collateral Obligation on any date,
the bid side market value of that Collateral Obligation (expressed as a
percentage of par of the related Collateral Obligation Notional Amount but
excluding any accrued interest), as determined by the Calculation Agent on each
Business Day, provided that, if such Collateral Obligation is an Unsettled Sale
Asset on such date, then the “Asset Current Price” for such Collateral
Obligation shall be the Expected Settlement Price (expressed as a percentage of
par of the related Collateral Obligation Notional Amount but excluding any
accrued interest) thereof at such time.

 

“Asset Price Differential” is defined in the Margining Agreement.

 

“Assignable Loan” means a Loan Obligation that is capable of being assigned or
novated to, at a minimum, commercial banks or financial institutions
(irrespective of their jurisdiction of organization) that are not then a lender
or a member of the relevant lending syndicate, without the consent of the
borrower or the guarantor, if any, of such Loan Obligation or any agent.

 

“Assigned Price” means, in respect of a Collateral Obligation on any date, the
value of such Collateral Obligation (expressed as a percentage of par but
excluding any accrued interest) at the time such Collateral Obligation is
Acquired by a Borrower Entity, as determined in good faith by the Calculation
Agent and agreed by the Borrower at such time.

 

If a Borrower Entity has Committed to Acquire a Collateral Obligation in more
than one lot and/or a Collateral Obligation has been added to the Underlying
Portfolio in more than one lot (for

 

5

--------------------------------------------------------------------------------


 

example, by Commitments or Acquisitions on separate days), then each lot of such
a Collateral Obligation shall be treated as separate Collateral Obligations for
purposes of determining the Assigned Prices therefor.

 

“Assignment Agreement” means:

 

(a)                                 with respect to the Loans and the
Commitments, an Assignment and Assumption Agreement substantially in the form of
Exhibit C, with such amendments or modifications as may be approved by the
Administrative Agent and the Borrower Entities; and

 

(b)                                 with respect to any Collateral Obligation,
an assignment and assumption agreement in the form required, pursuant to the
related Underlying Instruments, for the transfer by the applicable Borrower
Entity of all or a portion of the legal and beneficial interest in such
Collateral Obligation.  If no form of assignment and assumption agreement is
required, pursuant to the related Underlying Instruments, for the transfer of
all or a portion of the for the transfer by such Borrower Entity of all or a
portion of the legal and beneficial interest in such Collateral Obligation, then
the “Assignment Agreement” for such Collateral Obligation shall be a reference
to the form of assignment and assumption agreement, and any related documents,
that are customary in the relevant market for the transfer of the legal and
beneficial interest in such Collateral Obligation.

 

“Assignment Effective Date” is defined in Section 11.6(b).

 

“Australian Dollar”, “A$” and “AUD” each means the lawful currency of Australia.

 

“Authorized Officer” means:

 

(a)                                 With respect to each Borrower Entity, any
Officer of such Person or any other Person who is authorized to act for such
Person in matters relating to, and binding upon, such Person (which, in the case
of the Investment Manager, shall be an Authorized Officer of the Investment
Manager).

 

(b)                                 With respect to the Investment Manager, any
officer, employee or agent of the Investment Manager who is authorized to act
for the Investment Manager in matters relating to, and binding upon, the
Investment Manager with respect to the subject matter of the request,
certificate or order in question.

 

(c)                                  With respect to a Collateral Administrator
Party, any officer, employee or agent of such Collateral Administrator Party who
is authorized to act for such Collateral Administrator Party in matters relating
to, and binding upon, such Collateral Administrator Party with respect to the
subject matter of the request, certificate or order in question.

 

(d)                                 With respect to the Account Securities
Intermediary or the Collateral Custodian, any officer, employee or agent of such
Person who is authorized to act for such Person in matters relating to, and
binding upon, such Person respect to the subject matter of the request,
certificate or order in question.

 

(e)                                  With respect to the Collateral Agent or any
other bank or trust company acting as trustee of an express trust or as
custodian, a Trust Officer.

 

(f)                                   With respect to the Administrative Agent,
any officer thereof who has responsibility with respect to the administration of
this Agreement.

 

Each party may receive and accept a certification (which shall include contact
information and email addresses) of the authority of any other party as
conclusive evidence of the authority of any

 

6

--------------------------------------------------------------------------------


 

Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

 

“Available Commitments” means, with respect to the Equity Holder at any time,
the aggregate amount of all Uncalled Commitments of all Investors at such time. 
As used herein:

 

“Demand Notice” means a drawdown notice made to the Investors in the Equity
Holder for the making of investor contributions pursuant to and in accordance
with the Organizational Documents of the Equity Holder.

 

“Investor” means an investor in the Equity Holder that has committed to make
additional capital contributions to the Equity Holder.

 

“Uncalled Commitment” means, with respect to any Investor at any time, such
Investor’s Unused Commitment minus any portion of such Investor’s Unused
Commitment that is subject to a pending Demand Notice.

 

“Unused Commitments” means, with respect to any Investor at any time, such
Investor’s unfunded capital commitment under the Equity Holder’s Organizational
Documents.

 

“Available Liquidity I” means, at any date, the Dollar Equivalent of (a) the
amount of Liquid Assets and Liquid Securities at such date minus (b) the
aggregate amount of indebtedness for borrowed money (other than indebtedness
incurred hereunder) of the Equity Holder and its Subsidiaries (other than
Permitted Financing Subsidiaries) as at such date.

 

“Available Liquidity II” means, at any date, the Dollar Equivalent of (a) the
amount of Liquid Assets at such date minus (b) the aggregate amount of
indebtedness for borrowed money (other than indebtedness incurred hereunder) of
the Equity Holder and its Subsidiaries (other than Permitted Financing
Subsidiaries) as at such date.

 

“Available Liquidity Certificate” means a certificate duly executed by the
Borrower and the Equity Holder in the form of Exhibit F.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of (a) the last day of the Phase II Funding Period and
(b) the date of the termination of the Commitments in full pursuant to
Section 2.8(b) or Section 9.

 

“Balance” means on any date, with respect to Cash or Eligible Investments in any
account, the aggregate of (1) the current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (2) the principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (3) the purchase price or the accreted value, as
applicable, (but not greater than the face amount) of non-interest-bearing
government and corporate securities and commercial paper.

 

“Bank” means U.S. Bank National Association, a national banking association, in
its individual capacity and not as Agent, and any successor thereto.

 

“Bank Parties” means the Bank, in its capacities as Collateral Agent, Collateral
Administrator, Collateral Custodian, Account Securities Intermediary and in its
other capacities hereunder and under the other Transaction Documents.

 

“Bank Party Fee Letter” means the Fee Letter dated on or around the Initial
Credit Date among the Bank Parties, the Collateral Administrator Parties and the
Borrower Entities (or the Investment Manager on their behalf) with respect to
certain fees to be paid from time to time to the Bank Parties and the Collateral
Administrator Parties and their respective Affiliates in connection with the
transactions contemplated by the Transaction Documents.

 

7

--------------------------------------------------------------------------------


 

“Bankruptcy” means, with respect to a Collateral Obligation, a “Bankruptcy” (as
defined in the Credit Definitions) with respect to the related underlying
obligor.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (iii) the sum of (a) the applicable
Floating Rate (after giving effect to any Floating Rate “floor”) that would be
payable on such day for a Loan bearing interest based on such Floating Rate with
a one-month interest period plus (b) 1.0%.  Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.  The Agents or Lenders may make commercial loans
or other loans at rates of interest at, above or below the Base Rate or any rate
referred to in the definition thereof.

 

“Basel III” means, collectively, those certain agreements on capital and
liquidity standards contained in “Basel III:  A Global Regulatory Framework for
More Resilient Banks and Banking Systems”, “Basel III:  International Framework
for Liquidity Risk Measurement, Standards and Monitoring”, and “Guidance for
National Authorities Operating the Countercyclical Capital Buffer”, each as
published by the Basel Committee on Banking Supervision in December 2010 (as
revised from time to time), and “Basel III:  The Liquidity Coverage Ratio and
Liquidity Risk Monitoring Tools”, as published by the Basel Committee on Banking
Supervision in January 2013 (as revised from time to time), and, in each case,
as implemented by such Lender’s primary U.S. bank regulatory authority.

 

“Bid Disqualification Condition” means, with respect to any bid submitted by any
third party on any date, in the Calculation Agent’s commercially reasonable
judgment:

 

(a)                                 either (x) such third party is ineligible to
accept assignment or transfer of the relevant Collateral Obligation or any
portion thereof, as applicable, substantially in accordance with the
then-current market practice in the principal market for such relevant
Collateral Obligation, as reasonably determined by the Calculation Agent, or
(y) such third party would not, through the exercise of its commercially
reasonable efforts, be able to obtain any consent required under any agreement
or instrument governing or otherwise relating to such Collateral Obligation to
the assignment or transfer of such Collateral Obligation or such portion
thereof, as applicable, to it; or

 

(b)                                 such bid is not bona fide, including due to
(x) the insolvency of the bidder, (y) the inability, failure or refusal of the
bidder to settle the purchase of such Collateral Obligation or any portion
thereof, as applicable, or otherwise settle transactions in the relevant market
or perform its obligations generally or (z) with respect to the component of
such bid in synthetic form, such bid not accurately reflecting the transfer of
the credit risk of such Collateral Obligation through its maturity.

 

“Board of Directors” means, with respect to each Borrower Entity, the directors
or managers of such Borrower Entity duly appointed by the members of such
Borrower Entity.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

 

“Borrower” is defined in the preamble.

 

“Borrower Entity” means each of the Borrower and each Permitted Additional
Subsidiary.

 

8

--------------------------------------------------------------------------------


 

“Borrower Order” and “Borrower Request” mean a written order or request (which
may be a standing order) dated and signed in the name of a Borrower Entity by an
Authorized Officer of such Borrower Entity or by an Authorized Officer of the
Investment Manager, as the context may require or permit.  An order or request
provided in an email or other electronic communication by an Authorized Officer
of a Borrower Entity or by an Authorized Officer of the Investment Manager shall
constitute a Borrower Order, except in each case to the extent the Collateral
Agent requests otherwise in writing.

 

“Borrower Sale and Contribution Agreement” means the Sale and Contribution
Agreement dated on or around the Initial Credit Date between the Seller and the
Borrower.

 

“Borrowing Base” means, on any date, an amount equal to:

 

(a)                                 the aggregate Borrowing Base Values of the
Collateral Obligations; plus

 

(b)                                 the Dollar Equivalent of the amount on
deposit in the Principal Collection Account as of such date; minus

 

(c)                                  for each Collateral Obligation as to which
an Excess Concentration Amount exists as of such date, the product of:

 

(1)                                 such Excess Concentration Amount; and

 

(2)                                 the Advance Rate for such Collateral
Obligation as of such date,

 

all as determined by the Administrative Agent.

 

“Borrowing Base Deficiency” means, at any time, the amount (if any) by which the
aggregate principal amount of the Loans outstanding exceeds the Borrowing Base
at such time.

 

“Borrowing Base Value” means, for each Collateral Obligation on any date, an
amount equal to the product of:

 

(a)                                 the Advance Rate for such Collateral
Obligation as of such date;

 

(b)                                 the Adjusted Balance of such Collateral
Obligation as of such date; and

 

(c)                                  the Initial FX Rate for such Collateral
Obligation as of such date.

 

“Breakage Event” is defined in Section 2.13(c).

 

“BSL” means a Loan Obligation that, at the time of determination:

 

(a)                                 (1) is a broadly syndicated commercial loan;
(2) is secured by a pledge of collateral, which security interest is validly
perfected and either (x) first priority under applicable law or (y) as
determined by the Administrative Agent in its sole and absolute discretion,
second priority under applicable law to another loan of the same obligor that is
secured by assets whose value does not constitute a material portion of the
value of all assets of such obligor (subject to liens permitted under the
applicable credit agreement that are reasonable and customary for similar loans,
and liens accorded priority by law in favor of the United States or any state or
agency); (3) has a collateral value or enterprise value securing such Loan
Obligation (as determined in good faith by the Investment Manager on or about
the time of origination) that is equal to or in excess of (x) the outstanding
principal balance of such Loan Obligation plus (y) the aggregate outstanding
balances of all other loans of equal or higher seniority secured by the same
collateral; (4) has a senior facility size of $200,000,000 or greater and has an
EBITDA for the prior twelve calendar months of $50,000,000 or greater (after
giving pro forma effect to any

 

9

--------------------------------------------------------------------------------


 

acquisition in connection therewith); (5) is rated by either S&P or Moody’s (or
the obligor is rated by S&P or Moody’s) at the time of Acquisition by the
applicable Borrower Entity; (6) at least two Pricing Sources are available; and
(7) has a LoanX Depth of 2 or more at such time; or

 

(b)                                 is otherwise deemed to be a BSL by the
Administrative Agent.

 

“BSL Price-Triggered VAE” is defined in the definition of “Value Adjustment
Event” in the Margining Agreement.

 

“Business Day” means:

 

(a)                                 for all purposes other than as covered by
clause (b) below, any day except Saturday, Sunday and any day which shall be in
New York, New York or London, England or the location of the Corporate Trust
Office (initially Chicago, Illinois), a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close; and

 

(b)                                 with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Loans, any day that is a Business Day described in clause (a) above and that is
also a day for trading by and between banks in U.S. Dollar deposits in the
interbank LIBOR market.

 

“Calculation Agent” means the Administrative Agent.  Unless otherwise expressly
stated herein, all determinations by the Calculation Agent hereunder shall be
made in its sole and absolute discretion.

 

“Cash” means (a) such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts and
(b) funds denominated in any other Specified Currencies.

 

“Cause Event” is defined in Section 13(g).

 

“Certificated Security” is defined in Section 8-102(a)(4) of the UCC.

 

“Change in Law” means the occurrence, after the date hereof, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Clean-Up Call Event” means an event that will be deemed to occur if either:

 

(a)                                 the aggregate principal amount of the Loans
outstanding at such time is less than 20% of the Total Facility Amount at such
time; or

 

(b)                                 the number of unique Collateral Obligations
in the Collateral Portfolio is less than 10.

 

“Clean-Up Call Prepayment” is defined in Section 2.9(b).

 

10

--------------------------------------------------------------------------------


 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Closing Date” means October 4, 2017.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted to the
Collateral Agent pursuant to the Transaction Documents as security for the
Obligations.

 

“Collateral Account” means a segregated trust account maintained pursuant to
Section 6.3(d), and “Collateral Accounts” means all of such accounts,
collectively.

 

“Collateral Administration Agreement” means a collateral administration
agreement dated on or around the Initial Credit Date among the Borrower
Entities, the Investment Manager and the Collateral Administrator Parties.

 

“Collateral Administrator” means the Bank, solely in its capacity as Collateral
Administrator under the Collateral Administration Agreement, until a successor
Person shall have become the Collateral Administrator pursuant to the applicable
provisions of the Collateral Administration Agreement, and thereafter
“Collateral Administrator” shall mean such successor Person.

 

“Collateral Administrator Parties” means the Collateral Administrator.

 

“Collateral Agent” is defined in the preamble.

 

“Collateral Agent Exchange Rate” means, on any day, with respect to any
Specified Currency, the rate at which another Specified Currency may be
exchanged into such Specified Currency at the prevailing spot rate of exchange
determined by the Collateral Agent to be available to it in a commercially
reasonable manner, in accordance with the Collateral Agent’s customary
commercial practice from time to time, in the London interbank exchange market,
at the time specified by the Collateral Agent on such date.

 

“Collateral Custodian” is defined in the preamble.

 

“Collateral Custodian Termination Notice” is defined in Section 14.

 

“Collateral Deficit”, “Collateral Excess” and “Collateral Threshold” are defined
in the Margining Agreement.

 

“Collateral Documents” means the Pledge and Security Agreement, the Securities
Account Control Agreements, the Margining Agreement, the Power of Attorney and
all other instruments, documents and agreements delivered by or on behalf of any
Credit Party pursuant to this Agreement or any of the other Transaction
Documents in order to grant to, or perfect in favor of, the Collateral Agent,
for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

 

“Collateral Obligation” means any Loan Obligation that, at the time a Commitment
is made to Acquire such obligation by a Borrower Entity, and at all times
thereafter, satisfies each of the Collateral Obligation Criteria (except in each
case to the extent any one or more of such criteria are expressly waived in
writing in the manner and to the extent expressly set forth in this Agreement),
as determined from time to time by the Administrative Agent.

 

“Collateral Obligation Criteria” means, with respect to any obligation, each of
the following:

 

11

--------------------------------------------------------------------------------


 

(a)                                 such obligation has been approved by the
Administrative Agent in accordance with the procedures set forth in Section 8);

 

(b)                                 the required Documentation Package has been
delivered or will be to the Collateral Custodian to the extent required herein;

 

(c)                                  at the time of its Acquisition, the
Investment Manager has determined that a Value Adjustment Event has not occurred
and is not likely to occur as to such obligation;

 

(d)                                 such obligation is one as to which the
applicable Borrower Entity has good and marketable title, free and clear of all
Liens other than Permitted Liens;

 

(e)                                  such obligation is denominated in a
Specified Currency and is neither convertible by the issuer thereof into, nor
payable in, any currency other than a Specified Currency;

 

(f)                                   as at its Acquisition date, such
obligation is not one as to which a Bankruptcy has occurred;

 

(g)                                  as at its Acquisition date, such obligation
is not one as to which a Failure to Pay has occurred (giving effect to any
applicable cure periods under the Underlying Instruments);

 

(h)                                 no portion of such obligation has been
Originated, documented, sold or contributed to a Borrower Entity or charged-off,
in each case other than in accordance with all applicable policies and
procedures of the Investment Manager as in effect on the related Acquisition
Date;

 

(i)                                     at the time of its Acquisition, such
obligation is not subject to a Restructuring in which all or a portion of the
principal balance due has been reduced or forgiven;

 

(j)                                    such obligation does not mature more than
eight years after the date on which it was Acquired;

 

(k)                                 such obligation does not mature after
December 31, 2025;

 

(l)                                     such obligation is governed by the law
of the United States or of any state thereof, by English law or by Australian
law;

 

(m)                             such obligation is issued by an obligor that is
Domiciled in (1) the United States; (2) Australia; (3) the United Kingdom; (4) a
member state of either the European Union or the European Free Trade Association
(other than France, Greece, Iceland, Italy, Portugal or Spain); or (5) any other
jurisdiction approved by the Administrative Agent;

 

(n)                                 its Acquisition will not result in the
imposition of stamp duty or stamp duty reserve tax payable by any Borrower
Entity, unless such stamp duty or stamp duty reserve tax has been included in
the purchase price of such obligation;

 

(o)                                 upon Acquisition, the obligation is capable
of being, and will be, the subject of a first fixed charge, a first priority
security interest or other arrangement having a similar commercial effect in
favor of the Collateral Agent for the benefit of the Secured Parties;

 

(p)                                 (A) it is capable of being sold or assigned
to or held by such Borrower Entity, together with any associated security,
without any breach of applicable selling restrictions or of any contractual
provisions and (B) it must permit assignments without the consent of any
obligor, or any other restriction, following an event of default thereunder;

 

12

--------------------------------------------------------------------------------


 

(q)                                 it must require the consent of at least 66
2/3 percent of the lenders to the obligor thereunder for any change that extends
the time for, or reduces, waives or forgives the amount of, any payment of
principal or interest on such obligation (for the avoidance of doubt, excluding
any changes originally envisaged in the loan documentation);

 

(r)                                    such obligation is an Assignable Loan or
a Consent Required Loan and, in each case, no rights of first refusal, rights of
first offer, last looks, drag along rights or tag along rights (in each case
however designated or defined, and whether in the underlying instruments
governing such obligation, in any intercreditor agreement or agreement among
lenders relating to such obligation or otherwise) exist in favor of any other
holder of such obligation or any other Person;

 

(s)                                   such obligation is Registered, unless it
is not a “registration-required obligation” as defined in Section 
163(f)(2)(A) of the Code;

 

(t)                                    such obligation is an obligation with
respect to which the relevant Borrower Entity will receive payments due under
the terms of such obligation and proceeds from disposing of such asset free and
clear of withholding tax, other than withholding tax as to which the obligor or
issuer must make additional payments so that the net amount received by such
Borrower Entity after satisfaction of such tax is the amount due to such
Borrower Entity before the imposition of any withholding tax;

 

(u)                                 such obligation is not an obligation of
Goldman Sachs & Co. or any of its Affiliates;

 

(v)                                 at the time of its Acquisition, such
obligation does not represent more than 75% of the Total Indebtedness available
under the related Underlying Instruments;

 

(w)                               at the time of its Acquisition, such
obligation is not a Credit Risk Obligation;

 

(x)                                 such obligation is not a lease (including a
finance lease);

 

(y)                                 such obligation is either Originated by a
Borrower Entity or, if not so Originated, is Acquired by a Borrower Entity by
assignment, and such obligation is not a Participation;

 

(z)                                  such obligation (if acquired from the
Seller) has been acquired by the related Borrower Entity pursuant to the terms
of the Sale and Contribution Agreement (or other agreements between such
Borrower Entity and the Seller satisfactory to the Agent in its sole and
absolute discretion) and the Borrower Entities shall have complied with all
terms and conditions for Affiliate transactions with respect thereto set forth
herein;

 

(aa)                          such obligation is not an Interest Only Security;

 

(bb)                          such obligation provides for a fixed amount of
principal payable in Cash on scheduled payment dates and/or at maturity and does
not by its terms provide for earlier amortization or prepayment at a price of
less than par;

 

(cc)                            such obligation does not constitute Margin
Stock;

 

(dd)                          such obligation is not an obligation pursuant to
which any future advances or payments to the borrower or the obligor thereof may
be required to be made by any Borrower Entity (other than to indemnify an agent
or representative for lenders pursuant to the Underlying Instruments), unless
appropriate arrangements (acceptable to the Administrative Agent in its sole and
absolute discretion, which arrangements may be made by amendment to this
Agreement or any other Transaction Documents) are made by the Borrower to
provide a reserve to cover the full amount of all such future advances or
payments;

 

13

--------------------------------------------------------------------------------


 

(ee)                            such obligation is not, by its terms,
convertible into or exchangeable for an equity security at any time over its
life;

 

(ff)                              such obligation is not a Structured Finance
Obligation;

 

(gg)                            such obligation is not a Synthetic Security;

 

(hh)                          such obligation does not include or support a
letter of credit;

 

(ii)                                  such obligation is not an interest in a
grantor trust;

 

(jj)                                such obligation is not issued by an issuer
(primary obligor) located in a country, which country on the date on which the
obligation is Acquired by the relevant Borrower Entity imposed foreign exchange
controls that effectively limit the availability or use of the Specified
Currency in which such obligation is denominated to make when due the scheduled
payments of principal thereof and interest thereon;

 

(kk)                          no Credit Party nor any of their respective
Affiliates is, or is an Affiliate of, any obligor on such obligation; and

 

(ll)                                  such obligation is not subject to material
non-credit related risk (such as the occurrence of a catastrophe), as reasonably
determined by the Investment Manager.

 

provided that, if such obligation does not satisfy the criteria above, the
Administrative Agent may expressly consent to the inclusion of such obligation
in accordance with the procedures set forth in Section 8.

 

“Collateral Obligation Notional Amount” means, in respect of any Collateral
Obligation, the full principal amount of the Collateral Obligation owned by the
Borrower Entities or Committed to be owned by the Borrower Entities, as the case
may be (in each case after giving effect on a pro-rata basis to any repurchase,
repayment or tender offer in respect of that Collateral Obligation).

 

“Collateral Portfolio” means on any date of determination, all Collateral
Obligations then owned by the Borrower Entities and all Collateral Obligations
then Committed to be Acquired by the Borrower Entities.

 

“Collateral Portfolio Calculation Base” means, on any date, an amount equal to
the aggregate Adjusted Balances of all Collateral Obligations that satisfy the
Collateral Obligation Criteria at such date (determined in USD, for each such
Collateral Obligation, using its Initial FX Rate).

 

“Collateral Portfolio Requirements” means, at any time, requirements that are in
compliance at such time if and only if (except in each case to the extent any
one or more of such criteria are expressly waived in writing or are deemed to
have been waived in the manner and to the extent expressly set forth in
Section 8), all as calculated by the Administrative Agent:

 

(a)                                 the sum of the Adjusted Balances of all
Junior Secured Collateral Obligations and Unsecured Collateral Obligations does
not exceed 30.0% of the Collateral Portfolio Calculation Base at such time;

 

(b)                                 the sum of the Adjusted Balances of all
Unsecured Collateral Obligations does not exceed 0% of the Collateral Portfolio
Calculation Base at such time (unless otherwise consented to by the Lenders in
their sole and absolute discretion);

 

(c)                                  the sum of the Adjusted Balances of all
Collateral Obligations issued by any single issuer and its Affiliates does not
exceed 7.5% of the Collateral Portfolio Calculation Base;

 

14

--------------------------------------------------------------------------------


 

(d)                                 the sum of the Adjusted Balances of all
Collateral Obligations in any single Bloomberg Industry Classification System
Level 2 industry classification in the Collateral Portfolio does not exceed 20%
of the Collateral Portfolio Calculation Base;

 

(e)                                  the sum of the Adjusted Balances of all
Collateral Obligations that are BSLs is not less than 15% of the Collateral
Portfolio Calculation Base;

 

(f)                                   the sum of the Adjusted Balances of all
Collateral Obligations maturing more than seven years after the date on which
they were Acquired does not exceed 25% of the Collateral Portfolio Calculation
Base; and

 

(g)                                  the sum of the Adjusted Balances of all
Collateral Obligations issued by the Sponsor or an Affiliate of the Sponsor does
not exceed 20% of the Collateral Portfolio Calculation Base.

 

For purposes of the foregoing, the Adjusted Balance of each Collateral
Obligation will be determined in USD using its Initial FX Rate.

 

“Collection Account” means each of the Interest Collection Account and the
Principal Collection Account.

 

“Commitment” means:

 

(a)                                 With respect to the lending facility under
this Agreement, the commitment of a Lender to make or otherwise fund a Loan, and
“Commitments” means such commitments of all Lenders in the aggregate.  The
amount of each Lender’s Commitment is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof (including increases pursuant to
Section 2.1(d) and reductions pursuant to Section 2.8).  For the avoidance of
doubt, Commitments of the Lenders hereunder include New Commitments.

 

(b)                                 With respect to Collateral Obligations,
means a binding commitment pursuant to the Investment Manager’s then current
policies and procedures to purchase or sell a loan or bond between the buyer and
seller of such loan or bond entered into pursuant to customary documents in the
relevant market.  The terms “Commit” and “Committed” have correlative meanings. 
With respect to Collateral Obligations contributed to a Borrower Entity, such
Borrower Entity will be deemed to have Committed to Acquire such Collateral
Obligation on the date on which such contribution occurs.  With respect to
Collateral Obligations Originated by a Borrower Entity, such Borrower Entity
will be deemed to have Committed to Acquire such Collateral Obligation on the
date on which such Borrower Entity becomes obligated to, or if earlier in fact
does, make or fund such Collateral Obligation.

 

“Commitment Fee Rate” and “Commitment Fees” are defined in Section 2.7(c).

 

“Compliance Certificate” means, with respect to each Compliance Certificate
Calculation Date, an Officer’s Certificate of the Borrower:

 

(a)                                 certifying that, except as identified in
such certificate, as at such Compliance Certificate Calculation Date and the
date of such certificate no Value Adjustment Events has occurred with respect to
such Collateral Obligation;

 

(b)                                 setting forth, for each Collateral
Obligation as to which any one or more Value Adjustment Events have occurred, a
description of each such Value Adjustment Event and the steps that the Borrower
Entities and the Investment Manager have taken and expect to take with respect
thereto, all in form and detail satisfactory to the Administrative Agent; and

 

15

--------------------------------------------------------------------------------


 

(c)                                  setting forth, for each Collateral
Obligation in the Collateral Portfolio, a calculation of each Financial Ratio as
at such Compliance Certificate Calculation Date and for each prior Financial
Ratio Test Period (either prepared by or on behalf of the underlying obligors on
such Collateral Obligation or, if not so prepared, by the Borrower), all in form
and detail satisfactory to the Administrative Agent.

 

“Compliance Certificate Calculation Date” means the last day of each calendar
quarter.

 

“Confidential Information” is defined in Section 11.23.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consent Required Loan” means a Loan Obligation that is capable of being
assigned or novated with the consent of the borrower or the guarantor, if any,
of such Loan Obligation or any agent, but only if the related Underlying
Instruments require such consent to not be unreasonably withheld (subject to
customary and market restrictions on assignment, including a prohibition on
assignment to disqualified institutions and competitors of the related borrower
or any direct or indirect equity owner of the borrower).

 

“Constitutive Documents” means, with respect to:

 

(a)                                 the Borrower, its amended and restated
limited liability company agreement dated October 4, 2017;

 

(b)                                 the Equity Holder, its Certificate of
Formation dated August 15, 2016; and

 

(c)                                  for each Permitted Additional Subsidiary,
organizational documents in form and substance satisfactory to the Lenders in
their sole and absolute discretion.

 

“Corporate Trust Office” means, with respect to the Collateral Agent, the
principal corporate trust office of the Collateral Agent at:

 

U.S. Bank National Association

190 South LaSalle Street

Chicago, Illinois 60603

Attn:                    Global Corporate Trust Service— BCSF I, LLC

Email:

 

“Counterparty” means a counterparty on a Hedge Agreement.

 

“Covenant/Representation Breach” means a breach of a covenant or representation
or warranty under a contractual arrangement in any material respect (in each
case without regard to any grace periods or any requirement that notice of such
event has been given to the underlying obligor) relating to the financial
performance (including, for the avoidance of doubt, any financial covenant or
other covenant the compliance with which is determined in whole or in part by
reference to a numerical ratio or other numerical calculation) or a material
operational covenant of the related obligor, as determined by the Administrative
Agent.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Definitions” means the 2003 ISDA Credit Derivatives Definitions as
published by the International Swap and Derivatives Association, Inc.

 

16

--------------------------------------------------------------------------------


 

“Credit Extension” means the making of a Loan.

 

“Credit Party” means each Borrower Entity, the Equity Holder, the Limited
Guarantor and the Sponsor.

 

“Credit Risk Obligation” means any Collateral Obligation that, in the Investment
Manager’s judgment exercised in accordance with the Investment Management
Agreement, has a significant risk of declining in credit quality or price.

 

“Currency Shortfall” is defined in Section 7(d).

 

“Current FX Rate” means:

 

(a)                                 with respect to a Specified Currency as of
any date, the prevailing spot rate of exchange between the Specified Currency
and USD as of such date, determined in good faith by the Calculation Agent in a
commercially reasonable manner; provided that if the Specified Currency is USD,
the Current FX Rate will be equal to 1; and

 

(b)                                 with respect to a Collateral Obligation at
any time, the Current FX Rate for the Specified Currency in which such
Collateral Obligation is denominated and payable.

 

“Custodial Office” is defined in Section 14.

 

“Custody Documents” means, for each Collateral Obligation:

 

(a)                                 all Escrowed Assignment Agreement Documents
in relation to such Collateral Obligation delivered to the Collateral Custodian
pursuant to Section 6.7(e), (f) and (g); and

 

(b)                                 all Underlying Instruments in relation to
such Collateral Obligation and other Diligence Information delivered to the
Collateral Custodian pursuant to Section 6.7(e), (f) and (g) and
Section 8.2(a) and (b) (in each case, except as otherwise provided in such
sections).

 

“Daily Commitment Fee Calculation Amount” is defined in Section 2.7(c).

 

“Daily Report” means the daily report provided to the Collateral Agent pursuant
to Section 6.5(a).

 

“Debtor Relief Laws” means, collectively:

 

(a)                                 the Bankruptcy Code; and

 

(b)                                 all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States, any state thereof or any other applicable jurisdictions from time
to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Defaulted Asset Sale Failure” mean the failure by a Borrower Entity to use
commercially reasonable efforts to Commit to sell any Defaulted Obligation
within 45 days of such Collateral Obligation becoming a Defaulted Obligation
(unless such Defaulted Obligation has ceased to be a Defaulted Obligation as set
forth in the definition thereof, in which case no Defaulted Asset Sale Failure
shall occur with respect to such Collateral Obligation), provided that:

 

17

--------------------------------------------------------------------------------


 

(1)                                 the failure to Commit to sell any Defaulted
Obligation shall not result in a Defaulted Asset Sale Failure for so long as the
relevant Borrower Entity continues to use commercially reasonable efforts to
Commit to sell such Defaulted Obligation after such 45 day period; and

 

(2)                                 a Commitment to sell a Defaulted Obligation
to an affiliate of a Borrower Entity shall not constitute a failure by a
Borrower Entity to Commit to sell such Defaulted Obligation.

 

“Defaulted Obligation” means any Collateral Obligation as to which a Bankruptcy
or a Failure to Pay shall have occurred.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that:

 

(a)                                 during the Availability Period, has failed
to (1) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder, unless such Lender notifies the
Administrative Agent and the Borrower Entities in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied or
waived, or (2) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due; or

 

(b)                                 the Administrative Agent has received
notification during the Availability Period that such Lender is (1) insolvent,
or is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors or (2) the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender, or such Lender has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender under this clause (b) solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Derivative Transaction” means (a) any transaction (including an agreement with
respect to any such transaction) (i) that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) that is a type of transaction that is similar to any
transaction referred to in clause (i) above that is currently, or in the future
becomes, entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and that is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or

 

18

--------------------------------------------------------------------------------


 

value, or other benchmarks against which payments or deliveries are to be made
or (b) any combination of the transactions referred to in clause (a).

 

“Designated Principal Proceeds” is defined in the proviso to the definition of
“Interest Proceeds” herein.

 

“Determination Date” means, with respect to a Payment Date, the last Business
Day of the immediately preceding Due Period.

 

“Diligence Information” is defined in Section 8.2(a)(iii).

 

“Disposition” means the sale, transfer, assignment or other disposition of an
asset.  “Dispose” has a corresponding meaning.

 

“Dispute”, “Dispute Notice”, “Dispute Notice Date” and “Disputed Collateral
Obligation” are defined in the Margining Agreement.

 

“Distribution” means any payment of principal or interest or any dividend,
premium or fee payment made on, or any other distribution in respect of, a
security or obligation.

 

“Document Checklist” means, for any Collateral Obligation, an electronic or hard
copy list delivered by the Investment Manager to the Collateral Agent that
identifies such Collateral Obligation, the applicable obligor and each of the
documents that shall be delivered to the Collateral Custodian by the Investment
Manager hereunder (including the identification of each item of Diligence
Information and Financial and Other Information to be delivered), and whether
each such document is an original or a copy and whether a hard copy will be
delivered to the Collateral Custodian or whether such item will be posted in the
Transaction Data Room in lieu of physical delivery to the Collateral Custodian,
and whether an Administrative Agent Cooperation Agreement is required to be
provided.

 

“Documentation Package” means, for each Collateral Obligation, the Preliminary
Documentation Package and the Additional Documentation for such Collateral
Obligation.

 

“Dollar Equivalent” means, as to any amount in any Specified Currency at any
time, such amount converted to USD at the Current FX Rate for such Specified
Currency at such time.

 

“Dollars”, “USD”, “U.S.$” and the sign “$” mean the lawful money of the United
States of America.

 

“Domicile” means, with respect to any issuer of, or obligor with respect to, a
Collateral Obligation:

 

(a)                                 except as provided in clause (b) below, its
country of organization; or

 

(b)                                 if it is organized in a Tax Jurisdiction,
each of such jurisdiction and the country in which, in the Investment Manager’s
good faith estimate, a substantial portion of its operations are located or from
which a substantial portion of its revenue or value is derived, in each case
directly or through Subsidiaries (which shall be any jurisdiction and country
known at the time of designation by the Investment Manager to be the source of
the majority of revenues, if any, of such issuer or obligor).

 

The term “Domiciled” has a correlative meaning.

 

“Draft Amendment Package” is defined in Section 8.5.

 

19

--------------------------------------------------------------------------------


 

“Draft Instrument” means, with respect to any Originated Collateral Obligation,
a substantially final draft of the related loan agreement (or other principal
document under which such Originated Collateral Obligation will be made).

 

“Due Period” means, with respect to any Payment Date, the period commencing on
the day immediately following the eighth Business Day prior to the preceding
Payment Date (or in the case of the Due Period relating to the First Payment
Date, beginning on the Closing Date) and ending on (and including) the eighth
Business Day prior to such Payment Date (or, (a) in the case of the Due Period
relating to the First Payment Date, ending on the eighth Business Day prior to
such First Payment Date and (b) in the case of a Due Period that is applicable
to the Payment Date relating to the Maturity Date ending on (and including) the
Business Day immediately preceding such Payment Date).

 

“Eligible Assignee” means any Person other than a Natural Person that is (a) a
Lender or an Affiliate of such Lender, or (b) a commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and that extends
credit or buys loans in the ordinary course of business; provided that no
Defaulting Lender, Credit Party or Affiliate of a Credit Party shall be an
Eligible Assignee.

 

“Eligible Investment” means any investment that, at the time it, or evidence of
it, is acquired by a Borrower Entity (directly or through an intermediary or
bailee), is either cash or one or more of the following obligations or
securities (in each case denominated in a Specified Currency):

 

(a)                                 direct debt obligations of, and debt
obligations the timely payment of principal and interest on which is fully and
expressly guaranteed by, the United States of America, the United Kingdom or
Australia or any agency or instrumentality of the United States of America the
obligations of which are expressly backed by the full faith and credit of the
United States of America that satisfies the Eligible Investment Required Ratings
at the time of such investment or contractual commitment providing for such
investment;

 

(b)                                 demand and time deposits in, certificates of
deposit of, trust accounts with, bankers’ acceptances issued by, or federal
funds sold by any depository institution or trust company (x) incorporated under
the laws of the United States of America (including the Bank) or any state
thereof and subject to supervision and examination by federal and/or state
banking authorities, or (y) organized under the laws of a jurisdiction the legal
currency of which is a Specified Currency (other than USD) or any province or
state thereof and subject to supervision and examination by banking authorities
of such jurisdiction or such province or state, in each case payable within 183
days of issuance, so long as the commercial paper and/or the debt obligations of
such depository institution or trust company (or, in the case of the principal
depository institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings; and

 

(c)                                  money market funds domiciled outside of the
United States which funds have, at all times, credit ratings “AAAm” by S&P;

 

subject, in each case, to such obligations or securities having a maturity date
not later than the earlier of (A) the date that is 60 days after the date of
delivery thereof and (B) the Business Day immediately preceding the Payment Date
immediately following the date of delivery thereof; provided that Eligible
Investments shall not include (1) any interest-only security, any security
purchased at a price in excess of 100% of the par value thereof or any security
whose repayment is subject to substantial non-credit related risk as determined
in the sole judgment of the Investment Manager, (2) any security whose rating
assigned by S&P includes the subscript “f”, “p”, “q”, “pi”, “r”, “sf” or “t”
(3) any security that is subject to an Offer or (4) any security secured by real
property.  Eligible Investments may include those investments with respect to
which the Bank or an Affiliate of the Bank is an obligor or provides services.

 

20

--------------------------------------------------------------------------------


 

“Eligible Investment Required Ratings” means a long-term senior unsecured debt
rating of at least “A” and a short-term credit rating of at least “A-1” by S&P
(or, if such institution has no short-term credit rating, a long-term senior
unsecured debt rating of at least “A+” by S&P).

 

“Employee Benefit Plan” means any “employee benefit plan” is defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, any Credit Party or any of their
respective ERISA Affiliates.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
Currency.

 

“Enforcement Priority of Payments” is defined in Section 7(c).

 

“Equity Distribution” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of the
Borrower now or hereafter outstanding; (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of Equity Interests of the Borrower now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of the Borrower.

 

“Equity Distribution Test” means, with respect to (a) any Equity Distribution at
any time pursuant to the terms set forth herein, (b) any deferred purchase price
payments to the Seller in respect of Collateral Obligations previously
contributed by the Seller to the Borrower or (c) any application under subclause
(7)(z) of the Principal Priority of Payments on any Payment Date, a test
satisfied if, after giving effect thereto:

 

(1)                                 no Default, Event of Default or Collateral
Deficit shall have occurred and be continuing or would result or increase
therefrom; and

 

(2)                                 no Borrowing Base Deficiency shall have
occurred and be continuing or would result or increase therefrom.

 

“Equity Holder” means the Fund.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) solely for purposes of Section 302 of
ERISA and Section 412 of the Code, any member of an affiliated service group
within the meaning of Section 414(m) or (o) of the Code of which that Person,
any corporation described in clause (a) above or any trade or business described
in clause (b) above is a member.  Any former ERISA Affiliate of any Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period for
which such Person could be liable under the Code or ERISA.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which

 

21

--------------------------------------------------------------------------------


 

the provision for 30-day notice to the PBGC has been waived by regulation);
(b) the failure to meet the minimum funding standard of Section 412 of the Code
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by a Borrower Entity, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to such Borrower
Entity, any of its Subsidiaries or any of their respective Affiliates pursuant
to Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings
to terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
a Borrower Entity, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of a Borrower
Entity, any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by a Borrower Entity, any of its Subsidiaries or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in insolvency pursuant to Section 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against a Borrower Entity, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (i) receipt from
the IRS of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (j) the imposition of a Lien pursuant to
Section 430(k) of the Code or ERISA or a violation of Section 436 of the Code.

 

“Escrowed Assignment Agreement Documents” means, with respect to each Collateral
Obligation, three Assignment Agreements, each executed in blank by (a) the
relevant Borrower Entity, as assignor, and (b) if the consent or signature of
any affiliate of a Borrower Entity (whether as administrative agent, servicer,
registrar or in any other capacity) is or could be required for the transfer of
all or any portion of such Collateral Obligation by such Borrower Entity, each
such affiliate.

 

“Euros”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

 

“Event of Default” is defined in Section 9.

 

“Excess Concentration Amount” shall mean, with respect to any Collateral
Obligation, the amount by which such Collateral Obligation causes any Collateral
Portfolio Requirement to be out of compliance, all as determined by the
Administrative Agent.  If any Collateral Portfolio Requirement is out of
compliance and two or more Collateral Obligations contribute to such
non-compliance, then the Excess Concentration Amount shall be calculated in the
way that results in the lowest aggregate Excess Concentration Amounts for all
Collateral Obligations.

 

“Excess Cure Collateral Refund Amount” is defined in the Margining Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Asset Refinancing” means, as to any Collateral Obligation, that the
Sponsor, any Credit Party, any of their respective Affiliates or any funds or
accounts managed or advised by them (in each case other than a Borrower Entity),
(a) initiates, directs or otherwise causes a repayment or other refinancing
(whether with funds provided by any of them or with the proceeds of any
financing provided by any banking or other financial institution) of such
Collateral Obligation or (b) acquires or otherwise

 

22

--------------------------------------------------------------------------------


 

funds a material portion of any such refinancing, in each case without the
written consent of the Requisite Lenders.

 

“Excluded Payments” means all Administrative Expenses payable to a Bank Party or
Collateral Administrator Party constituting indemnities, but only to the extent
such indemnities became payable to such Person as a result of or arising out of
such Person’s gross negligence, bad faith or willful misconduct in the
performance of its obligations under the Transaction Documents to which it is a
party.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S.
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date of which: (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower Entity under Section 2.18) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.15(b),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.15(c); and (d) any U.S. withholding
Taxes imposed pursuant to FATCA.

 

“Expected Settlement Price” means, as of any date:

 

(a)                                 in respect of any Unsettled Sale Asset, the
contractual sale price for such Unsettled Sale Asset to be received by the
Borrower Entities from the purchaser of such Collateral Obligation; provided
that, if the sale of such Unsettled Sale Asset remains unsettled for more than
30 calendar days, then the “Expected Settlement Price” for such Unsettled Sale
Asset will be determined from time to time by the Calculation Agent; and

 

(b)                                 in respect of any Unsettled Purchase Asset,
the expected purchase price to be paid by a Borrower Entity (based on the
applicable Commitment) for such Unsettled Purchase Asset.

 

“Expense Reserve Account” means the trust account maintained pursuant to
Section 6.3(b).

 

“Expense Reserve Amount” means $50,000.

 

“Extraordinary Event” means an event that will occur if (for any reason due to
the structure and activities of the Credit Parties and the affiliates thereof
involved in the Transactions under the Transaction Documents):

 

(a)                                 any portion of any payment due from any
obligor under any Collateral Obligation becoming properly subject to the
imposition of U.S., U.K. or other withholding tax, which withholding tax is not
compensated for by a provision under the terms of such Collateral Obligation
that would result in the net amount actually received by the Borrower Entities
(free and clear of taxes, whether assessed against the obligor thereof or a
Borrower Entity) being equal to the full amount that the Borrower Entities would
have received had no such deduction or withholding been required; or

 

(b)                                 any jurisdiction’s properly imposing a
corporate income tax, municipal business tax, net income, profits, net worth or
similar tax on a Borrower Entity (including any such tax required to be withheld
by such person); or

 

23

--------------------------------------------------------------------------------


 

(c)                                  any jurisdiction’s properly imposing a
withholding tax on payments by a Subsidiary of a Borrower Entity to such
Borrower Entity;

 

(d)                                 any Borrower Entity incurs or pays any
employee-related liabilities of any Person; or

 

(e)                                  any amount is remitted from the Collection
Account pursuant to Section 7(d)(5),

 

provided that either:

 

(x)                                 (1) the Dollar Equivalent of an amount equal
to (A) the sum of all Extraordinary Expense Amounts (and, for the avoidance of
doubt, whether withheld, paid, incurred or outstanding), minus (B) the sum of
(x) all amounts applied to the payment thereof under the Specified Payment
Waterfall Provisions and (y) the aggregate amount of all cash contributions
received by the Borrower Entities after the Initial Credit Date that are applied
to the payment of such amounts, exceeds (2) USD 25,000,000; or

 

(y)                                 the Dollar Equivalent of the sum of all
Extraordinary Expense Amounts that are outstanding at any time exceeds USD
50,000,000 in the aggregate.

 

“Extraordinary Expense Amounts” means each of the following:

 

(a)                                 amounts withheld (or required to be
withheld) from payments to the Borrower Entities that is not compensated for by
a “gross-up” provision as described in clause (a) of the definition of
“Extraordinary Event”;

 

(b)                                 the amount of taxes imposed on a Borrower
Entity as described in clause (b) of the definition of “Extraordinary Event”;

 

(c)                                  amounts withheld (or required to be
withheld) from payments to a Borrower Entity by a Subsidiary of such Borrower
Entity as described in clause (c) of the definition of “Extraordinary Event”;

 

(d)                                 the amounts payable in respect of employees
as described in clause (d) of the definition of “Extraordinary Event”; and

 

(e)                                  amounts remitted from the Collection
Accounts pursuant to Section 7(d)(5).

 

“Extension Request” is defined in Section 2.1(e).

 

“Failure to Pay” with respect to a Collateral Obligation shall mean, after the
expiration of any applicable grace period (however defined under the terms of
the Collateral Obligation), the occurrence of a non-payment of a payment of
interest Scheduled to be Due or principal on the Collateral Obligation when due,
in accordance with the terms of the Collateral Obligation at the time of such
failure.  As used herein, “Scheduled to be Due” means, in the case of an
interest payment, that such interest payment would be due and payable during the
related calculation period for the Collateral Obligation.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof.

 

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a

 

24

--------------------------------------------------------------------------------


 

Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

 

“Fee Letter” means each of (a) the Agent Fee Letters and (b) the GS Fee Letter.

 

“Final Funding Date” means the date that is 24 months after the end of the Phase
I Funding Period, as such date may be extended as provided herein.

 

“Financial and Other Information” means, with respect to each Collateral
Obligation, all reports, written financial information, requests for amendments,
waivers, supplements or other similar requests and other written information
made available by or on behalf of the related obligors or any administrative
agents or servicers (or analogous representatives) to lenders under the related
Underlying Instruments.

 

“Financial Asset” is defined in Section 8-102(a)(9) of the UCC.

 

“Financial Ratio” and “Financial Ratio Test Period” are defined in the Margining
Agreement.

 

“Financing Statements” is defined in Section 9-102(a)(39) of the UCC.

 

“Firm Bid” means, as to any Collateral Obligation, a good, irrevocable and
actionable bid for value given by a creditworthy purchaser to purchase the
Collateral Obligation Notional Amount of such Collateral Obligation (both on a
cash basis and synthetically), expressed as a percentage of such Collateral
Obligation Notional Amount, and exclusive of accrued interest, for scheduled
settlement substantially in accordance with the then-current market practice in
the principal cash and synthetic markets for such Collateral Obligation,
provided that:

 

(a)                                 such bid is accompanied by appropriate
contact information for the provider of such bid, including the name of the
individual responsible for such bid together with his or her telephone number,
email address or other analogous contact details; and

 

(b)                                 such bid is not subject to any Bid
Disqualification Condition (and, if any such bid is subject to any Bid
Disqualification Condition, the Calculation Agent shall be entitled to disregard
such bid as invalid).

 

All determinations of whether a bid constitutes a Firm Bid shall be made by the
Calculation Agent in its commercially reasonable discretion.  No Lender or Agent
shall have any obligation to provide a Firm Bid at any time.  No Borrower Entity
nor any their Affiliates may provide Firm Bids at any time, unless the Requisite
Lenders shall otherwise expressly agree.

 

“First Payment Date” means December 15, 2017.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Collateral is subject
to no equal or prior Lien and is not subject to any other Liens, except in each
case for Permitted Liens.

 

“Floating Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum equal to the Adjusted USD LIBOR Rate for such Interest
Period.

 

Notwithstanding the foregoing, if, in the determination of any Floating Rate for
any Loan for any Interest Period, no rate having a duration equal to such
Interest Period is available on the relevant Screen Page, then the Floating Rate
for such Interest Period shall be determined by the Administrative

 

25

--------------------------------------------------------------------------------


 

Agent by interpolating on a linear basis between (1) the applicable rate for the
longest period (for which an interest rate is available on such Screen Page)
that is shorter than the Interest Period of that Loan; and (2) the applicable
rate for the shortest period (for which an interest rate is available on such
Screen Page) that is longer than the Interest Period of that Loan.

 

The Floating Rate for each Loan will be adjusted automatically with respect to
all Loans then outstanding as of the effective date of any change in the
Applicable Reserve Requirement.

 

“Foreign Lender” is defined in Section 2.15(c).

 

“Fund” means Bain Capital Specialty Finance, Inc.

 

“Funding Notice” means a notice substantially in the form of Exhibit A.

 

“FX Coverage Deficit” is defined in the Margining Agreement.

 

“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

 

“GBP”, “Pounds Sterling” or “£” mean the lawful currency of the United Kingdom
of Great Britain and Northern Ireland.

 

“general intangibles” is defined in the UCC.

 

“Goldman Sachs” is defined in the preamble.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, the United Kingdom, the European Union or any other foreign entity or
government (including any successor to any of the foregoing).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grant” means to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, create and grant a security
interest in and right of set-off against, deposit, set over or confirm.  A Grant
of the Collateral, or of any other instrument, shall include all rights, powers
and options (but none of the obligations) of the granting party thereunder,
including the immediate continuing right to claim for, collect, receive and
receipt for principal and interest payments in respect of the Collateral, and
all other monies payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto. The term “Granted”
has a correlative meaning.

 

“Grantor” is defined in the Pledge and Security Agreement.

 

“GS Fee Letter” means the Fee Letter dated on or around the Initial Credit Date
between Goldman Sachs and the Borrower Entities with respect to certain fees to
be paid from time to time to the Lenders.

 

“Hedge Account” means each Hedge Counterparty Collateral Account and Hedge
Borrower Collateral Account.

 

26

--------------------------------------------------------------------------------


 

“Hedge Advance Amount” is defined in Section 5.16(a)(9).

 

“Hedge Agreement” means a Derivative Transaction (a) that in the judgment of the
Administrative Agent is a customary foreign exchange derivative product;
(b) that is entered into by a Borrower Entity on market terms as of the related
trade date for such transaction; (c) under which a Borrower Entity hedges actual
or expected foreign currency risks (including cross-currency risks); (d) under
which the timing of payments and deliveries, and their respective currencies,
are reasonably designed to match the timing and currencies of expected cash
flows on one or more Collateral Obligations (and that is reasonably designed not
to require payments by the Borrower Entities of non-USD currencies in amounts
exceeding the expected cash flows in those currencies from the related
Collateral Obligations); and (e) is not entered into by a Borrower Entity for
speculative purposes.

 

“Hedge Borrower Collateral Account” means a segregated trust account established
by a Borrower Entity in respect of a Hedge Agreement pursuant to Section 6.3(e),
into which the Borrower Entities shall from time to time deposit collateral to
secure the obligations of the Borrower Entities to the related Counterparty with
respect to such Hedge Agreement.

 

“Hedge Counterparty Collateral Account” means a segregated trust account
established by a Borrower Entity in respect of a Hedge Agreement pursuant to
Section 6.3(f), into which the related Counterparty shall from time to time
deposit collateral to secure the obligations of such Counterparty to the
Borrower Entities with respect to such Hedge Agreement.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

“Historical Borrowing Base Amount” means, for any Collateral Obligation at any
time, an amount (in U.S. Dollars) equal to the product of:

 

(a)                                 the Advance Rate for such Collateral
Obligation as of the date on which such Collateral Obligation was Acquired by a
Borrower Entity;

 

(b)                                 the Collateral Obligation Notional Amount of
such Collateral Obligation as at the first day of the Amortization Period (or,
if later, the date on which such Collateral Obligation is first Acquired by a
Borrower Entity);

 

(c)                                  the Assigned Price of such Collateral
Obligation; and

 

(d)                                 the Initial FX Rate for such Collateral
Obligation.

 

The Historical Borrowing Base Amount for a Collateral Obligation shall be a
static number that shall not change during the term of this Agreement,
regardless of any Dispositions (in whole or in part) of or other realization or
recoveries on such Collateral Obligation or any changes in the Advance Rate or
the Assigned Price therefor.

 

“IC Memorandum” means, with respect to any Originated Collateral Obligation, the
investment committee memorandum (or similar document) prepared by or on behalf
of the Investment Manager that supports the applicable Borrower Entity’s
investment decision to originate such Originated Collateral Obligation.

 

“Increased Amount Date” is defined in Section 2.1(d).

 

“Increased-Cost Lenders” is defined in Section 2.18.

 

27

--------------------------------------------------------------------------------


 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
fees, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and out-of-pocket disbursements of outside
counsel for Indemnitees, including in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any reasonable out-of-pocket fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct or special
and whether based on any federal, state or foreign laws, statutes, rules or
regulations, on common law or equitable cause or on contract or otherwise, that
may be imposed on, incurred by, or asserted against any such Indemnitee, in any
manner relating to or arising out of (a) this Agreement or the other Transaction
Documents or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions or the use or intended use of the
proceeds thereof), the performance of the Indemnitees of their respective
obligations hereunder or thereunder or the consummation of any transactions
contemplated hereby or thereby, any enforcement of any of the Transaction
Documents (including any sale of, collection from, or other realization upon any
of the Collateral) and any reasonable attorneys’ fees and expenses of outside
counsel for the Indemnitees and court costs and any losses incurred directly as
a result of a successful defense, in whole or in part, of any claim that an
Agent breached its standard of care; or (b) any Fee Letter or any other fee
letter delivered by any Agent or any Lender to the Borrower Entities with
respect to the transactions contemplated by this Agreement or any other
Transaction Document; provided that “Indemnified Liabilities” shall not include
(i) in the case of any party other than a Bank Party or an Indemnitee related to
a Bank Party, (x) any liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, fees, costs, expenses or disbursements to the
extent the same have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or a breach of this Agreement or any other
Transaction Document by such Indemnitee, (y) any indirect, consequential,
incidental, exemplary or punitive damages, opportunity cost or lost profits
(other than as expressly set forth in this Agreement or in any other Transaction
Document), or (z) fees and out-of-pocket disbursements for more than one outside
counsel for each relevant jurisdiction for each Indemnitee as to any matter for
which indemnification is sought or (ii) in the case of a Bank Party or an
Indemnitee related to a Bank Party, (x) any liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, fees, costs, expenses or
disbursements to the extent the same have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee in the performance of its
duties under the Transaction Documents or (y) any indirect, consequential,
incidental, exemplary or punitive damages, opportunity cost or lost profits
(other than as expressly set forth in this Agreement or in any other Transaction
Document), provided that, for the avoidance of doubt, this clause (y) shall not
limit the Borrower’s indemnity obligations herein in respect of any such types
of damages described above which are successfully asserted against a Bank Party
by third parties and are otherwise Indemnified Liabilities.

 

“Indemnified Taxes” means: (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Entities under any Transaction Document; and (b) to the extent not
otherwise described in clause (a), Other Taxes.

 

“Indemnitee” is defined in Section 11.3(a).

 

“Indemnification Agreement” means the Indemnification Agreement dated on or
around the Initial Credit Date between the Equity Holder, the Collateral Agent
and Goldman Sachs.

 

“Independent” means as to any Person, any other Person (including a firm of
accountants or lawyers and any member thereof or an investment bank and any
member thereof) who (a) does not have and is not committed to acquire any
material direct or any material indirect financial interest in such Person or in
any Affiliate of such Person, (b) is not connected with such Person as an
officer, employee, promoter, underwriter, voting trustee, partner, director or
Person performing similar functions and (c) is not Affiliated with a firm that
fails to satisfy the criteria set forth in clauses (a) and (b).  “Independent”
when used with respect to any accountant may include an accountant who audits
the books of any Person if in addition to satisfying the criteria set forth
above the accountant is independent

 

28

--------------------------------------------------------------------------------


 

with respect to such Person within the meaning of Rule 101 of the Code of Ethics
of the American Institute of Certified Public Accountants.

 

“Independent Manager” means a natural person who (a) for the five-year period
prior to his or her appointment as an Independent Manager has not been, and
during the continuation of his or her service as such Independent Manager is
not:  (1) an employee, director, stockholder, member, manager, partner or
officer of a Borrower Entity or any of its Affiliates (other than his or her
service as an independent director or independent manager of Affiliates of such
Borrower Entity that are structured to be “bankruptcy remote” in a manner
substantially similar to such Borrower Entity); (2) a customer or supplier of a
Borrower Entity or any of its Affiliates (other than a supplier of his or her
service as an independent director or independent manager of a Borrower Entity
or such Affiliate); or (3) any member of the immediate family of a person
described in clause (1) or (2) above; and (b) has (1) prior experience as an
independent director or independent manager for a corporation, limited liability
company or limited partnership whose charter documents required the unanimous
consent of all independent directors or independent managers thereof before such
corporation, limited liability company, or limited partnership could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy; and (2) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

 

“Individual Realization Application Amounts” means, for each Collateral
Obligation that is the subject of a Disposition or other realization of
Principal Proceeds (in whole or in part) during the Amortization Period, an
amount (in U.S. Dollars) equal to the product of:

 

(a)                                 the Agreed Release Value for such Collateral
Obligation; and

 

(b)                                 the portion of the Original Asset Amount for
such Collateral Obligation (expressed as a percentage) that is the subject of
such Disposition or realization.

 

For the avoidance of doubt, the Individual Realization Application Amount for
any Collateral Obligation in connection with a Disposition or realization of
Principal Proceeds may exceed the proceeds from such Disposition or realization.

 

“Ineligible Asset” means (a) any equity security or any other interest or
security that is not eligible for purchase by a Borrower Entity under the
Transaction Documents, whether or not received with respect to a Collateral
Obligation, or (b) any interest or security purchased as part of a “unit” with a
Collateral Obligation and that itself is not eligible for purchase by a Borrower
Entity under the Transaction Documents.

 

“Initial Credit Date” means October 4, 2017 or such other date as may be agreed
by the Administrative Agent and the Borrower Entities.

 

“Initial FX Rate” means, with respect to any Collateral Obligation, the Current
FX Rate for such Collateral Obligation as at the date on which the Acquisition
of such Collateral Obligation has been approved pursuant to the provisions set
forth in the Transaction Documents.

 

If a Borrower Entity has Committed to Acquire a Collateral Obligation in more
than one lot and/or a Collateral Obligation has been added to the Underlying
Portfolio in more than one lot (for example, by Commitments or Acquisitions on
separate days), then each lot of such a Collateral Obligation shall be treated
as separate Collateral Obligations for purposes of determining the Initial FX
Rates therefor.

 

“instruments” is defined in the UCC.

 

“Interest Collection Account” the trust account maintained pursuant to
Section 6.2(a).

 

29

--------------------------------------------------------------------------------


 

“Interest Only Security” means any obligation or security that does not provide
in the related Underlying Instruments for the payment or repayment of a stated
principal amount in one or more installments on or prior to its Stated Maturity.

 

“Interest Period” means, with respect to each Credit Extension:

 

(a)                                 the period from (and including) the related
Credit Date to but excluding the immediately following Payment Date, and

 

(b)                                 each successive period from and including
each Payment Date to but excluding the immediately following Payment Date until
the Obligations (other than contingent obligations for which no claim has been
asserted) are repaid in full.

 

“Interest Priority of Payments” is defined in Section 7(a).

 

“Interest Proceeds” means, with respect to any Payment Date, without
duplication:

 

(a)                                 all payments of interest and dividends,
commitment fees and facility fees received during the related Due Period on the
Pledged Obligations (including any Reinvestment Income) and any compensation on
account of delayed settlement of any Pledged Obligation, other than (x) any
payment of interest received on any Defaulted Obligation if the outstanding
principal amount thereof then due and payable has not been received by the
Borrower Entities after giving effect to the receipt of such payments of
interest and (y) the amounts as specified in clause (f) of the definition of
Principal Proceeds;

 

(b)                                 to the extent not included in the definition
of “Sale Proceeds”, if so designated by the Investment Manager and notice
thereof is conveyed in writing to the Collateral Agent, the Administrative Agent
and the Collateral Administrator Parties, any portion of the accrued interest
received during the related Due Period in connection with the sale of any
Pledged Obligations (excluding accrued interest received in connection with the
sale of (x) Defaulted Obligations if the outstanding principal amount thereof
has not been received by the Borrower after giving effect to such sale or (y) an
asset that was Acquired with Principal Proceeds);

 

(c)                                  unless otherwise designated by the
Investment Manager as Principal Proceeds and notice thereof is conveyed in
writing to the Collateral Agent, the Administrative Agent and the Collateral
Administrator Parties, all amendment and waiver fees, all late payment fees and
all other fees received during such Due Period in connection with the Pledged
Obligations, excluding (A) fees received in connection with Defaulted
Obligations (but only to the extent that the outstanding principal amount
thereof has not been received by the Borrower Entities); (B) premiums (including
prepayment premiums) constituting Principal Proceeds in accordance with
subclause (c) of the definition thereof; and (C) fees received in connection
with the lengthening of the maturity of the related Collateral Obligation or the
reduction of the par of the related Collateral Obligation, in each case, as
determined by the Investment Manager with notice to the Collateral Agent, the
Administrative Agent and the Collateral Administrator Parties;

 

(d)                                 any recoveries on Defaulted Obligations
during the related Due Period in excess of the outstanding principal amount
thereof;

 

(e)                                  (x) any amounts remaining on deposit in the
Interest Collection Account from the immediately preceding Payment Date and
(y) any Principal Proceeds transferred to the Interest Collection Account for
application as Interest Proceeds as expressly provided for herein;

 

(f)                                   all amounts received by the Borrower
Entities under Hedge Agreements, to the extent deemed to be “Interest Proceeds”
as provided in Section 5.16;

 

30

--------------------------------------------------------------------------------


 

(g)                                  all payments of principal and interest on
Eligible Investments purchased with the proceeds of any of subclauses
(a) through (f) of this definition (without duplication),

 

provided that:

 

(1)                                 in connection with the final Payment
Date, Interest Proceeds shall include any amount referred to in subclauses
(a) through (g) above that is received from the sale of Collateral Obligations
on or prior to the day immediately preceding the final Payment Date; and

 

(2)                                 the Investment Manager, by written notice to
the Collateral Agent and the Administrative Agent, may from time to time
designate amounts that would otherwise constitute “Interest Proceeds” hereunder
to, instead, constitute Principal Proceeds hereunder (“Designated Principal
Proceeds”), provided that, at the time of such designation and after giving
effect thereto, sufficient Interest Proceeds are then on deposit in the Interest
Collection Account in the relevant currencies to cover (x) the full amount of
interest that will have accrued on and be payable hereunder in respect of the
Loans on the next succeeding Payment Date in accordance with the Priority of
Payments and (y) the aggregate amount of Administrative Expenses will have
accrued on and be payable hereunder on the next succeeding Payment Date in
accordance with the Priority of Payments.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Intermediary” is defined in Section 6.1.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940 and the
rules, regulations and orders issued by the Securities and Exchange Commission
thereunder.

 

“Investment Management Agreement” means an investment management agreement dated
on or around the Initial Credit Date between the Borrower Entities and the
Investment Manager relating to the Investment Manager’s performance on behalf of
the Borrower Entities of certain investment management duties with respect to
the Collateral.

 

“Investment Manager” means Bain Capital Specialty Finance, Inc., in its capacity
as “Investment Manager” under the Investment Management Agreement.  Each
reference herein to the Investment Manager shall be deemed to constitute a
reference as well to (a) any agent of the Investment Manager and to any other
Person to whom the Investment Manager has delegated any of its duties hereunder
in accordance with the terms of the Investment Management Agreement, in each
case during such time as and to the extent that such agent or other Person is
performing such duties and (b) to a successor investment manager appointed in
accordance with the Investment Management Agreement.

 

“investment property” and “investments” are defined in the UCC.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment Currency” and “Judgment Currency Conversion Date” are defined in
Section 11.22.

 

“Junior Priority Termination Event” means, with respect to any Hedge Agreement,
any event of default or termination event with respect to which the related
Counterparty is the sole defaulting party or sole affected party, as applicable.

 

“Junior Secured Collateral Obligation” means a Collateral Obligation that is
(a) a secured Loan Obligation secured by a junior lien on substantially all of
the collateral of the underlying obligors or (b) is a Unitranche With
Subordinating First-in-First-Out Obligation, all as determined by the
Administrative Agent.

 

31

--------------------------------------------------------------------------------


 

“knowledge” of a Person means the actual knowledge of an Authorized Officer of
such Person.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(b) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

 

“Limited Guarantor” means the Fund.

 

“Limited Guaranty” means the Non-Recourse Carveout Guaranty Agreement dated on
or around the Initial Credit Date between the Limited Guarantor, the Collateral
Agent and Goldman Sachs.

 

“Liquid Assets” means, with respect to the Equity Holder on any date, (a) all
unrestricted Cash held by the Equity Holder at such date, (b) all Cash
equivalents held by the Equity Holder at such date, (c) the Available
Commitments at such date and (d) all unfunded commitments available to the
Equity Holder under any of its revolving credit facilities, letter of credit
facilities or other similar credit facilities.

 

“Liquid Security” means a security that (a) is in global form, (b) bears a CUSIP
number, (c) is rated by at least one nationally recognized statistical ratings
organization and (d) is rated at least “B3”/“B-” (or equivalent) by all such
nationally recognized statistical ratings organizations.

 

“Liquidity Amount I” means, on any date, an amount equal to 10% of the aggregate
principal amount of the Loans outstanding on such date.

 

“Liquidity Amount II” means, on any date, an amount equal to the lesser of
(a) 5% of the aggregate principal amount of the Loans outstanding on such date
and (b) U.S.$12,500,000.

 

“Loan” is defined in Section 2.1(a).

 

“Loan Obligation” means a commercial loan.

 

“Make-Whole Amount” means, in connection with any Make-Whole Event:

 

(a)                                 if such Make-Whole Event occurs on or prior
to the Make-Whole Toggle Date, the aggregate amount of Spread that would have
accrued on a principal amount of Loans equal to the related Make-Whole
Calculation Amount for each day during the period from and including the date on
which such Make-Whole Event occurs to but excluding the Scheduled Maturity Date
(the “Make-Whole Spread Amount” for such Make-Whole Event), discounted to
present value, all as calculated in good faith by the Administrative Agent; and

 

(b)                                 if such Make-Whole Event occurs after the
Make-Whole Toggle Date, the Make-Whole Premium Percentage (as at the date of
such Make-Whole Event) of the related Make-Whole Calculation Amount, all as
calculated in good faith by the Administrative Agent.

 

“Make-Whole Calculation Amount” means, for an Make-Whole Event:

 

(a)                                 in connection with any Voluntary Prepayment
made after the Phase I Funding Period, the principal amount of Loans prepaid in
such Make-Whole Event;

 

32

--------------------------------------------------------------------------------


 

(b)                                 in connection with any other payment of
principal on the Loans out of proceeds of Excluded Asset Refinancings, the
principal amount of the Loans prepaid in such Make-Whole Event;

 

(c)                                  in connection with any Voluntary Commitment
Reduction, the amount thereof;

 

(d)                                 in connection with the acceleration of the
Loans and other Obligations, the aggregate principal amount of the Loans
outstanding as at the time of acceleration.

 

“Make-Whole Event” means:

 

(a)                                 each Voluntary Prepayment made after the
Phase I Funding Period;

 

(b)                                 each other payment of principal on the Loans
out of proceeds of Excluded Asset Refinancings;

 

(c)                                  each Voluntary Commitment Reduction; and

 

(d)                                 the acceleration of the Loans and other
Obligations pursuant to Section 9,

 

in each case other than:

 

(1)                                 a repayment or prepayment following (x) the
imposition of increased costs or other amounts by any Lender under Section 2.14
or 2.15 or (y) the occurrence any event described in Section 2.13(a) (other than
the selection of an Alternate Rate under Section 2.13(a)(2)) or Section 2.13
(b);

 

(2)                                 repayment of Loans in a Clean-Up Call
Prepayment;

 

(3)                                 repayment of Required Principal Amortization
Amounts and Individual Realization Application Amounts on the Loans; and

 

(4)                                 the repayment of principal of the Loans
pursuant to Section 7(a)(7) or 7(b)(4) of the Priority of Payments.

 

“Make-Whole Premium Percentage” means, as at any time in any period, the
percentage set forth in the table below opposite the reference to such period:

 

Period

 

Make-Whole Premium

 

From (but excluding)

 

To (and including)

 

Percentage

 

Closing Date

 

Make-Whole Toggle Date

 

N.A.

 

Make-Whole Toggle Date

 

Second anniversary of the Initial Credit Date

 

2.00

%

Second anniversary of the Initial Credit Date

 

Forty-second month anniversary of the Initial Credit Date

 

1.00

%

Forty-second month anniversary of the Initial Credit Date

 

Scheduled Maturity Date

 

0.00

%

 

“Make-Whole Spread Amount” is defined in the definition of Make-Whole Amount.

 

“Make-Whole Toggle Date” means the first anniversary of the Initial Credit Date.

 

“Margin Account” means the trust account maintained pursuant to Section 6.3(c).

 

33

--------------------------------------------------------------------------------


 

“Margin Funding Notice” and “Margin Funding Notice Deadline” are defined in the
Margining Agreement.

 

“Margin Stock” means Margin stock as defined under Regulation U, including any
debt security which is by its terms convertible into “Margin Stock”.

 

“Margining Agreement” means a Margining Agreement dated as of the Initial Credit
Date between the Borrowers and the Administrative Agent in substantially the
form of Exhibit H, duly executed and delivered.

 

“Market Value” means, with respect to any Collateral Obligation, the Asset
Current Price thereof.  With respect to any Eligible Investment, “Market Value”
means (a) the average of at least three firm bids obtained by the Investment
Manager from nationally recognized dealers (that are Independent of the
Investment Manager and Independent of each other) that the Investment Manager
determines (in its sole discretion) to be reasonably representative of the
Eligible Investment’s current market value and reasonably reflective of current
market conditions; (b) if only two such bids can be obtained, the lower of such
two bids shall be the Market Value of the Eligible Investment; (c) if only one
such bid can be obtained, such bid shall be the Market Value of the Eligible
Investment; and (d) if no such bids can be obtained, then, the Market Value of
such the Eligible Investment shall be zero.

 

“Material Action” means to:  (a) file or consent to the filing of any
bankruptcy, insolvency or reorganization petition under any applicable federal,
state or other law relating to a bankruptcy naming a Borrower Entity as debtor
or other initiation of bankruptcy or insolvency proceedings by or against a
Borrower Entity, or otherwise seek, with respect to a Borrower Entity, relief
under any laws relating to the relief from debts or the protection of debtors
generally; (b) seek or consent to the appointment of a receiver, liquidator,
conservator, assignee, trustee, sequestrator, custodian or any similar official
for a Borrower Entity or all or any portion of its properties; (c) make or
consent to any assignment for the benefit of a Borrower Entity’s creditors
generally; (d) admit in writing the inability of a Borrower Entity to pay its
debts generally as they become due; (e) petition for or consent to substantive
consolidation of a Borrower Entity with any other person; (f) amend or alter or
otherwise modify or remove all or any part of Section 1.7 of the Constitutive
Documents of the Borrower or any similar provision of the Constituent Documents
of any other Borrower Entity; or (g) amend, alter or otherwise modify or remove
all or any part of the definition of “Independent Manager” or the definition of
“Material Action” (or any similar or analogous term or provision) in the
Constitutive Documents of any Borrower Entity.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business, operations, properties,
assets or financial condition of the Borrower and its Subsidiaries taken as a
whole; (b) the ability of any Credit Party to fully and timely perform its
Obligations; (c) the legality, validity, binding effect or enforceability
against a Credit Party of a Transaction Document to which it is a party; or
(d) the rights, remedies and benefits available to, or conferred upon, any
Agent, any Lender or any other Secured Party under any Transaction Document.

 

“Material Amendment” means an Amendment that the Administrative Agent believes
(after receipt of the related Draft Amendment Package), in its sole and absolute
discretion, to be material.  Notwithstanding the foregoing, an Amendment that
solely extends the delivery dates for underlying deliverables (i.e. financial
statements, officer certificates and similar documentary items) under the
Underlying Instruments for each Collateral Obligation, in each case up to a
maximum of five days, shall not constitute a “Material Amendment” for purposes
hereof.

 

“Material Amendment Information” means, with respect to each Collateral
Obligation:

 

(a)                                 all written information related to
amendments, waivers, modifications or supplements to any Underlying Instrument
governing such Collateral Obligation, including any written requests or written
communications related thereto; provided that requests or communications
relating thereto will not constitute “Material Amendment Information” to the

 

34

--------------------------------------------------------------------------------


 

extent that such request or communication consists solely of informal
discussions relating to amendments, waivers, modifications or supplements or of
administrative matters in connection therewith; and

 

(b)                                 copies of each executed amendment, waiver,
modification and supplement to such Underlying Instruments.

 

“maturity” means, with respect to any Collateral Obligation, the date on which
such obligation shall be deemed to mature (or its maturity date), which shall be
the earlier of (a) the Stated Maturity of such obligation and (b) if a Borrower
Entity has a right to require the issuer or obligor of such Collateral
Obligation to purchase, redeem or retire such Collateral Obligation (at par) on
any one or more dates prior to its Stated Maturity (a “put right”) and the
Investment Manager determines that it shall exercise such put right on any such
date, the maturity date shall be the date specified in a certification provided
to the Collateral Agent, the Administrative Agent and Collateral Administrator
Parties.

 

“Maturity Date” means the earlier of (a) the Scheduled Maturity Date and (b) the
date on which all Loans shall become due and payable in full hereunder, whether
by acceleration or otherwise.

 

“Maximum Facility Amount” means, at any time, an amount equal to (a) the Total
Facility Amount at such time; minus (b) the aggregate amount of Voluntary
Commitment Reductions made during the Phase I Funding Period but prior to such
time; minus (c) the aggregate amount necessary to give effect to any Phase II
Commitment Reduction; minus (d) the aggregate principal amount of the Loans
repaid during the Phase II Funding Period but prior to such time.

 

“Minimum Spread Payment”, “Minimum Spread Payment Date” and “Minimum Spread
Payment Event” are defined in Section 2.7(d).

 

“Monetary Default” means a default by a party in the payment of money (other
than ordinary course expense reimbursements) when due under a contractual
arrangement (determined without regard to any grace period otherwise specified),
or a default by such party in the performance or observance of any other
obligation thereunder (determined without regard to any grace period otherwise
specified) that by its terms can be cured solely by the payment of money.

 

“money” is defined in the UCC.

 

“Monthly Report” means the monthly report provided to the Collateral Agent
pursuant to Section 6.5(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” is defined in Section 3(37) of ERISA.

 

“Natural Person” means a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.

 

“Net Cash Amount” is defined in the Margining Agreement.

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to the Dollar Equivalent of (a) the Aggregate Principal Amount of all
Collateral Obligations Acquired by the Borrower Entities prior to such date
minus (b) the Aggregate Principal Amount of all Warranty Transferred Assets
repurchased by the Sellers.

 

“Net USD Cash Value” is defined in the Margining Agreement.

 

“New Commitments” and “New Loan” are defined in Section 2.1(d).

 

35

--------------------------------------------------------------------------------


 

“Nominal Margin Funding Deadline” is defined in the Margining Agreement.

 

“Non-Consenting Lender” is defined in Section 2.18.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Private Asset” means a Collateral Obligation designated as such pursuant to
Section 8.2(a).

 

“Non-USD Currency” means any currency (other than USD).

 

“Note” means a promissory note in form and substance satisfactory to the
Borrower Entities, the Administrative Agent and the Requisite Lenders.

 

“Obligation Currency” is defined in Section 11.22.

 

“Obligations” means all obligations (whether now existing or hereafter arising,
absolute or contingent, joint, several or independent) of every nature of each
Credit Party, including obligations from time to time owed to the Agents
(including former Agents), the Bank Parties, the Collateral Administrator
Parties, the Lenders or any of them, under any Transaction Document, whether for
principal (including all obligations to pay Required Principal Amortization
Amounts), interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), Commitment Fees, Minimum Spread
Payments, Make-Whole Amounts, Hedge Advance Amounts, other fees, expenses,
indemnification or otherwise.

 

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

 

“Offer” means, with respect to any Collateral Obligation or Eligible Investment,
any offer by the issuer or borrower thereof or by any other Person made to all
of the holders thereof to purchase or otherwise Acquire such Collateral
Obligation or Eligible Investment; to exchange such Collateral Obligation or
Eligible Investment for any other security, debt obligation, Cash or other
property (other than, in any case, pursuant to any redemption in accordance with
the terms of any related Underlying Instrument or for the purpose of registering
the security or debt obligation); or, with respect to any Collateral Obligation
that constitutes a bond, any solicitation by the issuer or borrower thereof or
any other Person to amend, modify or waive any provision of such bond.

 

“Officer” means, (a) with respect to a Borrower Entity, any officer of such
Borrower Entity or any other Person authorized thereby to take any and all
actions necessary to consummate the transactions contemplated by the Transaction
Documents; (b) with respect to any other entity that is a partnership, any
general partner thereof or any Person authorized by such entity; (c) with
respect to any other entity that is a limited liability company, any member
thereof or any Person authorized by such entity; and (d) with respect to the
Collateral Agent, a Trust Officer.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by an Authorized Officer of such Person.

 

“Opinion of Counsel” means a written opinion addressed to the Administrative
Agent and the Collateral Agent, in form and substance reasonably satisfactory to
the Administrative Agent, of a nationally or internationally recognized law firm
or an attorney admitted to practice (or law firm, one or more of the partners of
which are admitted to practice) before the highest court of any State of the
United States or the District of Columbia (or of any other relevant
jurisdiction, in the case of an opinion relating to the laws of such other
jurisdiction) in the relevant jurisdiction, which attorney may, except as
otherwise

 

36

--------------------------------------------------------------------------------


 

expressly provided in this Agreement, be counsel for the Borrower Entities or
the Investment Manager and which attorney or firm shall be reasonably
satisfactory to the Administrative Agent.  Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and otherwise satisfactory which opinions of other
counsel shall accompany such Opinion of Counsel and shall be addressed to the
Administrative Agent and Collateral Agent (or shall state that the
Administrative Agent and the Collateral Agent shall be entitled to rely
thereon).

 

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association and its by-laws; (b) with respect to any limited partnership, its
certificate or declaration of limited partnership and its partnership agreement;
(c) with respect to any general partnership, its partnership agreement and
(d) with respect to any limited liability company, its articles of organization
and its operating agreement.  If any term or condition of this Agreement or any
other Transaction Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such Organizational Document shall only be to a document of a type customarily
certified by such governmental official.  Without limiting the foregoing, the
Constitutive Documents of any Person shall constitute Organizational Documents
for such Person.

 

“Original Asset Amount” means, for any Collateral Obligation, the par amount of
such Collateral Obligation Acquired by the Borrower Entities (stated in the
Specified Currency in which such Collateral Obligation is denominated).  The
Original Asset Amount for a Collateral Obligation shall be a static number that
shall not change during the term of this Agreement, regardless of any
Dispositions (in whole or in part) of or other realization or recoveries on such
Collateral Obligation.

 

“Originate” includes direct primary origination as well as purchase in
connection with the distribution by syndication of a Collateral Obligation,
participation in a “club” deal or similar arrangement.  The terms “Originated”
and “Origination” have correlative meanings.

 

“Originated Collateral Obligation” means a Collateral Obligation that a Borrower
Entity Commits to Originate.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Loan or Transaction
Document).

 

“Other Material Default” means a default (other than a Monetary Default) by a
party in the performance or observance of any obligation of that party under a
contractual arrangement that (a) with the giving of notice or lapse of time or
both, would become an event of default with respect to such party and
(b) materially and adversely affects the other party to such contractual
obligation.

 

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance, or enforcement or registration of, from
the receipt of perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Transaction Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.18).

 

“Participant Register” is defined in Section 11.6(g)(1).

 

“Participation” means an interest in a loan or other debt obligation Acquired
indirectly by way of participation from a Selling Institution.

 

37

--------------------------------------------------------------------------------


 

“PATRIOT Act” is defined in Section 3.1.

 

“Payment Account” the trust account maintained pursuant to Section 6.3(a).

 

“Payment Date” means each of the following, as applicable:

 

(a)                                 the First Payment Date;

 

(b)                                 thereafter, each three-month anniversary of
the First Payment Date to, but excluding, the Maturity Date; and

 

(c)                                  the Maturity Date.

 

If any such date is not a Business Day, the Payment Date shall be the next
following Business Day.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

 

“Permitted Additional Subsidiary” means a direct wholly owned Subsidiary of a
Borrower Entity that is formed with the express consent of the Requisite Lenders
(which consent the Requisite Lenders may give, withhold or condition in their
sole and absolute discretion).

 

“Permitted Financing Subsidiary” means, with respect to the Equity Holder, any
Subsidiary (thereof) formed for the purpose of obtaining financing on a
non-recourse basis to the Equity Holder.

 

“Permitted Lien” means, with respect to the Collateral:  (a) security interests,
liens and other encumbrances created pursuant to the Transaction Documents;
(b) with respect to agented Collateral Obligations, customary security
interests, liens and other encumbrances in favor of the lead agent, the
collateral agent or the paying agent on behalf of all holders of indebtedness of
such obligor under the related facility; (c) any lien on a Collateral Obligation
granted by a Borrower Entity to a Person that acquired a Collateral Obligation
from such Borrower Entity pursuant to participation to secure the payment
obligations related to such Collateral Obligation, provided that the granting of
such participation interest is expressly permitted hereunder and under the other
Transaction Documents; (d) the restrictions on transferability imposed by any
Underlying Instrument; and (e) with respect to any Counterparty, liens on the
subaccount of the Hedge Borrower Collateral Account created for such
Counterparty pursuant hereto in connection with the Hedge Agreements to which
such Counterparty is a party.

 

“Permitted Repurchases” is defined in Section 8.3.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Funding Period” means the period from and including the Initial Credit
Date to but excluding the date that is 36 months after the Initial Credit Date,
as such period may be extended as provided herein.

 

“Phase II Commitment Reduction” is defined in Section 2.8(b).

 

“Phase II Funding Period” means the period from the last day of the Phase I
Funding Period to the Final Funding Date, as such period may be extended as
provided herein.

 

38

--------------------------------------------------------------------------------


 

“Platform” means Debt Domain, Intralinks, SyndTrak or another relevant website
or other information platform.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement dated on
or around the Initial Credit Date between the Borrower Entities, the Equity
Holder, the other Grantors (if any) and the Collateral Agent.

 

“Pledged Obligations” means, on any date of determination, the Collateral
Obligations and the Eligible Investments owned by the Borrower Entities that
have been Granted to the Collateral Agent under the Transaction Documents.

 

“Power of Attorney” means the power of attorney dated on or around the Initial
Credit Date by the Borrower Entities in favor of the Collateral Agent for the
benefit of the Secured Parties, in substantially the form of Exhibit F hereto.

 

“Preliminary Documentation Package” means, for each Collateral Obligation,
(a) the original executed note (if any) or a faxed copy thereof along with a
certificate from the closing attorney certifying possession of the required
Underlying Instruments (for Collateral Obligations) closed in escrow; (b) in the
case of Collateral Obligations acquired by assignment, a copy of each executed
document or instrument evidencing the assignment of such Collateral Obligation
to the relevant Borrower Entity; (c) in the case of Collateral Obligations
Originated by the relevant Borrower Entity, a copy of the principal Underlying
Instruments governing such Collateral Obligation; (d) the applicable Escrowed
Assignment Agreement Documents; and (e) any applicable Administrative Agent
Cooperation Agreements.

 

“Pricing Source” means, for any Proposed Collateral Obligation, a market maker
in the relevant market, LoanX, LPC or other pricing sources reasonably
acceptable to the Requisite Lenders.

 

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
largest banks), as in effect from time to time.  The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Principal Balance” means as of any date of determination, with respect to
(a) any Collateral Obligation, the outstanding principal amount (excluding any
deferred or capitalized interest thereon) of such Collateral Obligation on such
date; and (b) any Eligible Investment or Cash, the Balance of such Eligible
Investment or Cash.

 

“Principal Collection Account” means the trust account maintained pursuant to
Section 6.2(b).

 

“Principal Office” means, for each Agent, such Person’s office as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to the
Borrower Entities, the Administrative Agent, the Collateral Agent and each
Lender.

 

“Principal Payments” means, with respect to any Payment Date, an amount equal to
the sum of any cash payments of principal (including optional or mandatory
redemptions or prepayments) received on the Pledged Obligations during the
related Due Period, including payments of principal received in respect of
exchange offers and tender offers and recoveries on Defaulted Obligations up to
the outstanding principal amount thereof, but not including Sale Proceeds.

 

“Principal Proceeds” means, with respect to any Payment Date, without
duplication:

 

39

--------------------------------------------------------------------------------


 

(a)                                 all Principal Payments received during the
related Due Period on the Pledged Obligations;

 

(b)                                 any amounts, distributions or proceeds
(including resulting from any sale) received in cash on any Defaulted
Obligations (other than proceeds that constitute Interest Proceeds under
subclause (b) or (e) of the definition thereof) during the related Due Period to
the extent the outstanding principal amount thereof then at the time such
obligation became a Defaulted Obligation has not been received by a Borrower
Entity after giving effect to the receipt of such amounts, distributions or
proceeds, as the case may be;

 

(c)                                  all premiums (including prepayment
premiums) received during the related Due Period on the Collateral Obligations;

 

(d)                                 (A) all amounts transferred to the Principal
Collection Account from the Expense Reserve Account during the related Due
Period and (B) any Principal Proceeds and unused proceeds designated for
application as Principal Proceeds as expressly provided for herein;

 

(e)                                  Sale Proceeds received during the related
Due Period;

 

(f)                                   any accrued interest purchased after the
Closing Date with Principal Proceeds that is received after the First Payment
Date;

 

(g)                                  all other payments received during the
related Due Period on the Collateral not included in Interest Proceeds;

 

(h)                                 all Designated Principal Proceeds; and

 

(i)                                     all amounts received by the Borrower
Entities under Hedge Agreements, to the extent deemed to be “Principal Proceeds”
as provided in Section 5.16.

 

“Principal Priority of Payments” is defined in Section 7(b).

 

“Priority of Payments” is defined in Section 7.

 

“Private Asset” means a Collateral Obligation designated as such pursuant to
Section 8.2(a).

 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Proceeds” means (a) any property (including but not limited to Cash and
securities) received as a Distribution on the Collateral or any portion thereof,
(b) any property (including but not limited to Cash and securities) received in
connection with the sale, liquidation, exchange or other disposition of the
Collateral or any portion thereof and (c) all proceeds (as such term is defined
in the UCC) of the Collateral or any portion thereof.

 

“Process Agent” is defined in Section 11.15.

 

“Proposed Collateral Obligation” means a Collateral Obligation that the
Investment Manager has proposed to be Acquired by a Borrower Entity that:

 

(a)                                 satisfies the Reinvestment Criteria at the
time of such proposal (other than obtaining the consent of the holders of the
Administrative Agent);

 

(b)                                 is not and has not previously been a
Revalued Asset; and

 

40

--------------------------------------------------------------------------------


 

(c)                                  has credit, subordination,
collateralization and repayment characteristics that are substantially
consistent with the overall credit, subordination, collateralization and
repayment characteristics of the Underlying Portfolio.

 

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Loans of any Lender at any time, the percentage obtained
by dividing (a) the outstanding principal amount of the Loans plus the aggregate
unused Commitments of that Lender at such time by (b) the aggregate outstanding
principal amount of the Loans plus the aggregate unused Commitments of all
Lenders at such time.

 

“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower Entities
hereunder.

 

“Refund Request Notice” is defined in the Margining Agreement.

 

“Register” is defined in Section 2.4(b).

 

“Registered” means a debt obligation that is in registered form within the
meaning of Section 881(c)(2)(B)(i) of the Code and the United States Treasury
regulations promulgated thereunder.

 

“Regulation A”, “Regulation D”, “Regulation T”, “Regulation U” and “Regulation
X” mean Regulations A, D, T, U and X, respectively, of the Board of Governors
and all official rulings and interpretations thereunder or thereof.

 

“Reinvestment Criteria” means (a) the criteria set forth in the definitions of
“Collateral Obligation” and “Collateral Obligation Criteria” and (b) the terms
and conditions set forth in Sections 8.2 and 8.4.

 

“Reinvestment Income” means any interest or other earnings on unused proceeds
deposited in the Principal Collection Account.

 

“Replacement Lender” is defined in Section 2.18.

 

“Required Amount” is defined in the Margining Agreement.

 

“Required Hedge Collateral” is defined in Section 6.2(c)(2).

 

“Required Principal Amortization Amount” means, for any Payment Date during the
Amortization Period, the Aggregate Realization Application Amount for all
Dispositions and realizations of Principal Proceeds on Collateral Obligations
that occurred during the related Due Period; provided that the Required
Principal Amortization Amount for the final Payment Date shall be equal to the
aggregate principal amount of the Loans then outstanding.

 

“Requisite Lenders” means, at any time, Lenders holding more than 50% of the sum
of (a) the aggregate principal amount of the Loans outstanding at such time and
(b) the aggregate unused Commitments at such time (but, to the extent there is
more than one Lender at such time, “Requisite Lenders” will not include any
Defaulting Lender).

 

“Reserved Expenses” is defined in Section 6.3(b).

 

“Restructuring”, “Revaluation Determination Date”, “Revalued Asset” and
“Revalued Price” are defined in the Margining Agreement.

 

“Sale and Contribution Agreement” means the Borrower Sale and Contribution
Agreement.

 

41

--------------------------------------------------------------------------------


 

“Sale Proceeds” means all amounts representing:

 

(a)                                 proceeds from the sale or other disposition
of any Collateral Obligation or any other property received by a Borrower
Entity;

 

(b)                                 at the Investment Manager’s sole discretion
(with notice to the Collateral Agent, the Administrative Agent and the
Collateral Administrator Parties), any accrued interest received in connection
with any Eligible Investment purchased with any proceeds described in subclause
(a) above; and

 

(c)                                  any proceeds of the foregoing, including
from the sale of Eligible Investments purchased with any proceeds described in
subclause (a) above (including any accrued interest thereon, but only to the
extent so provided in subclause (b) above).

 

In the case of each of subclauses (a) through (c), Sale Proceeds (1) shall only
include proceeds received on or prior to the last day of the relevant Due Period
(or with respect to the final Payment Date, the day immediately preceding the
final Payment Date) and (2) shall be net of any reasonable fees, expenses or
indemnities incurred by the Investment Manager, the Administrative Agent, the
Collateral Administrator Parties, the Bank Parties, the Collateral Agent in
connection with such sale or other disposition.

 

“Sanctions” and “Sanctions Laws” are defined in Section 4.18.

 

“Scheduled Maturity Date” means October 5, 2022 (as such date may be extended
pursuant to Section 2.1(f)).

 

“Scheduled Maturity Date Extension Request” is defined in Section 2.1(f).

 

“Schedule of Collateral Obligations” means the schedule of Collateral
Obligations, which shall list each Collateral Obligation Acquired by the
Borrower Entities, delivered pursuant to Section 3 on the Initial Credit Date,
or any other schedule substantially in the same form, and supplemented, in
either case, by additional information regarding Collateral Obligations Acquired
by the Borrower Entities, in each case as amended from time to time to reflect
the release of Collateral Obligations and the inclusion of Collateral
Obligations pursuant to the terms and conditions hereof.

 

“Screen Page” means the LIBOR01 page of the Thompson Reuters Screen (or any
replacement Thomson Reuters page which displays that rate) (or on the
appropriate page of such other information service which publishes that rate
from time to time in place of Thompson Reuters).

 

If any such page or service ceases to be available, the Administrative Agent may
specify another page or service displaying the relevant rate after consultation
with the Investment Manager.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Secured Parties” means the Agents and the Lenders and each other Person (if
any) identified as a “Secured Party” in any of the Collateral Documents.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“securities” is defined in the UCC.

 

42

--------------------------------------------------------------------------------


 

“Securities Account Control Agreement” means the Securities Account Control
Agreement dated on or around the Initial Credit Date between the Borrower
Entities and the Bank, as Collateral Agent, the Bank, as Securities
Intermediary, and the Administrative Agent.

 

“Securities Intermediary” is defined in Section 8-102(a)(14) of the UCC.

 

“Security Entitlement” is defined in Section 8-102(a)(17) of the UCC.

 

“Seller” means, under the Borrower Sale and Contribution Agreement, the Fund.

 

“Selling Institution” means an institution from which a Participation would be
Acquired.

 

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, (a) the sum of such Credit Party’s debt (including contingent
liabilities) does not exceed the value (both at fair value and present fair
saleable value) of such Credit Party’s present assets; (b) such Credit Party’s
capital is not unreasonably small in relation to its business as contemplated on
the Closing Date or with respect to any transaction contemplated to be
undertaken after the Closing Date; (c) such Credit Party is able to pay its
debts as such debts mature; and such Person is “solvent” within the meaning
given that term and similar terms under the Bankruptcy Code and other Debtor
Relief Laws.  For purposes of this definition, the amount of any contingent or
unliquidated debt at any time, such debt shall be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under FASB Accounting Standards Codification Topic 450-20).

 

“Specified Change” means any Amendment with respect to a Collateral Obligation
that has the effect of:

 

(a)                                 deferring the payment of cash interest;

 

(b)                                 delaying or extending the stated maturity of
such Collateral Obligation by more than 24 months; or delaying or extending the
date of any scheduled principal payment that (A) reduces such scheduled
distribution by more than the greater of (x) 20% and (y) $250,000; (B) postpones
such scheduled distribution by more than two payment periods or eliminates such
scheduled distribution; or (C) causes the weighted average life of such
Collateral Obligation to increase by more than 10% (each as determined by the
Administrative Agent);

 

(c)                                  increasing or reducing the interest rate by
more than 1.0% (excluding any increase in an interest rate arising by operation
of a default or penalty interest clause under a Collateral Obligation and any
reduction or increase pursuant to a contractual pricing grid set forth in the
related Underlying Instruments as in effect on the date on which such Collateral
Obligation was Acquired by a Borrower Entity);

 

(d)                                 releasing collateral or any guarantor or
other obligor thereon, other than as may be expressly permitted in the
Underlying Instruments (as set forth therein at the time the Borrower Entities
first Acquired such Collateral Obligation);

 

(e)                                  changing any financial covenant; changing
any defined term used in the calculation of a Financial Ratio or any other
financial covenant; or changing any other defined term that is materially
adverse to the rights and remedies of the Lenders (as determined by the
Administrative Agent in its sole and absolute discretion);

 

(f)                                   reducing or forgiving any principal
thereof;

 

(g)                                  subordinating the payment obligations of an
obligor on such Collateral Obligation to any other indebtedness, or
subordinating the liens on a material portion of the collateral

 

43

--------------------------------------------------------------------------------


 

securing such Collateral Obligation, or making any other change (including
through a change in the capital structure of the obligors on such Collateral
Obligation or the transfer of assets from an obligor on such Collateral
Obligation) that has the effect of structurally subordinating such Collateral
Obligation to other indebtedness or liabilities, in each case other than as
expressly permitted in the related Underlying Instruments (as set forth therein
at the time the Borrower Entities first Acquired such Collateral Obligation);

 

(h)                                 altering the pro rata allocation, sharing of
distributions or waterfall of payment required by the Underlying Instruments of
a Collateral Obligation as between the term lenders and any revolving lenders
with respect thereto;

 

(i)                                     changing any of the provisions of an
Underlying Instrument specifying the number or percentage of lenders required to
effect any of the foregoing; or

 

(j)                                    otherwise having a material adverse
impact on the value of such Collateral Obligation as determined in good faith by
the Administrative Agent.

 

“Specified Credit Party” means a Credit Party other than the Limited Guarantor.

 

“Specified Currency” means each of AUD, EUR, GBP and USD.  The “Specified
Currency” applicable to any obligation, payment or Collateral Obligation means:

 

(a)                                 in respect of any obligation or payment to
be made hereunder or under any of the other Transaction Documents or in
connection herewith or therewith, the currency in which such obligation or
payment is denominated as may be approved by the Collateral Agent; and

 

(b)                                 in respect of any Collateral Obligation, the
currency (if any) in which such Collateral Obligation is denominated and payable
as may be approved by the Collateral Agent.

 

“Specified Information” is defined in Section 5.14.

 

“Specified Payment Amounts” means, with respect to any Payment Date, all
Extraordinary Expense Amounts that the Investment Manager has designated in
writing to the Collateral Agent and the Administrative Agent, prior to the
related Determination Date, as the “Specified Payment Amounts” (if any) for such
Payment Date.

 

“Specified Payment Waterfall Provisions” means subclause (13) of the Interest
Priority of Payments) and subclause (10) of the Principal Priority of Payments.

 

“Specified Person” is defined in Section 10.7(b).

 

“Sponsor” means Bain Capital Specialty Finance, Inc.

 

“Sponsor Administrative Agent” means the Borrower or any of its affiliates,
including the Sponsor or any of their respective affiliates, in each case that
has any right (however designated) to consent to, approve, reject, register or
otherwise impose conditions on the assignment or other transfer of any
Collateral Obligation or other asset included in the Collateral, whether as
administrative agent, servicer, registrar, principal or in any other capacity
(in each case other than as the registered owner of such Collateral Obligation,
in its capacity as such owner); provided that in each case that the Sponsor has
control, directly or indirectly, over such entity.

 

“Sponsor Affiliate” means each Credit Party and each other Affiliate of the
Sponsor.

 

“Sponsor Deficit/Excess Calculation” and “Sponsor Valuation” are defined in the
Margining Agreement.

 

44

--------------------------------------------------------------------------------


 

“Spread” means 2.50% per annum.

 

“Stated Maturity” means, with respect to any security or debt obligation, the
date specified in such security or debt obligation as the fixed date on which
the final payment of principal of such security or debt obligation is due and
payable or, if such date is not a Business Day, the next following Business Day.

 

“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any obligor, including collateralized debt obligations and
mortgage-backed securities.

 

“Subordinate Interests” means the rights of the Borrower Entities and the Equity
Holder in and to the Collateral.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

 

“Successor Management Fees” means any management fees payable to a successor
Investment Manager as agreed between the Borrower Entities, the Administrative
Agent and any such successor Investment Manager.

 

“Successor Investment Manager” means a replacement Investment Manager appointed
in the manner and to the extent provided in the Investment Management Agreement.

 

“Syndication Agent” is defined in the preamble.

 

“Synthetic Security” means a security or swap transaction that has payments
associated with either payments of interest on and/or principal of a reference
obligation or the credit performance of a reference obligation.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, imposed, levied,
collected, withheld or assessed by any Governmental Authority.

 

“Tax Jurisdiction” means the Bahamas, Bermuda, the British Virgin Islands, the
Cayman Islands, the Channel Islands, Curaçao or Ireland.

 

“Terminated Lender” is defined in Section 2.18.

 

“Total Facility Amount” means, at any date, (a) $500,000,000 plus (b) the
aggregate amount of New Commitments that have become effective on or prior to
such date.

 

“Total Indebtedness” means, in respect of any Collateral Obligation, the
aggregate principal amount of all of the borrowing facilities available to the
obligor under the terms of the relevant Underlying Instruments, all as
determined by the Administrative Agent.  For purposes of determining the Total
Indebtedness available in respect of any Collateral Obligation:  (1) for
Collateral Obligations that are, in accordance with then-prevailing market
practice, typically bought and sold together, the respective aggregate principal
amount of the borrowing facilities available to the obligor under the facilities

 

45

--------------------------------------------------------------------------------


 

evidenced by the relevant Underlying Instruments shall be aggregated (and, for
the avoidance of doubt, the respective aggregate principal amounts of all
revolving facilities, term loan “A” tranches, term loan “B” tranches and similar
loan tranches issued under a single credit agreement shall be aggregated);
(2) the respective principal amounts of lines of credit and delayed draws that,
in accordance with then-prevailing market practice, trade with any Collateral
Obligation shall be aggregated; and (3) the respective principal amount of any
borrowing facilities that are, under then prevailing market practice, considered
add-on facilities in respect of any Collateral Obligation shall be aggregated
with the principal amount of such Collateral Obligation (regardless of whether
such facilities are “tax fungible” with such Collateral Obligation); provided
that, in the case of clauses (1), (2) and (3) above, such facilities are pari
passu in terms of repayment seniority and, with respect to appropriate price
adjustments, buyers are typically indifferent between such facilities.

 

“Transaction Accounts” means (a) the Interest Collection Account, the Payment
Account, the Collateral Account, the Principal Collection Account, the Expense
Reserve Account and the Margin Account; and (b) with respect to each Borrower
Entity other than the Borrower, such other accounts in the name of such Borrower
Entity, in each case subject to the lien of the Collateral Agent and subject to
an Account Control Agreement in favor of the Collateral Agent, as may be
necessary or advisable for the operations of such Borrower Entity, in each case
subject to the consent of the Administrative Agent in its sole and absolute
discretion.

 

“Transaction Data Room” means a password-protected electronic data room
established by the Borrower Entities or the Investment Manager on its behalf,
access to which shall be available and provided at all times to the Collateral
Agent, on behalf of the Secured Parties, and the Administrative Agent.

 

“Transaction Document” means any of this Agreement, the Notes (if any), the Fee
Letters, the Collateral Administration Agreement, the Sale and Contribution
Agreement and Transfer Supplements, the Administrative Agent Cooperation
Agreements, the Limited Guaranty, the Indemnification Agreement, the Collateral
Documents, the Investment Management Agreement, the Hedge Agreements and all
other documents, certificates, instruments or agreements executed and delivered
by or on behalf of a Credit Party for the benefit of any Agent or any Lender in
connection herewith on or after the date hereof.

 

“Transfer Date” means each Conveyance Date under the Sale and Contribution
Agreements.

 

“Transfer Supplement” means the supplement to the Schedule of Collateral
Obligations, as defined in accordance with the Sale and Contribution Agreements,
delivered on each Transfer Date.

 

“Trust Officer” means, when used with respect to the Collateral Agent, any
officer within the Global Corporate Trust Services Division (or any successor
group of the Collateral Agent) including any director, managing director, vice
president, assistant vice president, associate or officer of the Collateral
Agent customarily performing functions similar to those performed by the persons
who at the time shall be such officers, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of his or her knowledge of and
familiarity with the particular subject, in each case having direct
responsibility for the administration of this Agreement.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“Underlying Instruments” means, with respect to any Collateral Obligation,
(a) the indenture, credit agreement or other agreement pursuant to which such
Collateral Obligation has been issued or created, (b) each other agreement that
governs the terms of or secures the obligations represented by such Collateral
Obligation or of which the holders of such Collateral Obligation are the
beneficiaries and (c) all related closing documents.

 

46

--------------------------------------------------------------------------------


 

“Underlying Portfolio” means the portfolio of Collateral Obligations (including
Unsettled Sale Assets) or Unsettled Purchase Assets, as applicable, owned by the
Borrower Entities or Committed to be owned by the Borrower Entities from time to
time.

 

“Unitranche With Subordinating First-in-First-Out Obligation” means a unitranche
obligation for which the first-in-first out portion (or any analogous
arrangement among lenders that creates a contractual subordination) comprises
more than 25% of the aggregate principal amount of such obligation as of its
issue date (or at any time thereafter).

 

“Unsecured Collateral Obligation” means a Collateral Obligation that is
unsecured.

 

“Unsettled Purchase Asset” means, as of any date, an asset that a Borrower
Entity has Committed to Acquire and in respect of which the Acquisition by such
Borrower Entity has not yet settled.

 

“Unsettled Sale Asset” means, as of any date, a Collateral Obligation that a
Borrower Entity has Committed to sell and in respect of which the sale by such
Borrower Entity has not yet settled.

 

“Upfront Fee” is defined in Section 2.7(b).

 

“U.S. Lender” is defined in Section 2.15(c).

 

“U.S. Person” is defined in Regulation S under the Securities Act.

 

“U.S. Tax Compliance Certificate” is defined in Section 2.15(c).

 

“Valuation Report” is defined in Section 6.5(c).

 

“Value Adjustment Event” is defined in the Margining Agreement.

 

“Warranty Transferred Assets” is defined in Section 6.1 of the Borrower Sale and
Contribution Agreement.

 

1.2.                            Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.  Financial statements and other information required to be delivered
by the Borrower Entities to Lenders pursuant to Schedule A shall be prepared in
accordance with GAAP as in effect at the time of such preparation.

 

1.3.                            Interpretation, Etc.

 

(a)                                 Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference.  References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided.  The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

 

(b)                                 References to any statute or code shall,
unless otherwise specified, be deemed to refer to such statute or code and all
rules and regulations promulgated thereunder, all as amended, modified,
supplemented, waived, restated, amended and restated, replaced or otherwise
modified from time to time.

 

47

--------------------------------------------------------------------------------


 

(c)                                  References to:

 

(1)                                 any agreements shall, unless otherwise
specified, be deemed to refer to such agreements as amended, modified,
supplemented, waived, restated, amended and restated, replaced or otherwise
modified from time to time;

 

(2)                                 any Person shall, unless otherwise
specified, include references to such Person’s successors and assigns; and

 

(3)                                 any Person acting in any particular capacity
shall, unless otherwise specified, include references to such Person’s
successors and assigns in such capacity,

 

provided that the foregoing is without prejudice to the rights or remedies
available to a party herein or in any of the other Transaction Documents that
restricts, limits or imposes conditions upon, or provides consequences for, any
amendments, successions or assignments.

 

1.4.                            Assumptions as to Collateral Obligations, Etc.

 

(a)                                 In connection with all calculations required
to be made pursuant to this Agreement with respect to Distributions on any
Pledged Obligations, or any payments on any other assets included in the
Collateral, and with respect to the income that can be earned on Distributions
on such Pledged Obligations and on any other amounts that may be received for
deposit in the Transaction Accounts, the provisions set forth in this Section
1.4 shall be applied.

 

(b)                                 All calculations with respect to
Distributions on the Pledged Obligations shall be made by the Investment Manager
on the basis of information as to the terms of each such Pledged Obligation and
upon report of payments, if any, received on such Pledged Obligation that are
furnished by or on behalf of the issuer of or borrower with respect to such
Pledged Obligation and, to the extent they are not manifestly in error, such
information or report may be conclusively relied upon in making such
calculations.  To the extent they are not manifestly in error, any information
or report received by the Investment Manager (other than those prepared by the
Investment Manager), the Collateral Administrator Parties, the Collateral Agent
or the Administrative Agent with respect to the Collateral Obligations may be
conclusively relied upon in making such calculations.

 

(c)                                  For each Due Period, the Distribution on
any Pledged Obligation (other than a Defaulted Obligation, which shall be, until
any Distribution is actually received by a Borrower Entity from such Defaulted
Obligation, assumed to have a Distribution of zero) shall be the minimum amount,
including coupon payments, accrued interest, scheduled Principal Payments, if
any, by way of sinking fund payments which are assumed to be on a pro rata basis
or other scheduled amortization of principal, return of principal, and
redemption premium, if any, assuming that any index applicable to any payments
on a Pledged Obligation that is subject to change is not changed, that, if paid
as scheduled, will be available in the Interest Collection Account or the
Principal Collection Account, at the end of the Due Period net of withholding or
similar taxes to be withheld from such payments (but taking into account
payments made in respect of such taxes that result in the net amount actually
received by a Borrower Entity (free and clear of taxes, whether assessed against
such obligor thereof, the counterparty with respect thereto, or such Borrower
Entity) being equal to the full amount that such Borrower Entity would have
received had no such deduction or withholding been required).

 

(d)                                 All calculations under this Agreement shall
be in U.S. Dollars unless otherwise specified.  For purposes of this Agreement,
unless otherwise specified, calculations with respect to all amounts or assets
received, held or required to be paid in a currency other than U.S. Dollars
shall be made on the basis of the Dollar Equivalent thereof.

 

(e)                                  No Agent warrants, nor accepts
responsibility, nor shall have any liability with respect to, in each case in
the absence of its gross negligence, bad faith or willful misconduct of its
duties

 

48

--------------------------------------------------------------------------------


 

hereunder, the administration, submission or any other matter related to (1) the
Floating Rates, the Base Rates, the Prime Rate or, in each case, any comparable
or successor rate thereto or (2) the Screen Pages or any successors or
replacements thereto, it being understood that the Administrative Agent shall
determine the interest rates applicable hereunder as expressly provided herein,
in each case in the absence of its bad faith, gross negligence or willful
misconduct of its duties hereunder.

 

(f)                                   To the extent of any ambiguity in the
interpretation of any definition or term contained in this Agreement or to the
extent more than one methodology can be used to make any of the determinations
or calculations set forth therein, the Collateral Administrator Parties shall be
entitled to request direction from the Investment Manager (which shall be
subject to confirmation by the Administrative Agent) as to the interpretation
and/or methodology to be used, and the Collateral Administrator Parties shall
follow such direction, and together with the Collateral Agent, shall be entitled
to conclusively rely thereon without any responsibility or liability therefor.

 

(g)                                  Any direction or Borrower Order required
hereunder relating to the Acquisition, sale, disposition or other transfer of
Collateral may be in the form of a trade ticket, confirmation of trade,
instruction to post or to commit to the trade or similar instrument or document
or other written instruction (including by email or other electronic
communication or file transfer protocol) from the Borrower Entities (or the
Investment Manager) on which the Collateral Agent may rely.

 

(h)                                 For purposes of (1) the Schedule of
Collateral Obligations or a list of Collateral Obligations prepared in
accordance with this Agreement, (2) the Daily Reports, (3) the Valuation
Reports, (4) the Monthly Reports, (5) the Additional Reports prepared in
accordance with this Agreement and (6) preparing any other reports hereunder,
Collateral Obligations Committed to be Acquired by a Borrower Entity shall be
treated as owned or Acquired by such Borrower Entity (with the Collateral Agent
deemed to have a perfected security interest or charge in such Collateral
Obligation) and Collateral Obligations Committed to be sold by a Borrower Entity
shall be treated as having been sold by such Borrower Entity and shall not be
treated as owned by such Borrower Entity.

 

(i)                                     Unless otherwise stated herein or in the
other Transaction Documents or the context otherwise requires, all
determinations and calculations of the Borrowing Base (and any component
thereof), as of each date of determination thereof shall be made by the
Calculation Agent in its sole and absolute discretion, subject to the Borrower’s
Dispute rights as set forth in the Margining Agreement.

 

SECTION 2. LOANS AND COMMITMENTS

 

2.1.                            Loans and Commitments.

 

(a)                                 Loans.

 

(1)                                 During the Phase I Funding Period, subject
to the terms and conditions hereof, each Lender severally agrees to make
revolving loans to the Borrower in an aggregate amount up to but not exceeding
such Lender’s Commitment as then in effect; provided that, after giving effect
to the making of any such Loan, the aggregate outstanding principal amount of
the Loans does not exceed the lesser of (x) the Maximum Facility Amount at such
time and (y) the Borrowing Base at such time.  Amounts borrowed pursuant to this
Section 2.1(a)(1) may be repaid and reborrowed during the Phase I Funding
Period.

 

(2)                                 During the Phase II Funding Period, subject
to the terms and conditions hereof, each Lender severally agrees to make loans
on a delayed draw basis to the Borrower in an aggregate amount up to but not
exceeding such Lender’s Commitment as then in effect; provided that, after
giving effect to the making of any such Loan, the aggregate outstanding
principal amount of the Loans does not exceed the lesser of (x) the Maximum
Facility Amount at such time and (y) the Borrowing Base at such time.  Amounts
borrowed pursuant to this Section 2.1(a)(2), once repaid, may not be reborrowed.

 

49

--------------------------------------------------------------------------------


 

(3)                                 Each loan made under clauses (1) and (2)
above is referred to herein as a “Loan”.  Unless otherwise consented to by the
Administrative Agent, Loans shall not occur more frequently than five times per
calendar month.

 

(b)                                 Borrowing Mechanics for Loans.

 

(1)                                 Loans shall be in an aggregate minimum
amount equal to the Applicable Minimum Amount and integral multiples equal to
the Applicable Integral Multiple in excess of that amount (or such lesser amount
as shall constitute the entire Commitment then available).

 

(2)                                 Subject to Section 2.1(c), whenever the
Borrower desires that Lenders make Credit Extensions, the Borrower shall deliver
to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Administrator) a fully executed Funding Notice no later than 10:00
a.m. (New York City time) at least three Business Days in advance of the
proposed Credit Date or in each case such period shorter as may be agreed by the
Requisite Lenders and the Administrative Agent.

 

(3)                                 For each Credit Extension, the
Administrative Agent shall notify the Borrower, the Collateral Agent, the
Collateral Administrator and each Lender of the principal amount of the Loans to
be made, along with each Lender’s respective Pro Rata Shares thereof (which Pro
Rata Shares shall be equal to the Loan amount that each Lender will be obligated
to fund to the Borrower on the related Credit Date).  Such notice shall be
provided by the Administrative Agent with reasonable promptness, but not later
than 10:00 a.m. (New York City time) on such Credit Date.

 

(4)                                 For each Credit Extension, each Lender shall
make the amount of its Loans available to the Administrative Agent not later
than 12:00 p.m. (New York City time) on the related Credit Date by wire transfer
of same day funds in USD at the principal office designated by the
Administrative Agent.  Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the Loans
available to the Borrower on such Credit Date by causing an amount of same day
funds (in the same currency received from the Lenders) to be deposited in the
Principal Collection Account for application of such proceeds in accordance with
Section 2.3 or as otherwise agreed between the Administrative Agent and the
Borrower.

 

(5)                                 If a funding does not occur on any Credit
Date because any condition precedent to such requested borrowing herein
specified has not been met or not all Lenders have made their respective Loans
on such date, then the Administrative Agent shall return any amounts received to
the respective Lenders without interest.

 

(c)                                  Notices.  Each Funding Notice shall be
executed by an Authorized Officer of the Borrower in a writing delivered to the
Administrative Agent.  In lieu of delivering a Funding Notice, the Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing; provided that each such notice shall be promptly confirmed in writing
by delivery of the applicable Funding Notice to the Administrative Agent on or
before the close of business on the date that the telephonic notice is given;
provided that a Funding Notice for all Loans made on the Initial Credit Date
may, in the Administrative Agent’s sole and absolute discretion, be deemed to
have been provided by other documentation satisfactory to the Administrative
Agent.  In the event of a discrepancy between the telephone notice and the
written Funding Notice, the written Funding Notice shall govern.  Neither the
Administrative Agent nor any Lender shall incur any liability to the Borrower in
acting upon any telephonic notice referred to above that the Administrative
Agent believes in good faith to have been given by a duly authorized officer or
other person authorized on behalf of the Borrower or for otherwise acting in
good faith.

 

50

--------------------------------------------------------------------------------


 

(d)                                 Commitment Increases.

 

(1)                                 The Borrower may, by written notice to the
Administrative Agent given during the Phase I Funding Period, from time to time
request an increase to the existing Commitments (any such increase, “New
Commitments”) by an amount not in excess of $250,000,000 in the aggregate and
not less than U.S.$50,000,000 in the case of each such increase (or such lesser
amount which shall be approved by Administrative Agent or such lesser amount
that shall constitute the difference between U.S.$250,000,000 and all such New
Commitments obtained prior to such date), and integral multiples of
U.S.$1,000,000 in excess of that amount.  Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the Borrower proposes that the
New Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent or such shorter period of time as consented to by the
Administrative Agent.  Each such New Commitment shall be subject to consent of
the Administrative Agent and the Lenders in their sole and absolute discretion.

 

(2)                                 Such New Commitments shall become effective
as of such Increased Amount Date, provided that (A) the Administrative Agent and
the Lenders shall have consented to such New Commitments in their sole and
absolute discretion; (B) no Default or Event of Default shall exist on such
Increased Amount Date before or after giving effect to such New Commitments; (C)
each of the conditions set forth in Section 3.2 shall be satisfied as if such
Increased Amount Date were a Credit Date; (D) the Borrower shall make any
payments required pursuant to Section 2.7 and the Fee Letters in connection with
such New Commitments; and (E) the Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction.

 

(3)                                 On any Increased Amount Date on which New
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (A) each New Commitment shall be deemed for all purposes a
“Commitment” and each Loan made thereunder (a “New Loan”) shall be deemed, for
all purposes, a “Loan”.  The terms and provisions of the New Commitments shall
be identical to the terms and conditions of the Commitments, and the terms and
conditions of the New Loans shall be identical to the terms and conditions of
the Loans.

 

(e)                                  Extension of Funding Period, Etc.  At any
time, so long as no Event of Default has occurred and is continuing, upon not
less than 10 Business Days’ written notice to the Administrative Agent (a
“Extension Request”), the Borrower may request that the Lenders extend the Phase
I Funding Period, the Phase II Funding Period, the Availability Period and the
Amortization Period, each to a date no later than one year after the last day of
such period as in effect on the Closing Date.  Upon receipt of any such
Extension Request, the Administrative Agent will promptly notify the Lenders
thereof.  If and only if each Lender agrees to the extension requested by the
Borrower in such Extension Request (which each Lender may grant or withhold in
its sole and absolute discretion), the applicable periods shall be so extended.

 

(f)                                   Extension of Scheduled Maturity Date.  At
any time, so long as no Event of Default has occurred and is continuing, upon
not less than 10 Business Days’ written notice to the Administrative Agent (a
“Scheduled Maturity Date Extension Request”), the Borrower may request that the
Lenders extend the Scheduled Maturity Date as the in effect to no later than
October 5, 2023.  Upon receipt of any such Scheduled Maturity Date Extension
Request, the Administrative Agent will promptly notify the Lenders thereof.  If
and only if each Lender agrees to the extension requested by the Borrower in
such Scheduled Maturity Date Extension Request (which each Lender may grant or
withhold in its sole and absolute discretion), the Scheduled Maturity Date shall
be so extended.

 

51

--------------------------------------------------------------------------------


 

2.2.                            Pro Rata Shares; Availability of Funds

 

(a)                                 Pro Rata Shares.  All Loans shall be made by
Lenders simultaneously and proportionately to their respective Pro Rata Shares,
it being understood that no Lender shall be responsible for any default by any
other Lender in such other Lender’s obligation to make a Loan requested
hereunder.

 

(b)                                 Availability of Funds.  Unless the
Administrative Agent shall have been notified by any Lender prior to the
applicable Credit Date that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Loan requested on such Credit
Date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such Credit Date and the Administrative
Agent may, in its sole discretion, but shall not be obligated to, make available
to the Borrower a corresponding amount on such Credit Date.  If the
Administrative Agent has made such corresponding amount available to the
Borrower but such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, then the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Base Rate.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall on or prior to the next Payment Date pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent, at
the interest rate otherwise payable hereunder.  If (1) the Administrative Agent
declines to make a requested amount available to the Borrower until such time as
all applicable Lenders have made payment to the Administrative Agent, (2) a
Lender fails to fund to the Administrative Agent all or any portion of the Loans
required to be funded by such Lender hereunder prior to the time specified in
this Agreement and (3) such Lender’s failure results in the Administrative Agent
failing to make a corresponding amount available to the Borrower on the
applicable Credit Date, then such Lender shall not receive interest hereunder
with respect to the requested amount of such Lender’s Loans for the period
commencing with the time specified in this Agreement for receipt of payment by
the Borrower through and including the time of the Borrower’s receipt of the
requested amount and the Borrower shall have no obligation to pay interest on
any amounts not so advanced.  Nothing in this Section 2.2(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

2.3.                            Use of Proceeds.

 

The proceeds of the Loans made hereunder shall be used solely:

 

(a)                                 to Acquire Collateral Obligations (and,
pending such Acquisitions, to deposit funds into the Principal Collection
Account);

 

(b)                                 to fund the Borrower’s payment of the costs
and expenses payable hereunder and under the Fee Letters (including the Upfront
Fees payable on the Initial Credit Date);

 

(c)                                  on the Initial Credit Date, to deposit an
amount equal to the Expense Reserve Amount into the Expense Reserve Account;

 

(d)                                 to make deposits in one or more of the
Transaction Accounts as separately agreed by the Borrower and the Administrative
Agent (notice of which shall be provided to the Collateral Agent); and

 

(e)                                  to make Equity Distributions to the Equity
Holder or to make deferred purchase price payments to the Seller in respect of
Collateral Obligations previously contributed by the Seller to the Borrower,
provided in each case that:

 

52

--------------------------------------------------------------------------------


 

(1)                                 the Equity Distribution Test is satisfied
with respect to each such Equity Distribution or other payments; and

 

(2)                                 to the extent such Equity Distribution or
payment would otherwise be made out of proceeds of Loans made hereunder, and at
such time the Borrower Entity is Committed to Acquire one or more Collateral
Obligations but such Collateral Obligations have not yet settled, then such
Equity Distribution or payment shall be deferred until the settlement of such
Collateral Obligations or such Equity Distribution or payment is otherwise
agreed between the Borrower and the Administrative Agent.

 

2.4.                            Evidence of Debt; Register; Lenders’ Books and
Records; Notes.

 

(a)                                 Lenders’ Evidence of Debt.  Each Lender
shall maintain on its internal records an account or accounts evidencing the
Obligations of the Borrower to such Lender, including the amounts and currencies
of the Loans made by it and each repayment and prepayment in respect thereof. 
Any such recordation shall be conclusive and binding on the Borrower, absent
manifest error; provided that (1) the failure to make any such recordation, or
any error in such recordation, shall not affect the Borrower’s Obligations in
respect of any applicable Loans; and (2) in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

(b)                                 Register.  The Administrative Agent (or its
agent or sub-agent appointed by it) shall maintain at its Principal Office a
register for the recordation of the names and addresses of the Lenders, and
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The Register
shall be available for inspection by the Borrower or any Lender (with respect to
(1) any entry relating to such Lender’s Loans and (2) the identity of the other
Lender’s (but not any information with respect to such other Lenders’ Loans)) at
any reasonable time and from time to time upon reasonable prior notice.  The
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Loans in accordance with the provisions of Section 11.6, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on the Borrower and each
Lender, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or the Borrower’s Obligations in respect of any Loan.  The Borrower
hereby designates the Administrative Agent to serve as the Borrower’s
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.4, and the Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees”.

 

(c)                                  Notes.  If so requested by any Lender by
written notice to the Borrower (with a copy to the Administrative Agent) at
least two Business Days prior to the Initial Credit Date, or at any time
thereafter, the Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 11.6) on the Initial Credit Date (or, if such
notice is delivered after the Initial Credit Date, promptly after the Borrower’s
receipt of such notice) a Note or Notes to evidence such Lender’s Loans.  If
Notes are delivered to any Lender, the Borrower may establish commercially
reasonable procedures for replacing lost or stolen Notes.

 

2.5.                            Interest on Loans.

 

(a)                                 Interest Accruals.  Except as otherwise set
forth herein, each Loan shall bear interest on the unpaid principal amount
thereof from the date made through repayment (whether by acceleration or
otherwise) thereof at the Floating Rate applicable such Interest Period for such
Loan plus the Spread.

 

(b)                                 Interest Rate Determinations.  As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, the Administrative Agent shall determine (which

 

53

--------------------------------------------------------------------------------


 

determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rates that shall apply to the Loans for which an
interest rate is then being determined for the applicable Interest Period, and
shall promptly give notice thereof to the Borrower, the Collateral Agent, the
Collateral Administrator and each Lender.

 

(c)                                  Day-Count Fractions, Etc.

 

(1)                                 Interest payable pursuant to Section 2.5(a)
shall be computed on the basis of a 360-day year, in each case for the actual
number of days elapsed in the period during which it accrues, except that any
interest accruing at a Base Rate shall be computed on the basis of a 365-day
year.  In computing interest on any Loan, the date of the making of such Loan or
the first day of an Interest Period applicable to such Loan shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan shall be excluded; provided that, if a Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on
that Loan.

 

(2)                                 Except as otherwise set forth herein,
interest on each Loan shall accrue on a daily basis and shall be payable in
arrears on each Payment Date, upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid and at
maturity of the Loans, including final maturity of the Loans, in each case in
accordance with the Priority of Payments or otherwise as expressly provided
herein.

 

2.6.                            Default Interest.

 

Upon the occurrence and during the continuance of an Event of Default, the
principal amount of all Loans then outstanding and, to the extent permitted by
applicable law, any interest thereon, Commitment Fees, Minimum Spread Payment
and Make-Whole Amounts owing hereunder, shall bear interest (including
post-petition interest in any proceeding under Debtor Relief Laws) payable on
demand at a rate that is 2.0% per annum in excess of the interest rate otherwise
payable hereunder with respect to the Loans.  Payment or acceptance of the
increased rates of interest provided for in this Section 2.6 is not a permitted
alternative to timely payment and shall not in and of itself constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of any Secured Party.

 

2.7.                            Fees; Etc.

 

(a)                                 Agent Fees.  The Borrower has agreed to pay
to the Agents such fees (the “Agent Fees”), in the amounts and on the dates, as
are set forth in the Agent Fee Letters.

 

(b)                                 Upfront Fees.  The Borrower shall pay to
each Lender, on the Initial Credit Date, a fee (the “Upfront Fee”) in the amount
set forth in the GS Fee Letter as the “Upfront Fee”.  Such Upfront Fee will be
in all respects fully earned, due and payable on the Initial Credit Date and
non-refundable and non-creditable thereafter.

 

(c)                                  Commitment Fees.  The Borrower agrees to
pay to Lenders commitment fees (the “Commitment Fees”) on the Daily Commitment
Fee Calculation Amount as in effect from time to time for the period from and
including the Closing Date to but excluding the last day of the Availability
Period at a rate per annum equal to the Commitment Fee Rate as in effect from
time to time.  Commitment Fees shall be calculated on the basis of a 360-day
year and the actual number of days elapsed and shall be payable in arrears
pursuant to the Priority of Payments or as otherwise expressly stated herein. 
As used herein:

 

“Commitment Fee Rate” means:

 

54

--------------------------------------------------------------------------------


 

(x)                                 on each day during the Phase I Funding
Period, 0.30% per annum; and

 

(y)                                 on each day during the Phase II Funding
Period, the Spread per annum.

 

“Daily Commitment Fee Calculation Amount” means, for each day, an amount equal
to the aggregate undrawn amount of the Commitments on such day.

 

(d)                                 Minimum Spread Payments.  On the date of
each Voluntary Commitment Reduction, on the last day of the Phase I Funding
Period and (if it occurs during the Phase I Funding Period) the Maturity Date
(each, a “Minimum Spread Payment Event”, and the date thereof a “Minimum Spread
Payment Date”), the Borrower shall pay to the Administrative Agent for the
account of the Lenders a fee (each such fee, a “Minimum Spread Payment”) in an
amount equal to the excess (if any) of:

 

(1)                                 the product of:

 

(A)                               the Spread;

 

(B)                               75%;

 

(C)                               the Total Facility Amount as in effect at such
time; and

 

(D)                               the number of days elapsed between the Closing
Date and such Minimum Spread Payment Date divided by 360; over

 

(2)                                 the sum of:

 

(A)                               the aggregate amount of interest paid on the
Loans (determined as if the Floating Rate were equal to zero) from the Closing
Date to but excluding the related Minimum Spread Payment Date;

 

(B)                               all Minimum Spread Payments theretofore paid
hereunder; and

 

(C)                               all Make-Whole Spread Amounts theretofore paid
hereunder.

 

Minimum Spread Payments shall not be subject to the Priority of Payments but
instead shall be made solely out of (first) Interest Proceeds and (if Interest
Proceeds are insufficient) Principal Proceeds then on deposit in the Collection
Accounts, with any remaining unpaid amounts to be paid out of Interest Proceeds
and Principal Proceeds thereafter received in the Transaction Accounts until
paid in full, and all amounts that continue to be owing on and after the next
Payment Date shall be payable under the Priority of Payments.

 

(e)                                  Make-Whole Payments.  On each date on which
a Make-Whole Event occurs, the Borrower shall pay to the Lenders the related
Make-Whole Amount.  Make-Whole Amounts shall be payable pursuant to the Priority
of Payments or as otherwise expressly stated herein.

 

2.8.                            Prepayments; Commitment Reductions.

 

(a)                                 Voluntary Prepayments.

 

(1)                                 Any time and from time to time, the Borrower
may prepay any Loans on any Business Day in whole or in part (each, a “Voluntary
Prepayment”), in an aggregate minimum amount not less than the Applicable
Minimum Amount and integral multiples in excess of that amount equal to the
related Applicable Integral Multiple; provided that:

 

55

--------------------------------------------------------------------------------


 

(x)                                 no Default or Event of Default has occurred
and is continuing or would result therefrom; and

 

(y)                                 sufficient amounts are on deposit in the
Principal Collection Account in USD to pay the principal of the Loans to be
prepaid together with the other amounts that will be owing in connection
therewith (including any related Minimum Spread Payments and Make-Whole Amount).

 

(2)                                 All such prepayments shall be made, upon not
less than three Business Days prior written or telephonic notice in advance of
the proposed Voluntary Prepayment date (or such shorter period of time as agreed
to by the Administrative Agent and the Borrower), in each case given to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Administrator) by 12:00 p.m. (New York City time) on the date required and, if
given by telephone, promptly confirmed by delivery of written notice thereof to
the Administrative Agent (and the Administrative Agent will promptly transmit a
copy of such written notice to each Lender).  Each notice of a Voluntary
Prepayment shall specify the Loans to be prepaid, the principal amount to be
prepaid and the related prepayment date (which shall be a Business Day).  Upon
the giving of any such notice, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein, unless such notice is conditional in accordance with its terms or is
revoked by the Business Day prior to the prepayment date specified therein.

 

(b)                                 Commitment Reductions.

 

(1)                                 On the last day of the Phase I Funding
Period (and determined after giving effect to borrowings, if any, made on such
date), the Commitments shall immediately and without further action be reduced
(the “Phase II Commitment Reduction”) to the lesser of:

 

(x)                                 125% of the aggregate principal amount of
the Loans outstanding on the last day of the Phase I Funding Period; and

 

(y)                                 the Maximum Facility Amount as in effect at
the end of the Phase I Funding Period.

 

(2)                                 Each Lender’s Commitment shall terminate
immediately and without further action on the last day of the Availability
Period.

 

(3)                                 The Borrower may, upon not less than three
Business Days’ prior written notice to the Administrative Agent (which written
notice the Administrative Agent will promptly transmit by electronic means to
each applicable Lender), at any time and from time to time during the
Availability Period, terminate in whole or permanently reduce in part the
Commitments in an amount up to the amount by which the Commitments exceed the
aggregate outstanding principal amount of the Loans at the time of such proposed
termination or reduction (each, a “Voluntary Commitment Reduction”); provided
that

 

(x)                                 any such partial reduction of the
Commitments shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount (or such lesser amount as
agreed to by the Administrative Agent and the Borrower);

 

(y)                                 no Default or Event of Default has occurred
and is continuing or would result therefrom; and

 

(z)                                  sufficient amounts are on deposit in the
Principal Collection Account in USD to pay the other amounts that will be owing
in connection therewith (including any related Minimum Spread Payments and
Make-Whole Amount).

 

56

--------------------------------------------------------------------------------


 

(4)                                 The Borrower’s notice to the Administrative
Agent under clause (3) above shall designate the date (which shall be a Business
Day) of such termination or reduction and the amount of any partial reduction,
and such termination or reduction of the Commitments shall be effective on the
date specified in the Borrower’s notice and shall reduce the Commitment of each
Lender proportionately to its pro rata share thereof.

 

(c)                                  Other Amounts.  Each payment of principal
of the Loans in connection with a Voluntary Prepayment shall be accompanied by
payment of the related Minimum Spread Payment, the related Make-Whole Amount,
the amount of accrued interest on the portion of the Loans so prepaid and (if
such payment is made other than on the last day of an interest period) any
related breakage costs payable under Section 2.13(c).  Each Voluntary Commitment
Reduction shall be accompanied by payment of the related Minimum Spread Payment,
the related Make-Whole Amount and the amount of Commitment Fees accrued on the
portion of the Commitments so reduced.

 

(d)                                 Non-Waterfall Payments.  Voluntary
Prepayments and payment of amounts under clause (c) above shall not be subject
to the Priority of Payments but instead shall be made solely out of Principal
Proceeds or Interest Proceeds then on deposit in the Collection Account;
provided that Interest Proceeds shall not be applied to make Voluntary
Prepayments or pay amounts under clause (c) above unless, after giving effect to
such payment, there shall be sufficient Interest Proceeds available in the
Interest Collection Account to make all payments of interest in accordance with
the Priority of Payments on the next Payment Date, with any remaining unpaid
amounts to be paid out of Principal Proceeds and Interest Proceeds thereafter
received in the Transaction Accounts until paid in full, and all amounts that
continue to be owing on and after the next Payment Date shall be payable under
the Priority of Payments.

 

2.9.                            Required Principal Payments.

 

(a)                                 Scheduled Amortization.

 

(1)                                 Principal of the Loans will be repayable on
each Payment Date in accordance with the Priority of Payments (including, for
each Payment Date during the Amortization Period, the related Required Principal
Amortization Amounts).

 

(2)                                 Without limiting clause (1) above, during
the Amortization Period, at the time of each Disposition of or other realization
of Principal Proceeds on a Collateral Obligation, the Borrower shall repay
principal of the Loans in an aggregate amount equal to the related Individual
Realization Application Amount.

 

(3)                                 On the Maturity Date the Borrower shall
repay the aggregate principal amount of the Loans that are then outstanding.

 

(b)                                 Clean-Up.  Upon the occurrence of a Clean-Up
Call Event, the Borrower shall pay all outstanding Administrative Expenses and
prepay the Loans in full (a “Clean-Up Call Prepayment”).

 

(c)                                  Non-Waterfall Payments.  Payments of
Individual Realization Application Amounts under clause (a)(2) above and the
Clean-Up Call Prepayment under clause (b) above shall not be subject to the
Priority of Payments but instead shall be made solely out of Principal Proceeds
or Interest Proceeds then on deposit in the Collection Account; provided that
Interest Proceeds shall not be applied to pay such amounts unless, after giving
effect to such payment, there shall be sufficient Interest Proceeds available in
the Interest Collection Account to make all payments of interest in accordance
with the Priority of Payments on the next Payment Date, with any remaining
unpaid amounts to be paid out of Principal Proceeds and Interest Proceeds
thereafter received in the Transaction Accounts until paid in full, and all
amounts that continue to be owing on and after the next Payment Date shall be
payable under the Priority of Payments.

 

57

--------------------------------------------------------------------------------


 

2.10.                     [Reserved].

 

2.11.                     General Provisions Regarding Payments.

 

(a)                                 All payments by the Borrower shall be made
in USD, in same day funds, without defense, recoupment, setoff or counterclaim,
free of any restriction or condition not later than 12:00 p.m. (New York City
time) on the date due therefor.  For purposes of computing interest and fees,
funds deposited after that time on such due date shall be deemed to have been
paid by the Borrower on the next succeeding Business Day.

 

(b)                                 Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, such payment
shall be due on the next succeeding Business Day, and such extension of time
shall be included in the computation of the payment of interest hereunder or of
Commitment Fees hereunder.

 

(c)                                  Except as otherwise provided herein, all
payments under this Agreement shall be made on the Payment Dates in accordance
with the Priority of Payments.

 

(d)                                 If an Event of Default shall have occurred
and not otherwise been waived or cured, and the maturity of the Obligations
shall have been accelerated pursuant to Section 9 or pursuant to any sale of,
any collection from, or other realization upon all or any part of the
Collateral, all payments or proceeds received by Agents in respect of any of the
Obligations shall be applied in accordance with the Enforcement Priority of
Payments.

 

2.12.                     Ratable Sharing.

 

The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a Voluntary Prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Transaction Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code or
under analogous provisions of any other Debtor Relief Law, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of fees and other amounts then due and owing to such
Lender hereunder or under the other Transaction Documents (collectively, the
“Aggregate Amounts Due” to such Lender) that is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify the Administrative Agent and each other Lender of the receipt
of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest.  The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set-off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.  The provisions
of this Section 2.12 shall not be construed to apply to (1) any payment made by
the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender) or (2) any payment obtained by any Lender as consideration
for the assignment or sale of a participation in any of its Loans or other
Obligations owed to it.

 

58

--------------------------------------------------------------------------------


 

2.13.                     Making or Maintaining Floating Rate Loans.

 

(a)                                 Inability to Determine Applicable Interest
Rate.

 

(1)                                 If the Administrative Agent or any Lender
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any Loans, that by reason of circumstances affecting the relevant
interbank market, adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of “Floating Rate”, the Administrative Agent shall on such date give
notice to the Borrower and each Lender of such determination, whereupon (i) such
Loans shall bear interest at the applicable Base Rate plus the Spread per annum
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, and
(ii) any Funding Notice given by the Borrower with respect to such Loans shall
be deemed to be rescinded by the Borrower or, at the election of the Borrower, a
request that such Loans be made bearing interest based on the applicable Base
Rate instead of such Floating Rate.

 

(2)                                 If at any time the Administrative Agent
determines (which determination shall be final and conclusive and binding upon
all parties hereto) that (i) the circumstances set forth in clause (a)(1) have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(1) have not arisen but the supervisor for
the administrator of the U.S. Dollar London interbank offered rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the U.S. Dollar
London interbank offered rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to determine an alternate rate of interest to U.S. Dollar London interbank
offered rate that is materially economically similar to U.S. Dollar London
interbank offered rate and that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest (“Alternate Rate”) and such other
related changes to this Agreement as may be applicable.  Until (x) an Alternate
Rate shall be determined in accordance with this clause (2) or (y) if the
Administrative Agent and the Borrower are unable to determine an alternate rate
within six months of the determination pursuant to (a)(1) or a(2), as
applicable, (i) such Loans shall bear interest at the applicable Base Rate plus
the Spread per annum until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, and (ii) any Funding Notice given by the Borrower with respect to
such Loans shall be deemed to be rescinded by the Borrower or, at the election
of the Borrower, a request that such Loans be made bearing interest based on the
applicable Base Rate instead of such Floating Rate.

 

(b)                                 Illegality or Impracticability of Floating
Rate Loans.  If on any date (i) any Lender shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of its Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) Administrative Agent is advised in writing by the
Requisite Lenders (which determination shall be final and conclusive and binding
upon all parties hereto) that the making, maintaining, converting to or
continuation of their Loans has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the relevant interbank market or the position of the Lenders in that
interbank market, then, and in any such event, such Lenders (or in the case of
the preceding clause (i), such Lender) shall be an “Affected Lender” and such
Affected Lender shall on that day give notice (by e-mail or by telephone
confirmed in writing) to the Borrower and the Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender).  If the Administrative Agent receives a notice from (x) any
Lender pursuant to clause (i) of the preceding sentence or (y) a notice from
Lenders constituting Requisite Lenders pursuant to clause (ii) of

 

59

--------------------------------------------------------------------------------


 

the preceding sentence, then (A) the obligation of the Lenders (or, in the case
of any notice pursuant to clause (i) of the preceding sentence, such Lender) to
make additional Loans shall be suspended until such time as such circumstances
cease to exist (at which time such notice shall be withdrawn by each Affected
Lender); (B) to the extent such determination by the Affected Lender relates to
a Loan then being requested by the Borrower pursuant to a Funding Notice, such
Funding Notice shall be deemed to be rescinded by the Borrower (or, at the
election of the Borrower, be deemed to be a request that such Loan be made
bearing interest based on the applicable Base Rate); (C) the Lenders’ (or in the
case of any notice pursuant to clause (i) of the preceding sentence, such
Lender’s) obligations to maintain their respective outstanding Loans that bear
interest based on the applicable Floating Rate (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and (D)
the Affected Loans shall automatically convert into Loans that bear interest at
the applicable Base Rate plus the Spread per annum on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Loan then being requested by the
Borrower pursuant to a Funding Notice, the Borrower shall have the option,
subject to the provisions of Section 2.13(c), to rescind such Funding Notice as
to all Lenders by giving written or telephonic notice (promptly confirmed by
delivery of written notice thereof) to the Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).

 

(c)                                  Compensation for Breakage or
Non-Commencement of Interest Periods.  The Borrower shall compensate each
Lender, upon written request by such Lender (which request shall set forth the
basis for requesting such amounts), for all reasonable losses, expenses and
liabilities (including any interest paid or payable by such Lender to Lenders of
funds borrowed by it to make or carry its Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits), which
such Lender may sustain as a result of any of the following (each, a “Breakage
Event”):

 

(1)                                 if for any reason (other than a default by
such Lender) a borrowing of any Loan does not occur on a date specified therefor
in a Funding Notice or a telephonic request for borrowing;

 

(2)                                 if any prepayment or other principal payment
of any of the Loans on a date prior to the last day of an Interest Period
applicable to that Loan; or

 

(3)                                 if any prepayment of any of its Loans is not
made on any date specified in a notice of prepayment given by the Borrower.

 

(d)                                 Booking of Loans.  Any Lender may make,
carry or transfer Loans at, to, or for the account of any of its branch offices
or the office of an Affiliate of such Lender.

 

(e)                                  Assumptions Concerning Funding of Loans. 
Calculation of all amounts payable to a Lender under this Section 2.13 and under
Section 2.14 shall be made as though such Lender had actually funded each of its
relevant Loans through the purchase of a deposit in USD relating to such Loans
bearing interest at the applicable Floating Rate in an amount equal to the
amount of such Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided that each Lender may fund each of its Loans in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 2.13 and under Section 2.14.

 

2.14.                     Increased Costs; Capital Adequacy.

 

(a)                                 Compensation for Increased Costs and Taxes. 
Subject to the provisions of Section 2.15 (which shall be controlling with
respect to the matters covered thereby), if any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all

 

60

--------------------------------------------------------------------------------


 

parties hereto) that any Change in Law:  (1) subjects such Lender (or its
applicable lending office) or any company controlling such Lender to any
additional Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; (2) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Loans that are reflected in the
determination of the Floating Rates) or any company controlling such Lender; or
(3) imposes any other condition (other than with respect to a Tax matter) on or
affecting such Lender (or its applicable lending office) or any company
controlling such Lender or such Lender’s obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, the Borrower shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or in a lump sum or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.  Such Lender shall deliver to the
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.14(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

 

(b)                                 Capital Adequacy and Liquidity Adjustment. 
If any Lender shall have determined (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that (1) any
Change in Law regarding capital adequacy or liquidity or (2) compliance by any
Lender (or its applicable lending office) or any company controlling such Lender
with any Change in Law regarding capital adequacy or liquidity, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any company controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans, or participations therein or other obligations hereunder
with respect to the Loans to a level below that which such Lender or such
controlling company could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such controlling company with
regard to capital adequacy and liquidity), then from time to time, within five
Business Days after receipt by the Borrower from such Lender of the statement
referred to in the next sentence, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company on an after-tax basis for such reduction.  Such Lender shall deliver to
the Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.14(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

 

(c)                                  Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

2.15.                     Taxes; Withholding, Etc.

 

(a)                                 Payments to Be Free and Clear.  All sums
payable by or on behalf of any Credit Party hereunder and under the other
Transaction Documents shall be paid free and clear of, and without any deduction
or withholding on account of, any Tax, unless such deduction or withholding is
required by law.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Withholding of Taxes.  If any Credit Party
or any other Person (acting as a withholding agent) is (in such withholding
agent’s reasonable good faith discretion) required by law to make any deduction
or withholding on account of any such Tax from any sum paid or payable by any
Credit Party to the Administrative Agent or any Lender under any of the
Transaction Documents:  (1) the Borrower shall notify the Administrative Agent
of any such requirement or any change in any such requirement as soon as the
Borrower becomes aware of it; (2) the Borrower shall pay, or cause to be paid,
any such Tax before the date on which penalties attach thereto, such payment to
be made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on the Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of the Administrative
Agent or such Lender; (3) and, if such Tax is an Indemnified Tax, unless
otherwise provided in this Section 2.15, the sum payable by such Credit Party in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment (including any such Taxes or Other Taxes
imposed or asserted on or attributable to additional amounts payable under this
Section 2.15), the Administrative Agent or such Lender, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (4) within
thirty days after the due date of payment of any Tax which it is required by
clause (2) above to pay, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by the relevant taxing
authority evidencing such payment, a copy or the return reporting such payment
or other evidence of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority reasonably
satisfactory to the Administrative Agent.

 

(c)                                  Evidence of Exemption from U.S. Withholding
Tax.  Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) (a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower on or prior to the Initial Credit Date
(or, if later, on or prior to the date on which such Lender becomes a party to
this Agreement) two copies of IRS Form W-9 (or any successor form), properly
completed and duly executed by such Lender, certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax, or otherwise
prove that it is entitled to such an exemption.  Each Lender that is not a
“United States person” (as such term is defined in Section 7701(a)(30 of the
Code) (a “Foreign Lender”) shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:  (1) in the
case of a Foreign Lender claiming the benefits of an income tax treaty to which
the United States is a party (x) with respect to payments of interest under any
Transaction Document, two executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Transaction Document,
two executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (2) two
executed copies of IRS Form W-8ECI; (3) in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit B-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) two executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable; or (4) to the extent a Foreign Lender is not the
beneficial owner, two executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit B-2 or Exhibit B-3, two
executed copies of IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner.  Each Lender required to
deliver any forms, certificates or other evidence with respect to United States
federal income tax withholding matters pursuant to this Section 2.15(c) hereby
agrees, from time to time after the

 

62

--------------------------------------------------------------------------------


 

initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly deliver to the Administrative Agent for
transmission to the Borrower two new copies of IRS Form W-9 (or any successor
form) properly completed and duly executed by such Lender, and such other
documentation required under the Code and reasonably requested by the Borrower
to confirm or establish that such Lender is not subject to deduction or
withholding of United States federal income tax or backup withholding tax with
respect to payments to such Lender under the Transaction Documents, or notify
the Administrative Agent and the Borrower of its inability to deliver any such
forms, certificates or other evidence.

 

(d)                                 FATCA.  Each Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

(e)                                  Payment of Other Taxes.  Without limiting
the provisions of Section 2.15(b), the Borrower shall timely pay all Other Taxes
to the relevant Governmental Authorities in accordance with applicable law.  The
Borrower shall deliver to the Administrative Agent official receipts or other
evidence of such payment reasonably satisfactory to the Administrative Agent in
respect of any Other Taxes payable hereunder promptly after payment of such
Other Taxes.

 

(f)                                   Borrower Indemnity.  The Borrower shall
indemnify the Agents and any Lender for the full amount of Taxes for which
additional amounts are required to be paid pursuant to Section 2.15(b) arising
in connection with payments made under this Agreement or any other Transaction
Document (including any such Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) paid or payable by the Administrative
Agent or Lender or any of their respective Affiliates and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to such Credit Party shall be conclusive absent manifest error.  Such
payment shall be due within ten days of such Credit Party’s receipt of such
certificate.

 

(g)                                  Lender Indemnity.  Each Lender shall
severally indemnify each Agent for (1) Taxes for which additional amounts are
required to be paid pursuant to Section 2.15(b) arising in connection with
payments made under this Agreement or any other Transaction Document (including
any such Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.15) attributable to such Lender (but only to the extent that the
Borrower has not already indemnified such Agent therefor and without limiting
the obligation of the Borrower to do so); (2) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.6(g)(1) relating to
the maintenance of a Participant Register and (3) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Transaction Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Such payment shall be due within ten days of
such Lender’s receipt of such certificate.  Each Lender hereby authorizes the
Collateral Agent or the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Transaction Document or
otherwise payable by such Agent to such Lender from any other source against any
amount due to an Agent under this paragraph (g).

 

(h)                                 Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section

 

63

--------------------------------------------------------------------------------


 

2.15 (including additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) if such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

2.16.                     Obligation to Mitigate.

 

Each Lender agrees that, if such Lender requests payment under Section 2.13,
2.14 or 2.15, then such Lender will, to the extent not inconsistent with the
internal policies of such Lender (in which case such Lender shall certify to
Borrower that such efforts would be inconsistent with an internal policy) and
any applicable legal or regulatory restrictions, use reasonable efforts to make,
issue, fund or maintain its Credit Extensions or Commitments, including any
Affected Loans, through another office of such Lender if, as a result thereof,
the additional amounts payable to such Lender pursuant to Section 2.13, 2.14 or
2.15, as the case may be, in the future would be eliminated or reduced and if,
as determined by such Lender in its sole discretion, the making, issuing,
funding or maintaining of such Loans through such other office or in accordance
with such other measures, as the case may be, would not otherwise adversely
affect such Loans or the interests of such Lender; provided that such Lender
will not be obligated to utilize such other office pursuant to this Section 2.16
unless the Borrower agrees to pay all reasonable incremental expenses incurred
by such Lender as a result of utilizing such other office as described above.  A
certificate as to the amount of any such expenses payable by the Borrower
pursuant to this Section 2.16 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to the Borrower (with a copy to
the Administrative Agent) shall be conclusive absent manifest error.

 

64

--------------------------------------------------------------------------------


 

2.17.                     Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law, any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Event of Default shall have occurred and be
continuing, other than an Event of Default that has arisen due to such Lender
becoming a Defaulting Lender), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a Deposit
Account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, so long as no Event of Default shall have occurred and be continuing
(other than any Event of Default that has arisen due to such Lender becoming a
Defaulting Lender), to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans and
(y) such Loans were made at a time when the conditions set forth in Section 3.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the applicable Commitments.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
applicable Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

 

2.18.                     Removal or Replacement of a Lender.

 

Anything contained herein to the contrary notwithstanding, if:

 

(a)                                 (1) any Lender (an “Increased-Cost Lender”)
shall give notice to the Borrower that such Lender is an Affected Lender or that
such Lender is entitled to receive payments under Section 2.13, 2.14 or 2.15,
(2) the circumstances which have caused such Lender to be an Affected Lender or
which entitle such Lender to receive such payments shall remain in effect, and
(3) such Lender shall fail to withdraw such notice within five Business Days
after the Borrower’s request for such withdrawal; or

 

(b)                                 during the Availability Period, any Lender
shall become a Defaulting Lender, and such Defaulting Lender shall fail to cure
the default pursuant to Section 2.17(b) within five Business Days after the
Borrower’s request that it cure such default; or

 

65

--------------------------------------------------------------------------------


 

(c)                                  in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 11.5(b), the consent of the
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained,

 

then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), the Borrower may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans in full to one
or more Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 11.6 and the Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
a Non-Consenting Lender or a Defaulting Lender; provided that:

 

(1)                                 on the date of such assignment, the
Replacement Lender shall pay to the Terminated Lender an amount equal to the sum
of (A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of such Terminated Lender and (B) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender hereunder;

 

(2)                                 on the date of such assignment, the Borrower
shall pay any amounts payable to such Terminated Lender (unless such Terminated
Lender is a Defaulting Lender) pursuant to Section 2.13(c), 2.14 or 2.15; or
otherwise as if it were a prepayment;

 

(3)                                 such assignment does not conflict with
applicable law;

 

(4)                                 in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(5)                                 if such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender.

 

Upon the prepayment of all amounts owing to any Terminated Lender, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided that any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.  Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender or Terminated Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with Section
11.6.  If a Lender does not comply with the requirements of the immediately
preceding sentence within one Business Day after receipt of such notice, each
Lender hereby authorizes and directs the Administrative Agent to execute and
deliver such documentation as may be required to give effect to an assignment in
accordance with Section 11.6 on behalf of a Non-Consenting Lender or Terminated
Lender and any such documentation so executed by the Administrative Agent shall
be effective for purposes of documenting an assignment pursuant to Section
11.6.  Any removal of Goldman Sachs or its successor as a Defaulting Lender
pursuant to this Section shall also constitute the removal of Goldman Sachs or
its successor as the Administrative Agent pursuant to Section 11.7.

 

SECTION 3. CONDITIONS PRECEDENT

 

3.1.                            Initial Credit Date.

 

The obligation of each Lender to enter into this Agreement and make a Credit
Extension on the Initial Credit Date is subject to the satisfaction, or waiver
in accordance with Section 11.5, of the following conditions on or before the
Initial Credit Date:

 

66

--------------------------------------------------------------------------------


 

(a)                                 Transaction Documents.  The Administrative
Agent shall have received sufficient copies of each Transaction Document as the
Administrative Agent shall request, originally executed and delivered by each
Credit Party and each other Person party thereto.

 

(b)                                 Organizational Documents; Incumbency.  The
Administrative Agent shall have received, in respect of each Credit Party, (1)
sufficient copies of each Organizational Document as the Administrative Agent
shall request, and, to the extent applicable, certified as of the Initial Credit
Date or a recent date prior thereto by the appropriate Governmental Authority;
(2) signature and incumbency certificates of the officers of such Credit Party;
(3) resolutions of the Board of Directors or similar governing body of such
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party or
by which it or its assets may be bound as of the Initial Credit Date, certified
as of the Initial Credit Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (4) a good
standing certificate from the applicable Governmental Authority of such Credit
Party’s jurisdiction of incorporation, organization or formation, each dated the
Initial Credit Date or a recent date prior thereto; (5) signature and incumbency
certificates of one or more officers of the Borrower who are authorized to
execute Funding Notices delivered under this Agreement and (6) such other
documents as the Administrative Agent may reasonably request.

 

(c)                                  Governmental Authorizations and Consents. 
Each Credit Party shall have obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Transaction Documents and
each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to the Administrative Agent, except where the
failure to obtain such Governmental Authorization or consent could not
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Collateral Obligations.  The Schedule of
Collateral Obligations shall have been received by the Administrative Agent in
form and substance satisfactory to the Administrative Agent, and the Lenders
shall have approved all of the Collateral Obligations (in their sole and
absolute discretion).

 

(e)                                  Collateral.  In connection with the
creation in favor of the Collateral Agent, for the benefit of Secured Parties,
of a valid, perfected First Priority security interest in the personal property
Collateral, each Grantor shall have delivered to the Administrative Agent:

 

(1)                                 evidence satisfactory to the Administrative
Agent of the compliance by each Grantor of their obligations under the Pledge
and Security Agreement and the other Collateral Documents (including their
obligations to execute or authorize, as applicable, and deliver Financing
Statements, originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein);

 

(2)                                 opinions of counsel (which counsel shall be
reasonably satisfactory to the Administrative Agent) with respect to the
creation of and perfection of the security interest in favor of the Collateral
Agent in such Collateral and such other matters governed by the laws of each
jurisdiction in which any Grantor or any personal property Collateral is located
as the Administrative Agent may reasonably request, in each case in form and
substance reasonably satisfactory to the Administrative Agent;

 

(3)                                 a certificate of an Authorized Officer of
each Grantor, dated as of the Initial Credit Date, to the effect that, in the
case of each Collateral Obligation pledged for inclusion in the Collateral on
the Initial Credit Date and immediately prior to the delivery thereof on the
Initial Credit Date:

 

(A)                               subject to Permitted Liens, such Grantor has
good and marketable title to such Collateral Obligation free and clear of any
liens, claims, encumbrances or defects of any nature whatsoever except (i) for
those that are being released on the Initial Credit

 

67

--------------------------------------------------------------------------------


 

Date, (ii) for those encumbrances arising from due bills, if any, with respect
to interest, or a portion thereof, accrued on such Collateral Obligation prior
to the Initial Credit Date and owed by such Grantor to the seller of such
Collateral Obligation or (iii) those Granted pursuant to the Transaction
Documents;

 

(B)                               such Grantor has Acquired its ownership in
such Collateral Obligation in good faith without notice of any adverse claim,
except as described in paragraph (A) above;

 

(C)                               such Grantor has not assigned, pledged or
otherwise encumbered any interest in such Collateral Obligation (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released) other than interests Granted pursuant to the Transaction Documents;

 

(D)                               such Grantor has full right to Grant a
security interest in and assign and pledge such Collateral Obligation to the
Collateral Agent;

 

(E)                                subject to Permitted Liens, upon Grant by
such Grantor and the taking of the relevant actions contemplated by the
Collateral Documents, the Collateral Agent has a perfected security interest in
the Collateral that is of first priority, free of any adverse claim or the legal
equivalent thereof;

 

(F)                                 each Collateral Obligation owned or
Committed to be Acquired by such Grantor is listed in the Schedule of Collateral
Obligations, and the information set forth with respect to such Collateral
Obligation in the Schedule of Collateral Obligations is correct;

 

(G)                               no Collateral Obligation was Originated in
contemplation of including it in the Collateral; and

 

(H)                              each Collateral Obligation satisfies the
requirements of the definition of “Collateral Obligation” and “Collateral
Portfolio Requirements”; and

 

(4)                                 the Escrowed Assignment Agreement Documents
for the relevant Collateral Obligations (in the manner and to the extent
provided in Section 6.7).

 

(f)                                   Opinions of Counsel.  The Agents and
Lenders and their respective counsel shall have received originally executed
copies of opinions of Dechert LLP, counsel to the Investment Manager, each
Credit Party and the Sellers dated the Initial Credit Date; each in form and
substance reasonably satisfactory to the Administrative Agent (and each Credit
Party hereby instructs such counsel to deliver such opinions to the Agents and
Lenders).

 

(g)                                  Agent Opinions of Counsel.  The Agents and
Lenders and their respective counsel shall have received originally executed
copies of an opinion of Alston & Bird LLP, counsel to the Collateral Agent,
dated the Initial Credit Date in form and substance reasonably satisfactory to
the Administrative Agent.

 

(h)                                 Fees.  The Borrower shall have paid to each
Agent and Lender the fees payable on or before the Initial Credit Date referred
to in Section 2.7 and all expenses payable pursuant to Section 11.2 that have
accrued to the Initial Credit Date.

 

(i)                                     No Litigation.  There shall not exist
any action, suit, investigation, litigation, proceeding, hearing or other legal
or regulatory developments, pending or threatened in any court or before any
arbitrator or Governmental Authority that, in the reasonable opinion of the
Administrative Agent, singly or in the aggregate, materially impairs any of the
other transactions contemplated by the Transaction Documents or that could have
a Material Adverse Effect.

 

68

--------------------------------------------------------------------------------


 

(j)                                    Patriot Act.  At least 10 days prior to
the Initial Credit Date or such shorter period of time as agreed by the Lenders
in writing, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”).

 

(k)                                 Accounts.  The Administrative Agent shall
have received evidence of the establishment of each of the Transaction Accounts.

 

(l)                                     Hedge Agreements.  Executed copies of
all Hedge Agreements entered into by the Borrower Entities, each in form and
substance satisfactory to the Administrative Agent in its sole and absolute
discretion.

 

(m)                             Available Liquidity Certificate.  The
Administrative Agent and the Lenders and their respective counsel shall have
received an Available Liquidity Certificate as of the Initial Credit Date duly
executed by the Borrower and the Equity Holder.

 

(n)                                 Diligence of Credit Parties.  The Borrower
shall have made available to the Administrative Agent and its counsel all
documents and other materials with respect to the organizational, operational
and legal structure of the Credit Parties and the Credit Parties’ compliance
with laws, material contracts and any ancillary diligence matters relating
thereto, in each case as may be reasonably requested by them, and shall have
cooperated in good faith with the Administrative Agent and its counsel, and made
themselves and their counsel available from time to time by telephone, to
discuss the organizational, operational and legal structure of the Credit
Parties; and the Administrative Agent and the Lenders shall be satisfied with
the results of such diligence in their sole and absolute discretion.

 

(o)                                 Other Matters.  The Administrative Agent and
the Lenders shall have received such other documents as the Administrative Agent
or the Lenders may reasonably require; provided that nothing in this clause
shall imply or impose a duty on the Administrative Agent or the Lenders to so
require.

 

3.2.                            Conditions to Each Credit Extension.

 

(a)                                 Conditions Precedent.  The obligation of
each Lender to make any Loan on any Credit Date, including the Initial Credit
Date, are subject to the satisfaction, or waiver in accordance with Section
11.5, of the following conditions precedent:

 

(1)                                 the Administrative Agent and the Lenders
shall have received a fully executed and delivered Funding Notice relating
thereto;

 

(2)                                 the principal amount of the Loans to be made
in such Credit Extension shall not exceed the undrawn Commitments as at the
related Credit Date; and, after giving effect to such Credit Extension, the
aggregate outstanding principal amount of the Loans does not exceed the lesser
of (x) the Maximum Facility Amount and (y) the Borrowing Base at such time;

 

(3)                                 as of such Credit Date, the representations
and warranties contained herein and in the other Transaction Documents shall be
true and correct in all material respects on and as of that Credit Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and

 

69

--------------------------------------------------------------------------------


 

(4)                                 as of such Credit Date, no event shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute a Default or an Event of
Default.

 

Any Agent or the Requisite Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or the Requisite Lender such request is warranted under the circumstances
and such information is requested from the Borrower in writing (an “Additional
Information Request”) no later than 5:00 p.m. (New York City time) on the date
the applicable Funding Notice is received.

 

(b)                                 Deemed Representations.  Each borrowing of a
Loan hereunder shall constitute a representation and warranty by the Borrower as
of the applicable Credit Date that the conditions contained in Section 3.2(a)
have been satisfied except as otherwise acknowledged by the Administrative
Agent.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make each Credit Extension to be made thereby, the
Borrower represents and warrants to each Agent and Lender, on the Closing Date
and on each Credit Date, that the following statements are true and correct:

 

4.1.                            Organization; Requisite Power and Authority;
Qualification.

 

Each Credit Party (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, (b) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Transaction
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

 

4.2.                            Equity Interests; Ownership; Collateral
Obligations

 

(a)                                 The Equity Interests of each Borrower Entity
have been duly authorized and validly issued and are fully paid and
non-assessable.  As of the Closing Date, other than any capital commitments or
other rights of a member or other equity holder as of the Closing Date to make
capital contributions to the Borrower, there is no existing option, warrant,
call, right, commitment or other agreement to which any Borrower Entity is a
party requiring, and there is no membership interest or other Equity Interests
of any Borrower Entity outstanding which upon conversion or exchange would
require, the issuance by such Borrower Entity of any additional membership
interests or other Equity Interests of it or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of such Person.

 

(b)                                 Appendix C-1 correctly sets forth the
ownership interest of the Borrower in its Subsidiaries as of the Closing Date.

 

(c)                                  Appendix C-2 correctly sets forth a true,
correct and complete list of all Collateral Obligations owned by the Borrower
Entities as of the Closing Date.

 

4.3.                            Due Authorization

 

The execution, delivery and performance of the Transaction Documents have been
duly authorized by all necessary action on the part of each of Credit Party that
is a party thereto.

 

70

--------------------------------------------------------------------------------


 

4.4.                            No Conflict

 

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated by the Transaction Documents do not and will not (a) violate (1) in
any material respect, any provision of any law or any governmental rule or
regulation applicable to it, (2) any of its Organizational Documents or (3) in
any material respect any order, judgment or decree of any court or other agency
of government binding on it or its properties; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any of its material contractual obligations; (c) result in or require the
creation or imposition of any Lien upon any of its properties or assets (other
than Permitted Liens); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any contractual
obligation, except for such approvals or consents which will be obtained on or
before the Initial Credit Date and disclosed in writing to Lenders.

 

4.5.                            Governmental Consents

 

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated by the Transaction Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Initial Credit Date or those the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect.

 

4.6.                            Binding Obligation

 

Each Transaction Document to which each Credit Party is a party has been duly
executed and delivered by such Credit Party and is the legally valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

4.7.                            Adverse Proceedings, Etc.

 

There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect.

 

4.8.                            Payment of Taxes.

 

Except as otherwise permitted hereunder, all U.S. federal and other material Tax
returns and reports covering the Credit Parties required to be filed by any of
them have been timely filed, and all U.S. federal and other material Taxes which
are due and payable and all assessments, fees and other governmental charges
upon the Credit Parties and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable.  There is no proposed material Tax assessment against any Credit Party
that is not being actively contested by such Credit Party in good faith and by
appropriate proceedings.

 

4.9.                            Properties

 

Each Grantor has good, sufficient and legal title to its properties and assets. 
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens other than Permitted Liens.  No Grantor owns or leases any
real estate.

 

71

--------------------------------------------------------------------------------


 

4.10.                     No Defaults

 

No Credit Party is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any of its material
contractual obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.

 

4.11.                     [Reserved].

 

4.12.                     Investment Company Act

 

(a)                                 The Fund has elected to be regulated as a
“business development company” within the meaning of the Investment Company Act.

 

(b)                                 Except as set forth in Section 4.12(a) with
respect to the Fund, no Credit Party is required to be registered as an
investment company under the Investment Company Act.

 

(c)                                  The business and other activities of the
Credit Parties, including the making of the Loans hereunder, the application of
the proceeds thereof and repayment thereof by the Borrower Entities and the
consummation of the transactions contemplated by the Transaction Documents, do
not result in a violation or breach in any material respect of the provisions of
the Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case that are applicable
to the Credit Parties.

 

4.13.                     Federal Reserve Regulations; Exchange Act

 

No Credit Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.  No portion of the proceeds of any Credit Extension shall be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board of Governors or to violate the Exchange Act.

 

4.14.                     Employee Benefit Plans

 

Neither the Equity Holder, the Borrower nor any of its Subsidiaries maintains or
contributes to any Employee Benefit Plan, and no ERISA Event has occurred that
reasonably would be expected to result in material liability to the Credit
Parties.  The assets of Credit Parties are not treated as “plan assets” for
purposes of Section 3(42) of ERISA.

 

4.15.                     Solvency

 

Each Credit Party is and, upon the incurrence of any Obligation by any Credit
Party on any date on which this representation and warranty is made, will be, on
a consolidated basis with its consolidated group (if applicable), Solvent.

 

4.16.                     Compliance with Statutes, Etc.

 

No Credit Party (a) is in violation of any applicable laws that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

72

--------------------------------------------------------------------------------


 

4.17.                     Disclosure

 

No representation or warranty of any Credit Party contained in any Transaction
Document or in any other documents, certificates or written statements (other
than projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished to any Agent or
Lender by or on behalf of any Credit Party for use in connection with the
transactions contemplated hereby contains (after taking into account all
updates, modifications and supplements to such information) any untrue statement
of a material fact or omits to state a material fact (known to the Borrower, in
the case of any document not furnished by it) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  There are no facts actually known to
any Credit Party (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to the Administrative Agent or
the Lenders for use in connection with the transactions contemplated hereby,
after giving effect to the delivery of any Financial and Other Information and
any and all updates and deliveries to the Administrative Agent or Lenders from
time to time.

 

4.18.                     Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act

 

No Credit Party nor any of its directors, officers or, to the knowledge of the
Borrower, employees, agents, advisors or Affiliates is subject to any sanctions
or economic embargoes administered or enforced by the U.S. Department of State
or the U.S. Department of Treasury (including the Office of Foreign Assets
Control) or any other applicable sanctions authority (collectively, “Sanctions”,
and the associated laws, rules, regulations and orders, collectively, “Sanctions
Laws”).  Each Credit Party and their respective directors, officers and, to the
knowledge of the Borrower, employees, agents, advisors and Affiliates is in
compliance, in all material respects, with (a) all Sanctions Laws, (b) the
United States Foreign Corrupt Practices Act of 1977 and any other applicable
anti-bribery or anti-corruption laws, rules, regulations and orders
(collectively, “Anti-Corruption Laws”) and (c) the PATRIOT Act and any other
applicable terrorism and money laundering laws, rules, regulations and orders.

 

No part of the proceeds of the Loans will be used, directly or, to the knowledge
of the Borrower, indirectly, (A) or the purpose of financing any activities or
business of or with any Person or in any country or territory that at such time
is the subject of any Sanctions or (B) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law.

 

SECTION 5. COVENANTS

 

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations (other than contingent obligations
for which no claim has been asserted), the Borrower shall perform, and shall
cause each of its Subsidiaries to perform, all covenants set forth in this
Section 5.

 

5.1.                            Compliance with Laws, Etc.

 

The Borrower will (and will cause its Subsidiaries to) comply in all material
respects with applicable laws, rules, regulations, writs, judgments,
injunctions, decrees, awards and orders with respect to it, its business and its
properties.  The Borrower will (and will cause its Subsidiaries to) comply in
all material respects with all material contracts and all other material
contractual and other obligations. Without limiting the generality of the
foregoing, the Borrower will (and will cause each of its Subsidiaries to)
conduct its business and other activities (x) in compliance in all material
respects with all provisions of the Investment Company Act and the rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder that apply to the Borrower (or such Subsidiary, as the case may be)
and (y) so as

 

73

--------------------------------------------------------------------------------


 

not to cause a violation in any material respect by the Fund or any other Credit
Party of the Investment Company Act or the rules, regulations or orders issued
by the Securities and Exchange Commission thereunder.

 

5.2.                            Maintenance of Books and Records.

 

Each Borrower Entity shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of its obligations under the
Transaction Documents to which it is a party, and each Borrower Entity shall
keep and maintain, or cause its Board of Directors to keep or maintain at all
times, or cause to be kept and maintained at all times in the registered office
of such Borrower Entity specified in its respective Constitutive Documents, all
documents, books, records, accounts and other information as are required under
applicable law.

 

5.3.                            Existence of Borrower, Etc.

 

(a)                                 Each Borrower Entity shall take all
reasonable steps to maintain its identity as a separate legal entity from that
of its members.  Each Borrower Entity shall keep its principal place of business
at the address specified on Appendix B.  Each Borrower Entity will always
maintain at least one Independent Manager.

 

(b)                                 Each Borrower Entity shall:

 

(1)                                 be member managed;

 

(2)                                 file its own tax returns, if any, as may be
required under applicable law (to the extent (x) not part of a consolidated
group filing a consolidated return or returns or (y) not treated as a division
for tax purposes of another taxpayer) and pay any taxes so required to be paid
under applicable law;

 

(3)                                 not commingle its assets with assets of any
other person;

 

(4)                                 conduct its business in its own name and
strictly comply with all organizational formalities necessary to maintain its
separate existence (and the Borrower hereby represents that all such formalities
have been complied with since the Borrower’s formation);

 

(5)                                 maintain books and records separate from any
other Person;

 

(6)                                 maintain separate financial statements (it
being understood that, if a Borrower Entity’s financial statements are part of a
consolidated group with its Affiliates, then any such consolidated statements
shall contain a note indicating the Borrower Entity’s separateness from any such
Affiliates and that its assets are not available to pay the debts of such
Affiliate);

 

(7)                                 pay its own liabilities only out of its own
funds;

 

(8)                                 maintain an arm’s-length relationship with
its Affiliates;

 

(9)                                 hold itself out as a separate Person (except
to the extent treated as a disregarded entity for U.S. tax purposes), and not
hold out its credit or assets as being available to satisfy the obligations of
others;

 

(10)                          pay its fair and reasonable share of overhead for
shared office space, if any;

 

(11)                          use separate stationery, invoices and checks and
not of any other entity (unless such entity is clearly designated as being the
such Borrower Entity’s agent);

 

(12)                          not pledge its assets as security for the
obligations of any other person;

 

74

--------------------------------------------------------------------------------


 

(13)                          correct any known misunderstanding regarding its
separate identity;

 

(14)                          maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities and pay its
operating expenses and liabilities from its own assets;

 

(15)                          not take any Material Action without the written
consent of the Independent Manager; and

 

(16)                          not have any employees.

 

(c)                                  Each Borrower Entity shall cause each of
its Subsidiaries to adhere to the requirements of paragraphs (a) and (b) above,
mutatis mutandis.

 

5.4.                            Protection of Collateral.

 

(a)                                 Each Borrower Entity shall from time to time
execute and deliver all such supplements and amendments hereto and all such
Financing Statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action as may be reasonably
necessary to secure the rights and remedies of the Secured Parties hereunder and
under the other Transaction Documents (provided that the Borrower Entities shall
be entitled to rely on any Opinion of Counsel delivered pursuant to Section 5.5
and any Opinion of Counsel with respect to the same subject matter delivered
pursuant to Section 3 (each such Opinion of Counsel, a “Lien Opinion”) to
determine what actions are reasonably necessary, and shall be fully protected in
so relying on such a Lien Opinion, unless the Borrower Entities have knowledge
that the procedures described in any such Lien Opinion are no longer adequate to
maintain such perfection and priority) and to:

 

(1)                                 Grant more effectively all or any portion of
the Collateral;

 

(2)                                 maintain or preserve the lien (and the
priority thereof) under the Collateral Documents and the other Transaction
Documents to which it is a party or to carry out more effectively the purposes
hereof and thereof;

 

(3)                                 perfect, publish notice of or protect the
validity of any Grant made or to be made by the Collateral Documents;

 

(4)                                 enforce any of the Pledged Obligations or
other instruments or property included in the Collateral;

 

(5)                                 preserve and defend title to the Collateral
and the rights therein of the Collateral Agent and the Secured Parties in the
Collateral and the Collateral Agent against the claims of all persons and
parties;

 

(6)                                 pay any and all taxes levied or assessed
upon all or any part of the Collateral and use its commercially reasonable
efforts to minimize taxes and any other costs arising in connection with its
activities; and

 

(7)                                 give, execute, deliver, file and/or record
any Financing Statement, notice, instrument, document, agreement or other papers
that may be necessary or desirable to create, preserve, perfect or validate the
security interest granted pursuant to the Collateral Documents or under the
other Transaction Documents or to enable the Collateral Agent to exercise and
enforce its rights hereunder and thereunder with respect to such pledge and
security interest, and hereby authorizes the Collateral Agent to file Financing
Statements listing ‘all assets’ of the debtor in the collateral description of
such Financing Statements.

 

75

--------------------------------------------------------------------------------


 

The Borrower Entities hereby designate the Collateral Agent as the agent and
attorney-in-fact for the Borrower Entities to file, upon Borrower Order, any
Financing Statement, continuation statement or other instrument required
pursuant to this Section 5.4; provided that such appointment shall not impose
upon the Collateral Agent any of the Borrower Entities’ obligations under this
Section 5.4.  The Borrower Entities shall cause to be filed one or more
continuation statements under the applicable UCC (it being understood that the
Borrower Entities (and to the extent the Collateral Agent takes any action, the
Collateral Agent) shall be entitled to rely upon an Opinion of Counsel,
including a Lien Opinion, as to the need to file such Financing Statements and
continuation statements, the dates by which such filings are required to be made
and the jurisdictions in which such filings are required to be made).

 

(b)                                 The Collateral Agent shall not (1) except in
accordance with Section 6.8(a), (b) or (c), as applicable, remove any portion of
the Collateral that consists of Cash or is evidenced by an instrument,
certificate or other writing (A) from the jurisdiction in which it was held at
the date the most recent Lien Opinion was delivered pursuant hereto or (B) from
the possession of the Person who held it on such date or (2) cause or permit
ownership or the pledge of any portion of the Collateral that consists of book
entry securities to be recorded on the books of a Person (A) located in a
different jurisdiction from the jurisdiction in which such ownership or pledge
was recorded at such date or (B) other than the Person on whose books such
ownership or pledge was recorded at such date, unless the Collateral Agent shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Agreement with respect to such property will
continue to be maintained after giving effect to such action or actions.

 

5.5.                            Opinions as to Collateral.

 

On or before September 15 in each calendar year, commencing in the calendar year
following the Closing Date, the Borrower Entities shall furnish to the
Collateral Agent and the Administrative Agent a New York law opinion (and a law
opinion for each other jurisdiction that is relevant to the Collateral Agent’s
security interest in the Collateral) relating to the security interests granted
by the Grantors to the Collateral Agent under the Transaction Documents, stating
that, as of the date of each such opinion, the lien and security interest
created by the Transaction Documents with respect to the Collateral remain in
effect and that no further action (other than as specified in any such opinion)
needs to be taken to ensure the continued effectiveness of such lien over the
next year.

 

5.6.                            Performance of Obligations.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, no Borrower Entity nor the Investment Manager shall take any
action that would release any principal obligor from any of such principal
obligor’s covenants or obligations under any Underlying Instrument, except in
connection with the restructuring, default, waiver or amendment of any
Collateral; provided that the Requisite Lenders shall have consented to such
action.

 

(b)                                 The Borrower Entities may contract with
other Persons, including the Investment Manager and the Collateral Administrator
Parties, for the performance of actions and obligations to be performed by the
Borrower Entities hereunder by such Persons and the performance of the actions
and other obligations with respect to the Collateral of the nature set forth in
the Investment Management Agreement by the Investment Manager and the Collateral
Administration Agreement by the Collateral Administrator Parties. 
Notwithstanding any such arrangement, the Borrower Entities shall remain
primarily liable with respect thereto.  In the event of any such contract, the
performance of such actions and obligations by such Persons shall be deemed to
be performance of such actions and obligations by the relevant Borrower
Entities; and each Borrower Entity will punctually perform, and use its
commercially reasonable efforts to cause the Investment Manager or such other
Person to perform, all of their obligations and agreements contained in the
Investment Management Agreement, the Collateral Administration Agreement or such
other agreement.

 

76

--------------------------------------------------------------------------------


 

(c)                                  Each Borrower Entity agrees to comply in
all material respects with all requirements applicable to it set forth in any
Opinion of Counsel obtained pursuant to any provision of this Agreement
including satisfaction of any event identified in any Opinion of Counsel as a
prerequisite for the obtaining or maintaining by the Collateral Obligation of a
perfected security interest in any Collateral Obligation, Eligible Investment or
other Collateral that is of first priority, free of any adverse claim or the
legal equivalent thereof, as applicable.

 

5.7.                            Negative Covenants.

 

(a)                                 No Borrower Entity will:

 

(1)                                 sell, transfer, assign, participate,
exchange or otherwise dispose of, or pledge, mortgage, hypothecate or otherwise
encumber (by security interest, lien (statutory or otherwise), preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever or otherwise) (or permit such to occur or suffer such to
exist), any part of the Collateral, except for Permitted Liens or as otherwise
expressly permitted by the Transaction Documents;

 

(2)                                 claim any credit on, or make any deduction
from, the principal or interest payable or amounts distributable in respect of
the Loans (other than amounts withheld in accordance with the Code or any other
applicable law) or assert any claim against any present or future Lender by
reason of the payment of any taxes levied or assessed upon any part of the
Collateral (other than taxes levied or assessed in respect of amounts required
to be deducted or withheld from the principal or interest payable in respect of
the Obligations);

 

(3)                                 (A) incur or assume or guarantee any
indebtedness or any contingent obligations, other than the Obligations and the
other agreements and transactions expressly contemplated hereby and thereby or
(B) issue any additional securities (other than the issuance of its equity on
the date hereof), it being understood that receipt of additional capital
contributions by the Borrower from the Equity Holder (without issuance of
additional securities or interests in the Borrower) is not prohibited by this
clause (B);

 

(4)                                 (A) permit the validity or effectiveness of
the Collateral Documents or any other Transaction Document or any Grant
thereunder to be impaired, or permit the liens under the Transaction Documents
to be amended, hypothecated, subordinated, terminated or discharged, or permit
any Person to be released from any covenants or obligations with respect to the
Transaction Document, except as may be expressly permitted hereby, (B) permit
any lien, charge, adverse claim, security interest, mortgage or other
encumbrance (including any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever or otherwise, other
than the liens under any the Transaction Documents) to be created on or extend
to or otherwise arise upon or burden the Collateral or any part thereof, any
interest therein or the Proceeds thereof, in each case other than Permitted
Liens or (C) take any action that would cause the liens under the Transaction
Documents not to constitute a valid perfected security interest in the
Collateral that is of first priority, free of any adverse claim or the legal
equivalent thereof, as applicable, except for Permitted Liens or as otherwise
may be expressly permitted hereby (or in connection with a disposition of
Collateral required hereby);

 

(5)                                 make or incur any capital expenditures,
except as reasonably required to perform its functions in accordance with the
terms of the Transaction Documents;

 

(6)                                 become liable in any way, whether directly
or by assignment or as a guarantor or other surety, for the obligations of the
lessee under any lease (other than in accordance with the Transaction
Documents);

 

(7)                                 enter into any transaction with any
Affiliate other than (A) the Transaction Documents and (B) transactions on terms
that are no less favorable than those obtainable in an

 

77

--------------------------------------------------------------------------------


 

arm’s length transaction with a wholly unaffiliated Person and on terms that are
fair and equitable to the Borrower Entities under all the facts or circumstances
under applicable law;

 

(8)                                 maintain any bank accounts or securities
accounts other than the Transaction Accounts;

 

(9)                                 change its name without (A) receiving the
prior written consent of Requisite Lenders, (B) delivering to the Collateral
Agent and Administrative Agent notice thereof and (C) receiving an Opinion of
Counsel that such name change will not adversely affect the Collateral Agent’s
lien or the interest under the Collateral Documents of the Secured Parties or
the Collateral Agent;

 

(10)                          fail to pay any tax, assessment, charge or fee
with respect to the Collateral, or fail to defend any action, if such failure to
pay or defend will adversely affect the priority or enforceability of the lien
over the Collateral created by the Transaction Documents;

 

(11)                          other than the Transaction Documents and
agreements involving Acquisitions and sales relating to the Collateral Portfolio
having customary purchase and sale terms, enter into any agreement or contract
with any Person unless such contract or agreement contains “limited recourse”
and “non-petition” provisions, (x) which limited recourse provisions provide
that the obligations of the Borrower Entities are limited recourse obligations,
payable solely from the Collateral in accordance with the terms of this
Agreement and the other Transaction Documents and (y) which non-petition
provisions provide that, prior to the date that is one year and one day after
all Obligations have been paid in full (or, if longer, the applicable preference
period under applicable insolvency law), such Person shall not take any action
or institute any proceeding against any Borrower Entity under any insolvency law
applicable to it or which would be reasonably likely to cause it to be subject
to, or seek protection of, any such insolvency law; provided that such Person
shall be permitted to become a party to and to participate in any Proceeding or
action under any such insolvency law that is initiated by any other Person other
than one of its Affiliates;

 

(12)                          amend any Transaction Document without the prior
written consent of the Requisite Lenders;

 

(13)                          amend any limited recourse or non-petition
provisions of any agreement;

 

(14)                          register as, or Acquire any assets or business or
take any action that shall cause it or the pool of Collateral to be required to
be registered as, an investment company under the Investment Company Act;

 

(15)                          enter into any transaction other than on arm’s
length terms and at market rates other than as expressly permitted pursuant to
this Agreement and the other Transaction Documents;

 

(16)                          have any Subsidiaries, other than wholly owned
Subsidiaries that are (x) other Borrower Entities and (y) Permitted Additional
Subsidiaries;

 

(17)                          without, in each instance, the disclosure thereof
in reasonable detail to the Administrative Agent and the consent of the
Requisite Lenders thereto, engage in any transaction with any Person that would
constitute a conflict of interest between the interests of the Borrower Entities
(and the rights and interests of the Lenders with respect to the Borrower
Entities), on one hand, and such Person, on the other hand (provided that the
Borrower Entities’ entry into and performance of their obligations under the
Transaction Documents shall not be deemed to be a transaction that would
constitute a conflict of interest with the other parties to the Transaction
Documents); or

 

78

--------------------------------------------------------------------------------


 

(18)                          pay distributions on its equity interests other
than in accordance with the terms of this Agreement and its Constitutive
Documents.

 

(b)                                 No Borrower Entity nor the Investment
Manager on their behalf shall sell, transfer, exchange or otherwise dispose of
Collateral, or enter into or engage in any business with respect to any part of
the Collateral except as expressly permitted or required by the Transaction
Documents.

 

5.8.                            No Consolidation.

 

No Borrower Entity shall consolidate or merge with or into any other Person or,
other than the security interest Granted to the Collateral Agent pursuant to the
Transaction Documents, convey or transfer its properties and assets
substantially as an entirety to any Person.

 

5.9.                            No Other Business; Etc.

 

The Borrower shall not engage in any business or activity other than borrowing
the Loans pursuant to this Agreement and Acquiring, owning, holding, selling,
pledging, contracting for the management of and otherwise dealing with
Collateral Obligations and other Collateral in connection therewith and such
other activities which are necessary, required or advisable to accomplish the
foregoing; provided that the Borrower shall be permitted to enter into any
additional agreements expressly permitted by this Agreement, including Hedge
Agreements.  No other Borrower Entity shall engage in any business or activity
other than holding Collateral Obligations, pledging such Collateral Obligations
under the Collateral Documents and entering into, performing its obligations
under, the Transaction Documents to which it is a party and other documents and
agreements contemplated thereby and/or incidental thereto.  No Borrower Entity
shall amend, or permit the amendment of, its Constitutive Documents without
prior written consent of the Requisite Lenders.

 

5.10.                     Compliance with Investment Management Agreement.

 

Each Borrower Entity agrees to perform all actions required to be performed by
it, and to refrain from performing any actions prohibited under, the Investment
Management Agreement.  Each Borrower Entity also agrees to take all actions as
may be necessary to ensure that all of such Borrower Entity’s representations
and warranties made pursuant to the Investment Management Agreement are true and
correct in all material respects as of the date thereof and continue to be true
and correct in all material respects for so long as any Loans are outstanding. 
Each Borrower Entity further agrees not to authorize or otherwise to permit the
Investment Manager to act in contravention of the representations, warranties
and agreements of the Investment Manager under the Investment Management
Agreement.  No Borrower Entity nor the Investment Manager shall terminate the
Investment Management Agreement or select a replacement investment manager, in
each case without the prior consent of the Administrative Agent (which the
Administrative Agent may withhold in its sole and absolute discretion), provided
that the Investment Manager may resign its role as Investment Manager in
accordance with the terms and conditions expressly set forth in the Investment
Management Agreement.

 

5.11.                     Certain Tax Matters.

 

(a)                                 Each Borrower Entity will pay all U.S.
federal income and other material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income before any penalty or fine accrues
thereon, and all claims for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto unless the
same are being contested in good faith by appropriate proceedings which stay the
enforcement of such Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Borrower Entity.

 

(b)                                 For so long as the Borrower is treated as a
partnership for U.S. federal income tax purposes, it shall not allow (and not
recognize the validity of) any transfers of its membership interests

 

79

--------------------------------------------------------------------------------


 

(or any other interest treated as equity in the Borrower for U.S. federal income
tax purposes) to a person that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

5.12.                     Certain Regulations.

 

Each of the Borrower Entities and the Investment Manager understands that
Executive Orders issued by the President of the United States of America,
Federal regulations administered by OFAC and other federal laws prohibit, among
other things, U.S. persons or persons under jurisdiction of the United States
from engaging in certain transactions with, the provision of certain services
to, and making certain investments in, certain foreign countries, territories,
entities and individuals, and that the lists of prohibited countries,
territories, entities and individuals can be found on, among other places, the
OFAC website at www.treas.gov/ofac.  Accordingly, each of the Borrower Entities
and the Investment Manager covenant that it has, and each of the Borrower
Entities and the Investment Manager represents that it has, policies and
procedures designed to comply with the prohibitions and restrictions mandated by
OFAC and all other sanctions laws and regulations in the jurisdictions in which
the Investment Manager operates.  None of the Borrower Entities, any of their
Affiliates, the Investment Manager, any of its Subsidiaries or, to the best of
the Investment Manager’s knowledge, any of their respective owners, directors or
officers over which the Investment Manager has control is, or is acting on
behalf of, a country, territory, entity or individual named on such lists; and
none of the Borrower Entities, any of their Affiliates, the Investment Manager,
any of its Subsidiaries or, to the best of the Investment Manager’s knowledge,
owners, directors or officers over which the Investment Manager has control is a
natural person or entity with whom dealings with U.S. persons or persons under
the jurisdiction of the United States are prohibited under any OFAC regulation
or other applicable federal law or acting on behalf of such a person or entity. 
To the best of the Investment Manager’s knowledge, no Borrower Entity owns, and
the Investment Manager will not knowingly cause any Borrower Entity to own or
Acquire, any security issued by, or interest in, any country, territory, or
entity whose direct ownership by U.S. persons or persons under the jurisdiction
of the U.S. would be or is prohibited under any OFAC regulation or other
applicable federal law.

 

5.13.                     Transaction Data Room

 

The Borrower Entities shall at all times maintain a Transaction Data Room, and
shall cause to be maintained therein electronic copies of all documents and
other information required by this Agreement and other Transaction Documents to
be maintained therein.

 

5.14.                     Financial and Other Information; Notices.

 

(a)                                 Specified Information.  The Borrower
Entities shall deliver the documents and information detailed in Schedule A (the
“Specified Information”) to the Administrative Agent and the Lenders on or prior
to the date required pursuant to Schedule A.

 

(b)                                 Notice of Default.  Promptly upon any
Borrower Entity obtaining knowledge (1) of any condition or event that
constitutes a Default or an Event of Default or that notice has been given to a
Borrower Entity with respect thereto; or (2) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of an Authorized Officer specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Default, Event of Default, default, event or condition, and what action
the Borrower Entities have taken, are taking and propose to take with respect
thereto.

 

(c)                                  Notice of Litigation.  Promptly upon any
Borrower Entity obtaining knowledge of (1) any Adverse Proceeding not previously
disclosed in writing by the Borrower to Lenders, or (2) any material development
in any such Adverse Proceeding that, in the case of either clause (1) or (2), if
adversely determined could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be

 

80

--------------------------------------------------------------------------------


 

reasonably available to the Borrower Entities to enable Lenders and their
counsel to evaluate such matters.

 

5.15.                     Inspections, Etc.

 

(a)                                 Each Credit Party will permit any authorized
representatives designated by the Administrative Agent or any Lender to visit
and inspect any of the properties of any Credit Party to inspect, copy and take
extracts from its financial and accounting records, and to discuss its affairs,
finances and accounts with its officers and independent public accountants, all
upon reasonable advance notice and at such reasonable times during normal
business hours and as often as may reasonably be requested; provided that, in
the absence of an Event of Default, (x) the Credit Parties shall not be required
to reimburse the Administrative Agent and Lenders for more than one inspection
in any period of twelve consecutive fiscal months and (y) there shall be no more
than one inspection in any period of twelve consecutive fiscal months.

 

(b)                                 Without limiting paragraph (a) above, each
Credit Party will permit the Administrative Agent and any designee thereof from
time to time to inspect the Collateral Obligations and related Underlying
Instruments selected by the Requisite Lenders in their sole and absolute
discretion and, in connection therewith, to investigate any or all of the
following with respect to any Collateral Obligation:

 

(1)                                 all matters relating to the title of
Borrower Entities with respect to such Collateral Obligations;

 

(2)                                 the perfection of the Collateral Agent’s
security interest in the Collateral under the Collateral Documents; and

 

(3)                                 the existence of any litigation or other
similar proceeding relating to the Collateral Obligations to which a Credit
Party is a party, either as plaintiff or defendant,

 

in each case at such times during normal business hours, upon reasonable advance
notice to the Borrower and subject to applicable law and the rights of the
relevant Credit Party under the applicable Underlying Instruments.

 

(c)                                  Each Credit Party will, upon the request of
the Requisite Lenders, participate in a meeting of the Administrative Agent and
the Lenders:

 

(1)                                 once during each calendar year, to be held
at the Investment Manager’s corporate offices (or at such other location as may
be requested by the Administrative Agent or the Requisite Lenders that is
reasonably acceptable to the Borrower) at such time as may be agreed to by the
Borrower, the Administrative Agent and the Requisite Lenders; and

 

(2)                                 if an Event of Default has occurred and is
then continuing, at such other times as may be reasonably requested by any
Lender, to be held at the Investment Manager’s corporate offices (or at such
other location as may be requested by such Lender that is reasonably acceptable
to the Borrower).

 

(d)                                 Each inspection, investigation, visitation
or other meeting referred to in clause (b) and (c) above shall be at the
Lenders’ own cost and expense; provided that, if an Event of Default has
occurred and is continuing, then each such inspection, investigation, visitation
or other meeting will be at the expense of the Borrower.

 

5.16.                     Foreign Currency Hedges.

 

(a)                                 So long as no Default or Event of Default
shall have occurred and then be continuing, the Borrower Entities may from time
to time enter into one or more Hedge Agreements to

 

81

--------------------------------------------------------------------------------


 

hedge actual or expected foreign currency exposures of the Borrower Entities
(and not for speculative purposes), provided that, unless Goldman Sachs Bank USA
is the Counterparty:

 

(1)                                 each Hedge Agreement must be pursuant to
documentation (including, for the avoidance of doubt, all master agreements,
schedules, credit support documents, confirmations of transactions and any
related agreements) and otherwise be on terms, satisfactory to the
Administrative Agent in its sole and absolute judgment;

 

(2)                                 each Hedge Agreement must be with
Counterparties reasonably satisfactory to the Administrative Agent;

 

(3)                                 without limiting the foregoing, each Hedge
Agreement (if not entered into with Goldman Sachs or an affiliate thereof) must
permit the novation of such Hedge Agreement at any time (and in no event later
than three Business Days after written notice requesting such novation from the
Administrative Agent) from the related Counterparty to Goldman Sachs or a
designee thereof for a novation price equal to the amount that would be payable
by, or to, the relevant Borrower Entity if such Hedge Agreement were terminated
due to an event of default or termination event for which such Borrower Entity
were the sole defaulting party or sole affected party, as applicable;

 

(4)                                 each Hedge Agreement shall require that
copies of all notices and demands (including notices of the occurrence of any
event of default or termination event for which a Borrower Entity is a
defaulting party or an affected party) given by each Counterparty under each
Hedge Agreement be provided to the Administrative Agent at the same time such
notices and demands are given to the Borrower Entities;

 

(5)                                 each Hedge Agreement shall require that
copies of all notices and demands (including notices of the occurrence of any
event of default or termination event for which a Counterparty is a defaulting
party or an affected party) given by each Borrower Entity under each Hedge
Agreement be provided to the Administrative Agent at the same time such notices
and demands are given to the relevant Counterparties;

 

(6)                                 each Hedge Agreement shall prohibit the
termination thereof by the Counterparty thereunder unless such Counterparty
shall have given to the Administrative Agent not less than five Business Days’
prior written notice of its intent to terminate, which notice shall provide a
description in reasonable detail of the event(s) of default and/or termination
event(s) giving rise to such termination right;

 

(7)                                 each Counterparty shall be irrevocably
instructed to make all payments on all Hedge Agreements to the Transaction
Accounts as more fully provided for herein;

 

(8)                                 each Hedge Agreement shall contain “limited
recourse” and “non-petition” provisions, (x) which limited recourse provisions
provide that the obligations of the Borrower Entities thereunder are limited
recourse obligations, payable solely from (A) amounts on deposit in the
applicable subaccount of the Hedge Borrower Collateral Account with respect to
such Hedge Agreement and (B) the Collateral in accordance with the terms of this
Agreement and the other Transaction Documents and (y) which non-petition
provisions provide that, prior to the date that is one year and one day after
all Obligations have been paid in full (or, if longer, the applicable preference
period under applicable insolvency law), the related Counterparty shall not take
any action or institute any proceeding against any Borrower Entity under any
insolvency law applicable to it or which would be reasonably likely to cause it
to be subject to, or seek protection of, any such insolvency law; provided that
such Person shall be permitted to become a party to and to participate in any
Proceeding or action under any such insolvency law that is initiated by any
other Person other than one of its Affiliates;

 

82

--------------------------------------------------------------------------------


 

(9)                                 no Hedge Agreement shall contain any
defaults or termination events (in each case however described) that would
permit the termination thereof at the option of the related Counterparty at
will, or based on or triggered off of changes in market conditions or on the
level of, or changes in, the mark to market value of such Hedge Agreement; and

 

(10)                          each Hedge Agreement shall permit (but shall not
require) the Administrative Agent or any designee thereof to meet all or any
portion of any margin call or other obligation to post collateral, or any other
payment obligation, under such Hedge Agreement, all on behalf of the Borrower
Entities (any amount so paid by the Administrative Agent or its designee, a
“Hedge Advance Amount”).

 

Each Hedge Advance Amount shall be payable on demand, and each Hedge Advance
Amount and, to the extent permitted by applicable law, any interest thereon
shall bear interest (including post-petition interest in any proceeding under
Debtor Relief Laws) payable on demand at a rate that is 2.0% per annum in excess
of the interest rate otherwise payable hereunder with respect to the Loans.

 

(b)                                 Each Borrower Entity shall at all times
enforce all Hedge Agreements in accordance with their respective terms, and no
Borrower Entity shall enter into any amendments, modifications or supplements
to, or waivers of, any Hedge Agreement without in each instance the prior
written consent of the Administrative Agent (which the Administrative Agent may
withhold in its sole and absolute discretion).  Notwithstanding the foregoing,
no Borrower Entity may terminate a Hedge Agreement at any time without the prior
written consent of the Administrative Agent.

 

(c)                                  Amounts received by the Borrower Entities
on the Hedge Agreements from time to time shall be deemed to be “Interest
Proceeds” or “Principal Proceeds” (or otherwise allocated) as follows:

 

(1)                                 all ordinary course receipts shall be deemed
to be “Interest Proceeds” or “Principal Proceeds” as determined in good faith
and in a commercially reasonable manner by the Borrower (or, if an Event of
Default has occurred and is continuing, by the Administrative Agent in its sole
and absolute judgment) and notified to the Collateral Agent, the Collateral
Administrator and the Administrative Agent;

 

(2)                                 all termination payments shall be deemed to
be “Principal Proceeds unless otherwise determined by the Administrative Agent
in its sole and absolute judgment;

 

(3)                                 all interest on overdue amounts (including
on overdue termination payments) shall be deemed to be “Interest Proceeds”;

 

(4)                                 amounts received from Counterparties as
collateral under Hedge Agreements will not constitute Interest Proceeds or
Principal Proceeds as and when deposited in the relevant Hedge Counterparty
Collateral Account, provided that any such collateral will constitute Interest
Proceeds or Principal Proceeds, as provided above, upon the Borrower Entities’
application of such collateral to ordinary course payments, termination payments
or interest in accordance with the terms of such Hedge Agreements; and

 

(5)                                 any other amounts received by the Borrower
Entities under the Hedge Agreements shall be deemed to be “Interest Proceeds”
unless otherwise agreed by the Borrower and the Administrative Agent.

 

(d)                                 So long as no Default, Event of Default,
Collateral Deficit or Borrowing Base Deficiency shall have occurred and then be
continuing or would result or increase therefrom, ordinary course payments by
the Borrower Entities may be made out of the Collection Accounts on the dates on
which such payments are due under the terms of the Hedge Agreements (to the
extent of amounts then on deposit in the Collection Accounts) as expressly
provided herein.

 

83

--------------------------------------------------------------------------------


 

(e)                                  Termination payments (and payments of
interest thereon) by the Borrower Entities may be made only (1) out of amounts
on deposit in the Hedge Borrower Collateral Account with respect to such Hedge
Agreement as expressly provided herein and (2) otherwise on Payment Dates
pursuant to the Priority of Payments.

 

(f)                                   So long as no Default, Event of Default,
Collateral Deficit or Borrowing Base Deficiency shall have occurred and then be
continuing or would result or increase therefrom, the Borrower Entities may from
time to time collateralize Hedge Agreements (to the extent required under the
terms of the Hedge Agreements) by transferring amounts on deposit in the
Collection Accounts to the applicable Hedge Borrower Collateral Accounts (in
each case to the extent of amounts then on deposit in the Collection Accounts)
as expressly provided herein.

 

(g)                                  The Borrower Entities may (and the
Administrative Agent may upon notice to the Borrowers require the Borrower
Entities to) unwind Hedge Agreements at any time and from time to time to the
extent that the Borrower and Administrative Agent determine that the then
outstanding Hedge Agreements do not provide a commercially reasonable hedge
against foreign currency-related exposures of the Borrower Entities.

 

SECTION 6. ACCOUNTS; ACCOUNTINGS AND RELEASES.

 

6.1.                            Collection of Money.

 

Except as otherwise expressly provided herein, the Collateral Agent may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Collateral Agent pursuant to
this Agreement and the other Transaction Documents, including all payments due
on the Collateral, in accordance with the terms and conditions of such
Collateral.  The Collateral Agent shall segregate and hold all such money and
property received by it in the Transaction Accounts in trust for the Secured
Parties and shall apply it as provided in this Agreement and the other
Transaction Documents.

 

The accounts established by the Collateral Agent pursuant to this Agreement may
include any number of subaccounts deemed necessary by the Collateral Agent or
requested by the Investment Manager for convenience in administering the
Transaction Accounts and the Collateral Obligations (including, for the
avoidance of doubt, separate subaccounts for each Specified Currency).

 

Each Transaction Account shall be established and maintained (a) with a federal
or state-chartered depository institution with a short-term rating of at least
“A-1” by S&P (or a long-term rating of at least “A+” by S&P if such institution
has no short-term rating) and if such institution’s short-term rating falls
below “A-1” by S&P (or its long-term rating falls below “A+” by S&P if such
institution has no short-term rating), the assets held in such Account shall be
transferred within 60 calendar days to another institution that has a short-term
rating of at least “A-1” by S&P (or which has a long-term rating of at least
“A+” by S&P if such institution has no short-term rating) or (b) with respect to
securities accounts, in segregated trust accounts with the corporate trust
department of a federal or state-chartered deposit institution subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b).  Such institution shall have a combined
capital and surplus of at least U.S.$200,000,000.

 

The Accounts Securities Intermediary may employ, as subcustodians for any
Pledged Obligations (and Interest Proceeds and Principal Proceeds thereon)
denominated in AUD, EUR and GBP, subcustodians and other securities
depositories, clearing agencies and clearing systems (each, an “Intermediary”
and, collectively, “Intermediaries”).  The Accounts Securities Intermediary
shall identify on its books as belonging to the applicable Borrower Entity
(subject to the lien of U.S. Bank National Association, as Collateral Agent on
behalf of the Secured Parties) any of the Pledged Obligations of such Borrower
Entity held by an Intermediary.  The Accounts Securities Intermediary may hold
any such Pledged Obligations (and related Interest Proceeds and Principal
Proceeds) with one or more Intermediaries in each case in a single account with
such Intermediary that is identified as belonging to

 

84

--------------------------------------------------------------------------------


 

the Accounts Securities Intermediary for the benefit of its customers; provided
that the records of the Accounts Securities Intermediary with respect to any
such Pledged Obligations and related Interest Proceeds and Principal Proceeds
which are property of a Borrower Entity maintained in such account shall
identify by book-entry those Pledged Obligations and proceeds thereof as
belonging to such Borrower Entity.  On the Closing Date, the Accounts Securities
Intermediary is hereby directed to open sub-accounts of the Collateral Account,
the Interest Collection Account and the Principal Collection Account in respect
of AUD, EUR and GBP.  Neither the Collateral Agent or the Accounts Securities
Intermediary shall be required to open any Transaction Account (or receive any
Interest Proceeds or Principal Proceeds) in any Non-USD Currencies other than
AUD, EUR and GBP.

 

All investment or application of funds in accordance with Section 6.3 shall be
made pursuant to a Borrower Order (which may be in the form of standing
instructions) provided by an Authorized Officer of the Investment Manager.  The
Borrower shall at all times direct the Collateral Agent or the Accounts
Securities Intermediary, as applicable to, and, upon receipt of such Borrower
Order, the Collateral Agent or the Accounts Securities Intermediary shall,
invest or cause the investment of, pending application in accordance with
Section 6.3, all funds received into the Transaction Accounts (other than the
Payment Account and the Collateral Account) during a Due Period (except when
such funds shall be required to be disbursed hereunder), and amounts received in
prior Due Periods and retained in any Transaction Account, as so directed, in
Eligible Investments.  If, prior to the occurrence of an Event of Default, the
Borrower shall not have given any such investment directions, the Collateral
Agent shall seek instructions from the Borrower within three Business Days after
transfer of such funds to the applicable Transaction Account.  If the Collateral
Agent does not thereupon receive written instructions from the Borrower within
five Business Days after transfer of such funds to such Transaction Account, it
shall invest and reinvest the funds held in such Transaction Account, as fully
as practicable, but only in one or more Eligible Investments maturing (as
selected by the Investment Manager in a writing delivered to the Collateral
Agent) no later than the third Business Day prior to the next Payment Date
unless such Eligible Investments are issued by the Bank, in which event such
Eligible Investments may mature up to the Business Day preceding such Payment
Date.  After the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall invest and reinvest, or cause the investment or
reinvestment of, such monies as fully as practicable in Eligible Investments (as
selected by the Investment Manager in a writing delivered to the Collateral
Agent) maturing not later than the earlier of (1) 30 days after the date of such
investment or (2) the third Business Day prior to the next Payment Date unless
such Eligible Investments are issued by the Bank, in which event such Eligible
Investments may mature up to the Business Day preceding such Payment Date.  In
the absence of any direction from the Investment Manager the Collateral Agent
shall invest amounts held as USD and on deposit in each Transaction Account in
the “U.S. Bank Money Market Deposit Account” (or other standing Eligible
Investments selected by the Investment Manager).  All interest and other income
from such Eligible Investments shall be deposited into the applicable
Transaction Accounts and transferred to the Interest Collection Account, and any
gain realized from such investments or any loss shall be credited to the
Interest Collection Account, and any loss resulting from such investments or any
loss resulting from a negative interest rate for a Specified Currency shall be
charged to the Interest Collection Account.  Except as otherwise provided
herein, the Collateral Agent shall not in any way be held liable by reason of
any insufficiency of funds in any Transaction Account resulting from any loss
relating to any such investment or any loss resulting from a negative interest
rate for a Specified Currency; and the Collateral Agent shall not be under any
obligation to invest any funds held hereunder except as otherwise expressly set
forth herein.

 

If any amounts received by any Borrower Entity (other than the Borrower) are to
be included as Interest Proceeds or Principal Proceeds for distribution on a
Payment Date or other application by the Collateral Agent permitted by this
Agreement and the other Transaction Documents, the Borrower shall cause such
other Borrower Entities to remit to the Collateral Agent on the Borrower’s
behalf any such Interest Proceeds or Principal Proceeds received by such entity,
which remittance shall, for amounts intended to be distributed on a Payment
Date, occur not later than the Business Day immediately succeeding the end of
the related Due Period (or, to the extent that any such amounts are intended for
any other application under this Agreement and the other Transaction Documents,
such remittance shall occur sufficiently in advance of such anticipated
application as may be reasonably necessary).  For the avoidance of doubt, any
such amounts received by such other Borrower Entities on

 

85

--------------------------------------------------------------------------------


 

or prior to the Determination Date shall be treated as having been received
during the related Due Period, notwithstanding the remittance to the Collateral
Agent as instructed by and in consultation with the Investment Manager of such
amounts occurs following such Determination Date as described above.  The
Collateral Agent shall not have any liability for any failure to remit Interest
Proceeds or Principal Proceeds on a Payment Date (or otherwise apply any such
amounts in accordance with this Agreement and the other Transaction Documents)
due to a failure or delay on the part of any such other Borrower Entity to
timely remit such amounts to the Collateral Agent on behalf of the Borrower.

 

If a Borrower Entity receives Cash denominated in currency that is not a
Specified Currency (regardless of source), the Collateral Agent, when and as
directed by the Borrower (or the Investment Manager on its behalf), shall
convert such amounts into USD at the prevailing spot rate of exchange at the
time of such conversion.  The Borrower Entities shall bear all risks of
investing in Pledged Obligations denominated in a foreign currency.  It is
understood and agreed that any foreign exchange transaction effected by the
Collateral Agent may be entered with the Bank or its affiliates acting as
principal or otherwise through customary banking channels.  The Collateral Agent
shall be entitled at all times to comply with any legal or regulatory
requirements applicable to currency or foreign exchange transactions.  The
Borrower acknowledges that the Collateral Agent or any affiliates of the
Collateral Agent involved in any such foreign exchange transactions may make a
margin or banking income from foreign exchange transactions entered into
pursuant to this section for which they shall not be required to account to the
Borrower or any of its Affiliates.  The Collateral Agent shall have no liability
for any losses included in or resulting from the rates obtained in any such
exchange transaction in the absence of its gross negligence, willful misconduct
or bad faith of its duties hereunder.

 

The Collateral Agent, within one Business Day after becoming aware of the
receipt of any Distribution or other Proceeds that is not Cash, shall so notify
the Investment Manager on behalf of the Borrower Entities and the Borrower
Entities shall, within 10 Business Days of receipt of such notice from the
Collateral Agent, sell such Distributions or other Proceeds for Cash in an arm’s
length transaction and deposit the Proceeds thereof in the Interest Collection
Account or Principal Collection Account, as relevant, for investment pursuant to
Section 6.2; provided that no Borrower Entity need sell such Distributions or
other Proceeds if it delivers an Officer’s Certificate to the Collateral Agent
certifying that such Distributions or other Proceeds constitute Collateral
Obligations or Eligible Investments and that all steps necessary to cause the
Collateral Agent to have a perfected lien therein that is of first priority,
free of any adverse claim or the legal equivalent thereof (subject to Permitted
Liens), as applicable, have been taken.

 

The Collateral Agent shall give the Borrower and the Administrative Agent notice
as soon as practicable under the circumstances if it becomes aware that any
Transaction Account or any funds on deposit therein, or otherwise to the credit
of any Transaction Account, shall become subject to any writ, order, judgment,
warrant of attachment, execution or similar process.  The Borrower Entities
shall not have any legal, equitable or beneficial interest in any Transaction
Account other than in accordance with the provisions of this Agreement and the
Securities Account Control Agreement.  At all times, all Transaction Accounts
shall remain at an institution that satisfies the requirements of Section 6.1.

 

6.2.                            Collection Accounts.

 

(a)                                 Interest Collection Account.  The Borrower
shall, on or prior to the Initial Credit Date, establish at the Accounts
Securities Intermediary a segregated trust account in the name “BCSF I, LLC,
subject to the lien of U.S. Bank National Association, as Collateral Agent on
behalf of the Secured Parties”, which shall be designated as the Interest
Collection Account, which shall be held by the Accounts Securities Intermediary
in accordance with the Securities Account Control Agreement into which the
Borrower shall, from time to time, deposit all Interest Proceeds except as
otherwise provided in this Section 6.  In addition, the Borrower may, but under
no circumstances shall be required to, deposit or cause to be deposited from
time to time such monies in the Interest Collection Account as it deems, in its
sole discretion, to be advisable.

 

86

--------------------------------------------------------------------------------


 

To the extent that any Interest Proceeds are received in a Specified Currency
other than USD, the Collateral Agent will cause such Interest Proceeds to be
deposited in the subaccount of the Interest Collection Account established for
such currency (or in such other account as the Collateral Agent may have
established to hold such currency for purposes of this Agreement and the other
Transaction Documents); provided that, it is understood and agreed that,
notwithstanding the establishment of such subaccounts on or prior to the Initial
Credit Date, such subaccounts shall not be available for the receipt of Interest
Proceeds until such time as the Accounts Securities Intermediary notifies the
Borrower and the Collateral Agent that such subaccounts are operational and
available to receive such funds (and neither the Account Securities Intermediary
nor the Collateral Agent shall have any liability for any failure or delay in
the receipt of such funds).  On the Determination Date preceding each Payment
Date (or at any time at the direction of the Administrative Agent, if an Event
of Default has occurred and is continuing), the Collateral Agent shall cause, at
the direction of the Investment Manager, (or if no such direction is provided by
the Investment Manager, at the direction of the Administrative Agent) all
amounts in each Specified Currency in the Interest Collection Account and such
subaccounts (and in each other such account) received during the related Due
Period to be converted to USD, and shall cause the USD proceeds of such
conversion to be deposited in the Interest Collection Account for application on
such Payment Date pursuant to the terms and conditions set forth herein.  For
the avoidance of doubt, Interest Proceeds received during a Due Period and
committed to be converted by the related Determination Date as described above
shall continue to be treated as having been received in such Due Period,
notwithstanding that the settlement of the currency exchange may occur after
such Determination Date (provided that such settlement occurs no later than the
Business Day immediately preceding the related Payment Date).

 

All monies deposited from time to time in the Interest Collection Account
pursuant to this Agreement shall be held in trust by the Collateral Agent as
part of the Collateral and shall be applied to the purposes provided herein.

 

Subject to 6.3(a), all property in the Interest Collection Account, together
with any securities in which funds included in such property are or will be
invested or reinvested during the term of this Agreement, and any income or
other gain realized from such investments, shall be held by the Accounts
Securities Intermediary in the Interest Collection Account as part of the
Collateral subject to disbursement and withdrawal solely as provided in this
Section 6.2 and Section 6.3(a).

 

(b)                                 Principal Collection Account.  The Borrower
shall, prior to the Initial Credit Date, establish at the Accounts Securities
Intermediary a segregated trust account in the name “BCSF I, LLC, subject to the
lien of U.S. Bank National Association, as Collateral Agent on behalf of the
Secured Parties”, which shall be designated as the Principal Collection Account,
which shall be held by the Accounts Securities Intermediary in accordance with
the Securities Account Control Agreement.  Any and all funds at any time on
deposit in, or otherwise to the credit of, the Principal Collection Account
shall be held in trust by the Collateral Agent for the benefit of the Secured
Parties.

 

The proceeds of all Loans made hereunder (unless expressly permitted to be
otherwise applied in accordance with the terms and conditions of this Agreement)
and all Principal Proceeds shall be deposited into the Principal Collection
Account.  All such funds, together with any Eligible Investments made with such
funds, shall be held by the Accounts Securities Intermediary in the Principal
Collection Account as part of the Collateral subject to disbursement and
withdrawal solely as provided in this Section 6.2(b) and Section 6.3(a) below. 
Any income or other gain realized from Eligible Investments in the Principal
Collection Account shall be transferred to the Interest Collection Account and
disbursed and withdrawn in accordance with Section 6.2.

 

So long as no Event of Default shall have occurred and be continuing hereunder,
upon the receipt of a Borrower Order, the Accounts Securities Intermediary shall
reinvest funds on deposit in the Principal Collection Account in Collateral
Obligations as permitted under and in accordance with the requirements of
Section 8 and such Borrower Order.

 

87

--------------------------------------------------------------------------------


 

To the extent that any Principal Proceeds are received in AUD, EUR or GBP, the
Collateral Agent will cause such Principal Proceeds to be deposited in the
subaccount of the Principal Collection Account established for such currency (or
in such other account as the Collateral Agent may have established to hold such
currency for purposes of this Agreement and the other Transaction Documents);
provided that, it is understood and agreed that, notwithstanding the
establishment of such subaccounts on or prior to the Initial Credit Date, such
subaccounts shall not be available for the receipt of Principal Proceeds until
such time as the Accounts Securities Intermediary notifies the Borrower and the
Collateral Agent that such subaccounts are operational and available to receive
such funds (and neither the Account Securities Intermediary nor the Collateral
Agent shall have any liability for any failure or delay in the receipt of such
funds).  On the Determination Date preceding each Payment Date (or at any time
at the direction of the Administrative Agent, if an Event of Default has
occurred and is continuing), the Collateral Agent shall cause, at the direction
of the Investment Manager (or if no such direction is provided by the
Administrative Agent, at the direction of the Administrative Agent) all amounts
in each Specified Currency in the Principal Collection Account and such
subaccounts (and in each other such account) received during the related Due
Period to be converted to USD, and shall cause the USD proceeds of such
conversion to be deposited in the Principal Collection Account for application
on such Payment Date pursuant to the terms and conditions set forth herein.  For
the avoidance of doubt, Principal Proceeds received during a Due Period and
committed to be converted by the related Determination Date as described above
shall continue to be treated as having been received in such Due Period,
notwithstanding that the settlement of the currency exchange may occur after
such Determination Date (provided that such settlement occurs no later than the
Business Day immediately preceding the related Payment Date)..  Pursuant to a
Borrower Order, the Investment Manager may from time to time direct the
Collateral Agent to convert any such non-USD amounts into USD and for the
proceeds of such conversion to be deposited in the Principal Collection Account
for application pursuant to the terms and conditions set forth herein, and at
any time, if an Event of Default has occurred and is continuing, the Collateral
Agent may (at the direction of the Administrative Agent) convert any or all of
such non-USD amounts into USD for application hereunder.

 

(c)                                  Hedge Agreement Payments.  So long as no
Default, Event of Default, Collateral Deficit or Borrowing Base Deficiency shall
have occurred and then be continuing or would result or increase therefrom, the
Investment Manager on behalf of a Borrower Entity may by Borrower Order direct
the Collateral Agent to, and upon receipt of such Borrower Order the Collateral
Agent shall, on any Business Day during any Interest Period:

 

(1)                                 pay from amounts on deposit in the
Collection Accounts ordinary course payments (but not termination payments or
interest thereon) then due and payable by the Borrower Entities under the terms
of the Hedge Agreements; and

 

(2)                                 transfer from amounts on deposit in the
Collection Accounts to the applicable Hedge Borrower Collateral Accounts such
amounts as may be then required under the terms of the Hedge Agreements
(“Required Hedge Collateral”) to collateralize the Borrower Entities’
obligations thereunder.

 

6.3.                            Other Transaction Accounts.

 

(a)                                 Payment Account.  The Borrower shall, on or
prior to the Initial Credit Date, establish at the Accounts Securities
Intermediary a segregated trust account in the name “BCSF I, LLC, subject to the
lien of U.S. Bank National Association, as Collateral Agent on behalf of the
Secured Parties”, which shall be designated as the Payment Account, which shall
be held by the Accounts Securities Intermediary in accordance with the
Securities Account Control Agreement.  Any and all funds at any time on deposit
in, or otherwise to the credit of, the Payment Account shall be held in trust by
the Collateral Agent for the benefit of the Secured Parties.

 

Except as provided in the Priority of Payments and in this Section 6.3, the only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Payment Account shall be to pay the interest on and the
principal of and other amounts owing in respect of the Loans in

 

88

--------------------------------------------------------------------------------


 

accordance with the provisions of this Agreement and, upon Borrower Order to pay
Administrative Expenses (which Borrower Order shall be deemed to be provided for
Administrative Expenses identified in the Valuation Report) and other amounts
specified in the Priority of Payments in accordance with the Priority of
Payments and Section 12.

 

The Collateral Agent shall cause the transfer to the Payment Account, for
application pursuant to the Priority of Payments, on the first Business Day
preceding each Payment Date, or, if such funds are permitted to be available in
the Interest Collection Account or the Principal Collection Account, as the case
may be, on the Business Day preceding each Payment Date pursuant to Section 6.1
of any amounts then held in Cash as in (1) the Interest Collection Account and
(2) the Principal Collection Account (other than Cash that the Investment
Manager is permitted to and elects to retain in such account for subsequent
reinvestment in Collateral Obligations) and any Reinvestment Income on amounts
in the Principal Collection Account, other than Proceeds received after the end
of the Due Period with respect to such Payment Date.

 

(b)                                 Expense Reserve Account.  The Borrower
shall, on or prior to the Initial Credit Date, establish at the Accounts
Securities Intermediary a segregated trust account in the name “BCSF I, LLC,
subject to the lien of U.S. Bank National Association, as Collateral Agent on
behalf of the Secured Parties”, which shall be designated as the Expense Reserve
Account, which shall be held by the Accounts Securities Intermediary in
accordance with the Securities Account Control Agreement, into which the
Borrower shall deposit the Expense Reserve Amount as required pursuant to
Section 2.3 and any funds required to be deposited therein pursuant to the
Priority of Payments.  Any and all funds at any time on deposit in, or otherwise
to the credit of, the Expense Reserve Account shall be held in trust by the
Collateral Agent for the benefit of the Secured Parties.  Pursuant to Borrower
Order, the Collateral Agent may at any time withdraw funds deposited in the
Expense Reserve Account (x) to pay for any fees or expenses incurred by or on
behalf of the Borrower Entities in connection with the structuring and
consummation of the transactions contemplated hereby (the “Reserved Expenses”)
and (y) to pay for accrued and unpaid Administrative Expenses.  Amounts in the
Expense Reserve Account will be invested in overnight funds that are Eligible
Investments in accordance with the written instructions of the Investment
Manager (which may be in the form of standing instructions).  On the Business
Day prior to the Maturity Date, the Collateral Agent shall remit the balance on
deposit in the Expense Reserve Account to the Principal Collection Account for
application as Principal Proceeds.

 

(c)                                  Margin Account.  The Borrower shall, on or
prior to the Initial Credit Date, establish at the Accounts Securities
Intermediary a segregated trust account in the name “BCSF I, LLC, subject to the
lien of U.S. Bank National Association, as Collateral Agent on behalf of the
Secured Parties”, which shall be designated as the Margin Account, which shall
be held by the Accounts Securities Intermediary in accordance with the
Securities Account Control Agreement, into which the Borrower shall deposit cash
in U.S. dollars from time to time as required pursuant to Section 2.19.  Any and
all funds at any time on deposit in, or otherwise to the credit of, the Margin
Account shall be held in trust by the Collateral Agent for the benefit of the
Secured Parties.  The only withdrawals from the Margin Account shall be (1) if
at any time any Event of Default has occurred and is continuing, for application
under the Enforcement Priority of Payments at the direction of the Requisite
Lenders and (2) if no Default, Event of Default, Collateral Deficit or Borrowing
Base Deficiency has occurred and is then continuing or would result or increase
therefrom, for transfer to the Principal Collection Account or remittance to the
Equity Holder as provided in the Margining Agreement.  On the Business Day prior
to the Maturity Date, the Collateral Agent shall remit the balance on deposit in
the Margin Account to the Principal Collection Account for application as
Principal Proceeds.

 

(d)                                 Collateral Account.  The Borrower shall, on
or prior to the Initial Credit Date, establish at the Accounts Securities
Intermediary a segregated trust account in the name “BCSF I, LLC, subject to the
lien of U.S. Bank National Association, as Collateral Agent on behalf of the
Secured Parties”, which shall be designated as the Collateral Account, which
shall be held by the Accounts Securities Intermediary in accordance with the
Securities Account Control Agreement into which the Borrower shall from time to
time deposit Collateral.  All Collateral deposited from time to time in the
Collateral Account pursuant to this Agreement shall be held in trust by the
Collateral Agent as part of the

 

89

--------------------------------------------------------------------------------


 

Collateral and shall be applied to the purposes provided herein provided that,
it is understood and agreed that, notwithstanding the establishment of such
subaccounts on or prior to the Initial Credit Date, any subaccounts for a
Specified Currency other than USD shall not be available for the receipt of
Collateral until such time as the Accounts Securities Intermediary notifies the
Borrower and the Collateral Agent that such subaccounts are operational and
available to receive such funds (and neither the Account Securities Intermediary
nor the Collateral Agent shall have any liability for any failure or delay in
the receipt of such Collateral).  Funds in the Collateral Account will remain
uninvested.

 

(e)                                  Hedge Borrower Collateral Account.  The
Borrower shall, on or prior to the Initial Credit Date, establish at the
Accounts Securities Intermediary a segregated trust account in the name “BCSF I,
LLC, subject to the lien of U.S. Bank National Association, as Collateral Agent
on behalf of the Secured Parties”, which shall be designated as the Hedge
Borrower Collateral Account and which shall be held by the Accounts Securities
Intermediary in accordance with the Securities Account Control Agreement.  At
the time a Borrower Entity enters into any Hedge Agreement, the Collateral Agent
shall, upon Borrower Order, create a subaccount of the Hedge Borrower Collateral
Account with respect to the related Counterparty.  The only deposits of funds
into any subaccount of the Hedge Borrower Collateral Account shall be (1)
deposits of Required Hedge Collateral from time to time pursuant to Section
6.2(b) with respect to the related Hedge Agreements and (2) deposits therein
expressly required pursuant to the Priority of Payments.  Any and all funds at
any time on deposit in, or otherwise to the credit of, the Margin Account shall
be held in trust by the Collateral Agent for the benefit of the related
Counterparties and the Secured Parties.

 

The only withdrawals from the subaccount of the Hedge Borrower Collateral
Account with respect to a Counterparty shall be:

 

(1)                                 if the amount on deposit in such subaccount
exceeds the amount required to be on deposit therein pursuant to the terms of
the related Hedge Agreement, to be transferred to the Principal Collection
Account for application as Principal Proceeds;

 

(2)                                 if a related Hedge Agreement is terminated
(in whole or in part), other than pursuant to a Junior Priority Termination
Event, and an amount is owing by a Borrower Entity to such Counterparty under
such Hedge Agreement, for payment of the related termination claim (and interest
thereon) to such Counterparty; and

 

(3)                                 if a related Hedge Agreement is terminated
(in whole or in part) pursuant to a Junior Priority Termination Event, to be
transferred to the Principal Collection Account for application as Principal
Proceeds on the next succeeding Payment Date.

 

(f)                                   Hedge Counterparty Collateral Accounts. 
The Borrower shall, on or prior to the Initial Credit Date, establish at the
Accounts Securities Intermediary a segregated trust account in the name “BCSF I,
LLC, subject to the lien of U.S. Bank National Association, as Collateral Agent
on behalf of the Secured Parties”, which shall be designated as the Hedge
Counterparty Collateral Account and which shall be held by the Accounts
Securities Intermediary in accordance with the Securities Account Control
Agreement.  At the time a Borrower Entity enters into any Hedge Agreement, the
Collateral Agent shall, upon Borrower Order, create a subaccount of the Hedge
Counterparty Collateral Account with respect to the related Counterparty.  The
only deposits of funds into any subaccount of the Hedge Counterparty Collateral
Account shall be deposits of collateral from time to time posted by the related
Counterparty with respect to the its Hedge Agreements.  Any and all funds at any
time on deposit in, or otherwise to the credit of, the Margin Account shall be
held in trust by the Collateral Agent for the benefit of the related
Counterparties and the Secured Parties.

 

The only withdrawals from the subaccount of the Hedge Counterparty Collateral
Account with respect to a Counterparty shall be:

 

90

--------------------------------------------------------------------------------


 

(1)                                 if the amount on deposit in such subaccount
exceeds the amount required to be on deposit therein pursuant to the terms of
the related Hedge Agreement, to be transferred to the related Counterparty;

 

(2)                                 if a related Hedge Agreement is terminated
(in whole or in part) and an amount is owing by such Counterparty to a Borrower
Entity under such Hedge Agreement, for payment (by transfer to the Principal
Collection Account) of the related termination claim (and interest thereon) to
such Borrower Entity; and

 

(3)                                 if a related Hedge Agreement is terminated
in whole (but not in part) and no amount is owing by such Counterparty to a
Borrower Entity under such Hedge Agreement, to be transferred to the related
Counterparty.

 

6.4.                            Reports by Collateral Agent.

 

The Collateral Agent shall make available in a timely fashion to the Borrower
and the Investment Manager any information regularly maintained by the
Collateral Agent and the Collateral Administrator that the Borrower or the
Investment Manager may from time to time reasonably request with respect to the
Pledged Obligations or the Transaction Accounts reasonably needed to complete
the Valuation Report and the Monthly Report or to provide any other information
reasonably available to the Collateral Agent by reason of its acting as
Collateral Agent hereunder and required to be provided by Section 6.5 or to
permit the Investment Manager to perform its obligations under the Investment
Management Agreement.  The Collateral Agent or the Collateral Administrator
shall, in a timely fashion, forward to the Investment Manager copies of notices
and other writings received by it, in its capacity as Collateral Agent or the
Collateral Administrator, as applicable, hereunder, from the obligor or other
Person with respect to any Collateral Obligation or from any Clearing Agency
with respect to any Collateral Obligation advising the holders of such
obligation of any rights that the holders might have with respect thereto
(including notices of calls and redemptions thereof) as well as all periodic
financial reports received from such obligor or other Person with respect to
such obligation and Clearing Agencies with respect to such obligor.  The
Borrower and the Investment Manager shall likewise cooperate by providing in a
timely fashion to the Collateral Agent and the Collateral Administrator such
information in such party’s possession as maintained or reasonably available to
it hereunder in respect of the Pledged Obligations or otherwise reasonably
necessary to permit the Collateral Agent or the Collateral Administrator, as
applicable, to perform its duties hereunder and, with respect to the Collateral
Administrator, under the Collateral Administration Agreement.

 

The Collateral Administrator shall, based upon information provided by the
Investment Manager, prepare and deliver to the Administrative Agent on each
Business Day a trade reconciliation statement setting forth a list of each
Commitment by a Borrower Entity to Acquire or Dispose of any Collateral
Obligation that has not yet settled, including for each such Commitment the
identity of the seller or purchaser of such Collateral Obligation, the date of
the related trade ticket, the expected settlement date and such other
information relating thereto as the Administrative Agent may reasonably request.

 

Nothing in this Section 6.4 shall be construed to impose upon the Collateral
Agent or the Collateral Administrator any duty to prepare any report or
statement required under Section 6.5 or to calculate or compute information
required to be set forth in any such report or statement other than information
regularly maintained by the Collateral Agent by reason of its acting as
Collateral Agent hereunder.

 

6.5.                            Accountings.

 

(a)                                 Daily.  On each Business Day, commencing on
the second Business Day following the Initial Credit Date (including each day on
which a Monthly Report or a Valuation Report is delivered), the Borrower shall
compile, or cause to be compiled, a report (the “Daily Report”) and then provide
or make available such Daily Report by or electronic mail to the Collateral
Agent, the Collateral Administrator Parties, the Investment Manager, the
Administrative Agent and the Lenders, provided that a

 

91

--------------------------------------------------------------------------------


 

Daily Report may be provided to any such party by posting such Daily Report on
the Collateral Agent’s website and providing access thereto to such parties. 
Each Daily Report shall contain the following information and instructions with
respect to the Collateral, determined as of the close of business on the
immediately preceding Business Day:

 

(i)                                     the Aggregate Principal Amount of the
Collateral Obligations and the Eligible Investments then owned by the Borrower
Entities;

 

(ii)                                  for each Collateral Obligation and
Eligible Investment then owned by the Borrower Entities:

 

(1)                                 the owner of such Collateral Obligation or
Eligible Investment; and

 

(2)                                 the Principal Balance; currency; the annual
interest rate (including the basis for such rate); maturity date (including the
later date if such maturity date is extended); issuer; where such issuer is
organized; and the CUSIP, LIN or other security identifier, if any, thereof;

 

(iii)                               a list of each Collateral Obligation that
each Borrower Entity has Committed to Acquire but for which the related
settlement has not yet occurred (and, for each, the purchase price to be payable
by such Borrower Entity for such Collateral Obligation);

 

(iv)                              a list of each Collateral Obligation that each
Borrower Entity has Committed to sell but for which the related settlement has
not yet occurred (and, for each, the purchase price to be received by such
Borrower Entity for such Collateral Obligation);

 

(v)                                 the Balance on deposit in each Specified
Currency in eachTransaction Account (and, for the avoidance of doubt, each
sub-account thereof);

 

(vi)                              for each Hedge Agreement then outstanding:

 

(1)                                 the related Counterparty;

 

(2)                                 each payment or exchange made thereunder
during the then current or immediately prior Due Period;

 

(3)                                 each payment or exchange required to be made
thereunder thereafter;

 

(4)                                 all overdue amounts (if any) thereunder;

 

(5)                                 the notional amount(s) thereof, the
scheduled payment or exchange dates thereunder and the formulas for calculating
payments thereunder; and

 

(6)                                 all amounts on then deposit (if any) in the
related Hedge Counterparty Collateral Account and the related Hedge Borrower
Collateral Account; and

 

(vii)                           such other information as the Administrative
Agent may reasonably request regarding the Collateral.

 

(b)                                 Monthly.  Commencing in November 2017, (i)
in the case of a month in which there is no Payment Date, not later than the
15th day of such month (or, if such day is not a Business Day, the next
succeeding Business Day) and (ii) in the case of a month in which there is a
Payment Date, one Business Day prior to such Payment Date, the Borrower shall
compile, or cause to be compiled, a report (the “Monthly Report”) and the
Borrower shall then provide or make available such Monthly Report to the
Collateral Agent, the Collateral Administrator Parties, the Investment Manager,
the Administrative Agent and each Lender, provided that a Monthly Report may be
provided to any such party by posting such

 

92

--------------------------------------------------------------------------------


 

Monthly Report on the Collateral Agent’s website and providing access thereto to
such parties.  For the avoidance of doubt, any Monthly Report to be provided in
a month in which there is a Payment Date may be combined with the related
Valuation Report.  The Monthly Report shall contain the following information
and instructions with respect to the Collateral, determined as of (1) in the
case of a month in which there is no Payment Date, the last Business Day of the
immediately preceding month and (2) in the case of a month in which there is a
Payment Date, the Determination Date for such Payment Date:

 

With respect to the Collateral Portfolio:

 

(i)                                     the Aggregate Principal Amount of the
Collateral Obligations and the Eligible Investments;

 

(ii)                                  the Principal Balance, currency, annual
interest rate (including the basis for such rate), maturity date (including the
later date if such maturity date is extended), issuer of each Collateral
Obligation and Eligible Investment and where the issuer of each Collateral
Obligation and Eligible Investment is organized, as the case may be; the CUSIP,
LIN or any other security identifier, if any, of each Collateral Obligation and
Eligible Investment, as the case may be;

 

(iii)                               an indication as to the classification of
such Collateral Obligation (i.e., first lien, etc.); and whether such Collateral
Obligation has been designated as a “Private Asset” or a “Non-Private Asset”
pursuant to the terms of this Agreement;

 

(iv)                              the owner of such Collateral Obligation;

 

(v)                                 the nature, source and amount of any
Proceeds in each of the Transaction Accounts including the Interest Proceeds and
Principal Proceeds (stating separately the amount of Sale Proceeds), received
since the date of determination of the last Monthly Report, all in the Specified
Currencies in which such amounts are denominated;

 

(vi)                              the number, identity and, if applicable,
principal amount of any Collateral that was released for sale or other
disposition (specifying the category of permitted sales under which it falls)
and the number, identity and, if applicable, par value of Collateral Acquired by
the Borrower Entities since the date of determination of the last Monthly Report
(or, in the case of the first Monthly Report, since the Initial Credit Date);

 

(vii)                           (a) the identity of each Collateral Obligation
as to which a Value Adjustment Event has occurred since the date of
determination of the last Monthly Report (or, in the case of the first Monthly
Report, since the Initial Credit Date) and the date on which such Value
Adjustment Event occurred, (b) the identity of each Collateral Obligation as to
which a Value Adjustment Event has occurred as of the date of determination of
the current Monthly Report (or, in the case of the first Monthly Report, as of
the Initial Credit Date), the date on which such Value Adjustment Event occurred
and the Market Value of such Collateral Obligation as of the date of
determination of the current Monthly Report, and (c) the Aggregate Principal
Amount of all such Collateral Obligations;

 

(viii)                        the Acquisition or sale price of each item of
Collateral Acquired by each Borrower Entity, in each case since the date of
determination of the last Monthly Report (or, in the case of the first Monthly
Report, since the Initial Credit Date) and the identity of the purchasers or
sellers thereof, if any, which are Affiliated with the Borrower or the
Investment Manager;

 

(ix)                              (A) the identity and Principal Balance of each
Collateral Obligation that was upgraded or downgraded since the most recent
Monthly Report (or, in the case of the first Monthly Report, since the Initial
Credit Date) and (B) the Aggregate Principal Amount of Collateral Obligations
that were (1) upgraded and (2) downgraded, respectively since the most recent
Monthly Report (or, in the case of the first Monthly Report, since the Initial
Credit Date);

 

93

--------------------------------------------------------------------------------


 

(x)                                 for each Hedge Agreement then outstanding:

 

(1)                                 the related Counterparty;

 

(2)                                 each payment or exchange made thereunder
during the then current or immediately prior Due Period;

 

(3)                                 each payment or exchange required to be made
thereunder thereafter;

 

(4)                                 all overdue amounts (if any) thereunder;

 

(5)                                 the notional amount(s) thereof, the
scheduled payment or exchange dates thereunder and the formulas for calculating
payments thereunder; and

 

(6)                                 all amounts on then deposit (if any) in the
related Hedge Counterparty Collateral Account and the related Hedge Borrower
Collateral Account; and

 

(xi)                              such other information as the Collateral
Agent, Investment Manager, the Administrative Agent or the Requisite Lenders may
reasonably request regarding the Loans and the Collateral therefor.

 

Upon receipt of each Monthly Report, the Collateral Agent shall compare the
information contained therein to the information contained in its records with
respect to the Collateral and shall, within three Business Days after receipt of
such Monthly Report, notify the Borrower and the Investment Manager if the
information contained in the Monthly Report does not conform to the information
maintained by the Collateral Agent in its records and detail any discrepancies. 
If any discrepancy exists, the Collateral Agent and the Borrower, or the
Investment Manager on behalf of the Borrower, shall attempt to resolve the
discrepancy.  If such discrepancy cannot be promptly resolved, the Borrower
shall appoint, within five Business Days, an Independent accountant to review
such Monthly Report and the Collateral Agent’s records to determine the cause of
such discrepancy.  If such review reveals an error in the Monthly Report or the
Collateral Agent’s records, the Monthly Report or the Collateral Agent’s records
shall be revised accordingly and, as so revised, shall be utilized in making all
calculations pursuant to this Agreement.

 

(c)                                  Payment Date Accounting.  The Borrower
shall compile or cause to be compiled a report (the “Valuation Report”) and the
Borrower shall then provide, or cause to be provided, such Valuation Report by
facsimile, overnight courier or electronic mail to the Collateral Agent (who
shall make such Valuation Report available to the Administrative Agent and the
Lenders by access to its website or by first class mail upon written request
therefor) not later than one Business Day prior to the related Payment Date (or,
with respect to the Maturity Date, on the Payment Date).  The Valuation Report
shall contain the following information:

 

(i)                                     the Aggregate Principal Amount of the
Collateral Obligations as of the close of business on such Determination Date,
after giving effect to (A) Proceeds received on the Collateral Obligations with
respect to the related Due Period and the reinvestment of such Proceeds in
substitute Collateral Obligations or Eligible Investments during such Due Period
and (B) the release of any Collateral Obligations during such Due Period;

 

(ii)                                  the aggregate outstanding principal
balance of the Loans (in Dollars and as a percentage of the original aggregate
outstanding principal balance of the Loans at the beginning of the Due Period),
the amount of principal payments to be made on the Loans on the next Payment
Date, the amount of any overdue interest and the aggregate outstanding principal
balance of the Loans as a Dollar figure and as a percentage of the original
aggregate outstanding principal balance, in each case after giving effect to the
principal payments, if any, for such Payment Date;

 

94

--------------------------------------------------------------------------------


 

(iii)                               the amount of interest payable to the
Lenders for such Payment Date and the amount of Interest Proceeds and Principal
Proceeds payable to the Equity Holder (in each case determined as of the related
Determination Date);

 

(iv)                              the amount of Principal Proceeds (in USD
terms) to be applied pursuant to clause (1) of the Principal Priority of
Payments (in each case determined as of the related Determination Date);

 

(v)                                 the Administrative Expenses payable for such
Payment Date on an itemized basis (determined as of the related Determination
Date);

 

(vi)                              for the Interest Collection Account:

 

(1)                                 the Balance on deposit in the Interest
Collection Account at the end of the related Due Period, in each Specified
Currency and the Balance in Dollars after the conversion under Section 6.2(a);

 

(2)                                 the amounts payable from the Interest
Collection Account (through a transfer to the Payment Account) pursuant to
subclauses (1) through (14) of the Interest Priority of Payments and subclauses
(1) through (11) of the Principal Priority of Payments for such Payment Date;
and

 

(3)                                 the Balance remaining in the Interest
Collection Account immediately after all payments and deposits to be made on
such Payment Date (determined as of the related Determination Date);

 

(vii)                           for the Principal Collection Account:

 

(1)                                 the Balance on deposit in the Principal
Collection Account at the end of the related Due Period, in each Specified
Currency and the Balance in Dollars after the conversion under Section 6.2(b);

 

(2)                                 the amounts, if any, payable from the
Principal Collection Account (through a transfer to the Payment Account) as
Interest Proceeds pursuant to the Interest Priority of Payments and as Principal
Proceeds pursuant to the Principal Priority of Payments for such Payment Date
(in each case determined as of the related Determination Date); and

 

(3)                                 the Balance remaining in the Principal
Collection Account immediately after all payments and deposits to be made on
such Payment Date (determined as of the related Determination Date), in each
Specified Currency;

 

(viii)                        the amount of unpaid interest, if any, with
respect to any Loans (in each case determined as of the related Determination
Date);

 

(ix)                              the Principal Payments received during the
related Due Period, in each Specified Currency;

 

(x)                                 the Principal Proceeds received during the
related Due Period, in each Specified Currency;

 

(xi)                              the Interest Proceeds received during the
related Due Period, in each Specified Currency;

 

95

--------------------------------------------------------------------------------


 

(xii)                           the amounts payable pursuant to each subclause
of the Interest Priority of Payments and the Principal Priority of Payments on
the related Payment Date (in each case determined as of the related
Determination Date);

 

(xiii)                        the identity of each Collateral Obligation as to
which a Value Adjustment Event occurred during the related Due Period;

 

(xiv)                       the identity of any Collateral Obligations and other
properties that were released for sale or other disposition, indicating whether
such Collateral Obligation or other property is subject to a Value Adjustment
Event or is an Ineligible Asset and whether such Collateral Obligation or
Ineligible Asset was sold or disposed of since the last Valuation Report;

 

(xv)                          for each Hedge Agreement then outstanding:

 

(1)                                 the related Counterparty;

 

(2)                                 each payment or exchange made thereunder
during the then current or immediately prior Due Period;

 

(3)                                 each payment or exchange required to be made
thereunder thereafter;

 

(4)                                 all overdue amounts (if any) thereunder;

 

(5)                                 the notional amount(s) thereof, the
scheduled payment or exchange dates thereunder and the formulas for calculating
payments thereunder; and

 

(6)                                 all amounts on then deposit (if any) in the
related Hedge Counterparty Collateral Account and the related Hedge Borrower
Collateral Account; and

 

(xvi)                       such other information as the Collateral Agent,
Investment Manager or the Administrative Agent may reasonably request regarding
the Loans and the Collateral therefor.

 

(d)                                 Payment Date Instructions.  Each Valuation
Report shall constitute instructions to the Collateral Agent to withdraw on the
related Payment Date from the Payment Account and pay or transfer the amounts
set forth in such report in the manner specified, and in accordance with the
priorities established, in the Priority of Payments.

 

(e)                                  Valuation Report/Monthly Report/Daily
Report.  Notwithstanding any provision to the contrary contained in this
Agreement, (i) the Borrower may prepare (or cause to be prepared) a separate
Daily Report for each of the Collateral Obligations and Eligible Investments
owned by the Borrower and each other Borrower Entity, and any such reports
provided for any Business Day shall collectively constitute the “Daily Report”
for such day; and (ii) in the case of a month in which there is a Payment Date,
the Borrower, or the Collateral Administrator on behalf of the Borrower, need
not compile a separate Monthly Report and Valuation Report but may in lieu
thereof compile a combined report that contains the information, determined as
of the Determination Date, required by Section 6.5(b) and Section 6.5(c).  Such
combined report shall otherwise be subject to all of the requirements set forth
in the first paragraphs of Section 6.5(b) and Section 6.5(c).  Except as
otherwise expressly stated, information in such reports (i) as to any asset
shall be in the Specified Currency of such asset and (ii) in respect of any test
or other reporting item relating to assets in the aggregate, shall be reported
in USD (and converted as necessary at the Collateral Agent Exchange Rate on the
related determination date for such report).

 

(f)                                   Distribution of Reports.  The Collateral
Agent will make the Monthly Report and the Valuation Report available via its
internet website.  In addition, the Collateral Agent shall provide information
in respect of cash balances to the Administrative Agent via SWIFT.  The
Collateral Agent’s internet website shall initially be located at
“www.usbank.com/cdo”.  Assistance in using the website can

 

96

--------------------------------------------------------------------------------


 

be obtained by contacting the Collateral Agent’s Corporate Trust Office. 
Parties that are unable to use the above distribution options are entitled to
have a paper copy mailed to them via first class mail by calling the customer
service desk and indicating such.  The Collateral Agent shall have the right to
change the way such statements are distributed in order to make such
distribution more convenient and/or more accessible to the above parties and the
Collateral Agent shall provide timely and adequate notification to all above
parties regarding any such changes.  As a condition to access to the Collateral
Agent’s internet website, the Collateral Agent may require registration and the
acceptance of a disclaimer.  The Collateral Agent shall be entitled to rely on
but shall not be responsible for the content or accuracy of any information
provided in the Monthly Report and the Valuation Report which the Collateral
Agent disseminates in accordance with this Agreement and may affix thereto any
disclaimer it deems appropriate in its reasonable discretion.

 

6.6.                            Additional Reports.

 

In addition to the information and reports specifically required to be provided
pursuant to the terms of this Agreement, the Borrower (at its expense), or the
Investment Manager on behalf of the Borrower, shall compile and the Borrower
shall then provide the Administrative Agent and the Lenders (upon request of the
Requisite Lenders), with all information or reports delivered to the Collateral
Agent hereunder, and such additional information as the Administrative Agent or
the Requisite Lenders may from time to time reasonably request and the Borrower
shall reasonably determine may be obtained and provided without unreasonable
burden or expense (the “Additional Reports”).  Such a request from a Lender (or
its designee) may be submitted directly to the Collateral Agent and then such
request shall be forwarded to the Borrower for processing.

 

6.7.                            Delivery of Pledged Obligations; Custody
Documents; Etc.

 

(a)                                 The Collateral Agent shall credit all
Collateral Obligations and Eligible Investments Acquired by the Borrower in
accordance with this Agreement and Cash to the relevant Transaction Account
established and maintained pursuant to this Section 6, as to which in each case
the Collateral Agent and the Borrower shall have entered into the Securities
Account Control Agreement.

 

(b)                                 Each time that a Borrower Entity, or the
Investment Manager on behalf of such Borrower Entity, shall direct or cause the
Acquisition of any Collateral Obligation or Eligible Investment, such Borrower
Entity or the Investment Manager on behalf of such Borrower Entity shall, if
such Collateral Obligation or Eligible Investment has not already been
transferred to the relevant Transaction Account, cause such Collateral
Obligation or Eligible Investment to be delivered.  The security interest of the
Collateral Agent in the funds or other property utilized in connection with such
Acquisition shall, immediately and without further action on the part of the
Collateral Agent, thereupon be released.  The security interest of the
Collateral Agent shall nevertheless come into existence and continue in such
Collateral Obligation or Eligible Investment so Acquired, including all rights
of the Borrower Entities in and to any contracts related to and proceeds of such
Collateral Obligation or Eligible Investment.

 

(c)                                  Without limiting the foregoing, each
Borrower Entity, or the Investment Manager on behalf of such Borrower Entity,
will use its commercially reasonable efforts to direct the Accounts Securities
Intermediary to take such different or additional action as may be necessary in
order to maintain the perfection or priority of the security interest in the
event of any change in applicable law or regulation, including Articles 8 and 9
of the UCC.

 

(d)                                 In addition to the steps specified in
subclauses (b) and (c) above, each Borrower Entity or the Investment Manager (at
the sole cost and expense of the Borrower Entities) on behalf of the such
Borrower Entity will use commercially reasonable efforts to take all actions
necessary or advisable under the laws of the applicable jurisdiction of
organization of such Borrower Entity to protect the security interest of the
Collateral Agent.

 

(e)                                  For each Collateral Obligation owned by a
Borrower Entity on the Initial Credit Date, such Borrower Entity shall:

 

97

--------------------------------------------------------------------------------


 

(1)                                 prepare, execute and deliver (and procure
execution by the other parties required to execute and deliver the same) to the
Collateral Custodian, on the Initial Credit Date, the Escrowed Assignment
Agreement Documents for such Collateral Obligation, to be held by the Collateral
Custodian pending the assignment of Collateral Obligation in connection with the
exercise of remedies by the Collateral Agent or the Requisite Lenders under the
Transaction Documents; provided that such Escrowed Assignment Agreement
Documents shall be provided in electronic form (to the Transaction Data Room) on
the Initial Credit Date with originals to be sent to the Collateral Custodian
within 10 days after the Initial Credit Date.

 

(2)                                 direct all the obligors and agents, as
applicable, on all Collateral Obligations to make all payments under the
relevant Underlying Instruments in respect of such Collateral Obligations
directly to the applicable Transaction Accounts;

 

(3)                                 deliver copies of a Document Checklist for
such Collateral Obligation, all related Underlying Instruments and other related
Custody Documents to the Collateral Custodian on behalf of the Secured Parties;
provided that:

 

(i)                                     (x) with respect to Collateral
Obligations other than Originated Collateral Obligations, items referenced in
clause (a) of the definition of “Underlying Instruments” shall be delivered on
the Initial Credit Date and (y) with respect to Originated Collateral
Obligations, items in clause (a) of the definition of “Underlying Instruments”
shall be delivered within five Business Days of the Initial Credit Date;

 

(ii)                                  items referenced in clause (b) of the
definition of “Underlying Instruments” shall be delivered promptly upon receipt
by the Investment Manager; and

 

(iii)                               items referenced in clause (c) of the
definition of “Underlying Instruments” shall be delivered upon request by the
Requisite Lenders to the extent that the Investment Manager has received such
items.

 

To the extent not otherwise provided in clause (3) above, the Preliminary
Documentation Package for each Collateral Obligation shall be delivered on or
prior to the date on which the Borrower Entities fund the Acquisition of such
Collateral Obligation (whether with funds on deposit in the Transaction Accounts
or with the proceeds of any borrowing under the Transaction Documents); and the
Additional Documentation shall be delivered within five Business Days after the
date on which the Borrower Entities fund the Acquisition of such Collateral
Obligation.

 

For all purposes hereof and the other Transaction Documents, the Borrower
Entities and the Investment Manager will be deemed to have satisfied their
obligations to deliver such Document Checklists, all Underlying Instruments and
other related Custody Documents under this clause (e) to the Collateral
Custodian to the extent such material has been made available to the Collateral
Agent in the Transaction Data Room, except that any original executed note as
described in clause (a) of the definition of Preliminary Documentation Package
and Escrowed Assignment Agreement Documents shall be physically delivered to the
Collateral Agent.

 

(f)                                   For each Collateral Obligation Acquired by
a Borrower Entity after the Initial Credit Date, such Borrower Entity shall:

 

(1)                                 prepare, execute and deliver (and procure
execution by the other parties required to execute and deliver the same) to the
Collateral Custodian, on the date on which such Borrower Entity Acquires such
Collateral Obligation:

 

(x)                                 the Escrowed Assignment Agreement Documents
for such Collateral Obligation, to be held by the Collateral Custodian pending
the assignment of Collateral

 

98

--------------------------------------------------------------------------------


 

Obligation in connection with the exercise of remedies by the Collateral Agent
or the Requisite Lenders under the Transaction Documents; provided that:

 

(i)                                     except as set forth in clause (ii)
below, such Escrowed Assignment Agreement Documents shall be provided in
electronic form on the date on which such Borrower Entity Acquires such
Collateral Obligation with originals to be sent to the Collateral Custodian
within 10 days after the date of such Acquisition; and

 

(ii)                                  such Escrowed Assignment Agreement
Documents may be provided (in both electronic and original form) within 30
Business days after the Acquisition of such Collateral Obligation if:

 

(A)                               at the time of such Acquisition, the aggregate
Asset Amortized Amount of all Collateral Obligations (including such Acquired
Collateral Obligation) for which Escrowed Assignment Agreement Documents are
being delivered, but have not yet been delivered, under this clause (ii) (the
“In Transit Collateral Obligations” at such time) is less than or equal to 2% of
the Total Facility Amount at such time; and

 

(B)                               the Borrower provides to the Administrative
Agent, the Collateral Agent and the Collateral Custodian, at the time of such
Acquisition, a list of each In Transit Collateral Obligation at such time,
setting forth for each such Collateral Obligation its date of Acquisition and
the Asset Amortized Amount thereof; and

 

(y)                                 if any Sponsor Administrative Agent is party
to the related Underlying Instruments and such Sponsor Administrative Agent has
not theretofore executed and delivered an Administrative Agent Cooperation
Agreement that covers such Collateral Obligation, an Administrative Agent
Cooperation Agreement executed and delivered by such Sponsor Administrative
Agent and the other parties thereto;

 

(2)                                 direct all the obligors and agents, as
applicable, on all Collateral Obligations to make all payments under the
relevant Underlying Instruments in respect of such Collateral Obligations
directly to the applicable Transaction Accounts;

 

(3)                                 make available a Document Checklist for such
Collateral Obligation, copies of all related Underlying Instruments and other
related Custody Documents to the Collateral Custodian on behalf of the Secured
Parties; provided that:

 

(i)                                     (x) with respect to Collateral
Obligations other than Originated Collateral Obligations, items referenced in
clause (a) of the definition of “Underlying Instruments” shall be delivered on
the date on which such Borrower Entity Acquires such Collateral Obligation and
(y) with respect to Originated Collateral Obligations, items referenced in
clause (a) of the definition of “Underlying Instruments” shall be delivered
within five Business Days after the date on which such Borrower Entity Acquires
such Collateral Obligation;

 

(ii)                                  items referenced in clause (b) of the
definition of “Underlying Instruments” shall be delivered promptly upon receipt
by the Investment Manager; and

 

(iii)                               items referenced in clause (c) of the
definition of “Underlying Instruments” shall be delivered upon request by the
Requisite Lenders to the extent that the Investment Manager has received such
items.

 

99

--------------------------------------------------------------------------------


 

To the extent not otherwise provided in clause (3) above, the Preliminary
Documentation Package for each Collateral Obligation shall be delivered on or
prior to the date on which the Borrower Entities fund the Acquisition of such
Collateral Obligation (whether with funds on deposit in the Transaction Accounts
or with the proceeds of any borrowing under the Transaction Documents); and the
Additional Documentation shall be delivered within five Business Days after the
date on which the Borrower Entities fund the Acquisition of such Collateral
Obligation.

 

For all purposes hereof and the other Transaction Documents, the Borrower
Entities and the Investment Manager will be deemed to have satisfied their
obligations to deliver such Document Checklists, all Underlying Instruments and
other related Custody Documents under this clause (f) to the Collateral
Custodian to the extent such material has been made available to the Collateral
Agent in the Transaction Data Room, except that any original executed note as
described in clause (a) of the definition of Preliminary Documentation Package
and Escrowed Assignment Agreement Documents shall be physically delivered to the
Collateral Agent.

 

(g)                                  From time to time at the reasonable request
of the Requisite Lenders, each Borrower Entity agree to execute and deliver to
the Collateral Custodian new or refreshed Escrowed Assignment Agreement
Documents for all or such portion of the Collateral Obligations as the Requisite
Lenders may specify in such request (it being understood that no more than one
request may be made in any calendar year unless an Event of Default shall have
occurred and be continuing at the time of such request).

 

6.8.                            Custodianship and Release of Collateral.

 

(a)                                 Subject to Section 8, each Borrower Entity
may, by Borrower Order delivered to the Collateral Agent at least two Business
Days prior to the settlement date for any sale of a Collateral Obligation or
Ineligible Asset, direct the Collateral Agent to release such Collateral
Obligation and, upon receipt of such Borrower Order, if the Borrower has
certified that the sale of such Collateral Obligation or Ineligible Asset is in
compliance with the restrictions on sale and the other terms in Section 8 (which
certification shall be deemed to have been provided upon delivery of the related
Borrower Order) and the Administrative Agent has consented to such sale pursuant
to Section 8, the Collateral Agent shall deliver (or cause the delivery of) any
such Collateral Obligation, if in physical form, duly endorsed to the broker or
purchaser designated in such Borrower Order or against receipt of the sales
price therefor as set forth in such Borrower Order; provided that the Collateral
Agent may deliver (or cause the delivery of) any such Collateral Obligation in
physical form for examination in accordance with street delivery custom, and the
Lien of the Collateral Agent shall be automatically released from such
Collateral Obligation or Ineligible Asset without further action upon receipt of
the Sale Proceeds.

 

(b)                                 Subject to Section 8, each Borrower Entity
may, by Borrower Order delivered to the Collateral Agent at least two Business
Days prior to the date set for redemption or payment in full of a Pledged
Obligation or other item of Collateral and certifying that such Collateral
Obligation is being redeemed or paid in full, direct the Collateral Agent, or at
the Collateral Agent’s instructions, the Accounts Securities Intermediary, to
deliver such Collateral Obligation, if in physical form, duly endorsed, to cause
it to be presented, or otherwise appropriately deliver or present such security
or debt obligation, to the appropriate paying agent therefor or other Person
responsible for payment thereon on or before the date set for redemption or
payment, in each case against receipt of the redemption price or payment in full
thereof.  If an Event of Default has occurred and is continuing at the time of
such direction, the Collateral Agent, if so directed by the Requisite Lenders,
shall disregard such direction.

 

(c)                                  Subject to Section 8, each Borrower Entity
may, by Borrower Order, delivered to the Collateral Agent at least two Business
Days prior to the date set for an exchange, tender or sale, certifying that a
Collateral Obligation is subject to an Offer and setting forth in reasonable
detail the procedure for response to such Offer, direct the Collateral Agent or,
at the Collateral Agent’s instructions, the Accounts Securities Intermediary, to
deliver such security or debt obligation, if in physical form, duly endorsed,
or, if such security is a Collateral Obligation for which a Security Entitlement
has been created in a Transaction Account, to cause it to be delivered, or
otherwise appropriately deliver or present such

 

100

--------------------------------------------------------------------------------


 

security or debt obligation, in accordance with such Borrower Order, in each
case against receipt of payment therefor, and the Lien of the Collateral Agent
shall be automatically released from such Collateral Obligation without further
action upon receipt of the applicable exchange, tender or Sale Proceeds.  If an
Event of Default has occurred and is continuing at the time of such direction,
the Collateral Agent, if so directed by the Requisite Lenders, shall disregard
such direction.

 

(d)                                 The Collateral Agent shall deposit any
proceeds received from the disposition of a Pledged Obligation of the Borrower
in the Principal Collection Account and/or the Interest Collection Account, as
the case may be, unless directed to simultaneously applied to the purchase of
substitute Collateral Obligations or Eligible Investments as permitted under and
in accordance with this Section 6 and Section 8.

 

(e)                                  Upon satisfaction of any of the conditions
set forth in this Section 6.8 for the sale or release of a Collateral Obligation
in whole, the Investment Manager shall, by delivery to the Collateral Agent of a
request for release substantially in the form of Exhibit D (with a copy to the
Lenders) (which may be delivered concurrently with the Borrower Order delivered
pursuant to Section 6.7(a)), direct the release of the related Custody Documents
for such Collateral Obligation which are held by the Collateral Agent in
physical custody pursuant to Section 6.6.  Upon receipt of such direction, the
Collateral Agent shall release the related Custody Documents to the Investment
Manager (or as otherwise provided in the related release request) and the
Investment Manager will not be required to return the related Custody Documents
to the Collateral Agent.  Written instructions as to the method of shipment and
shipper(s) the Collateral Agent is directed to utilize in connection with the
transmission of Custody Documents in the performance of the Collateral Agent’s
duties hereunder shall be delivered by the Investment Manager to the Collateral
Agent prior to any shipment of any Custody Documents hereunder.  If the
Collateral Agent does not receive such written instruction from the Investment
Manager, the Collateral Agent shall be authorized and indemnified as provided
herein to utilize a nationally recognized courier service.  The Investment
Manager shall arrange for the provision of such services at the sole cost and
expense of the Borrower and shall maintain such insurance against loss or damage
to the Custody Documents as the Investment Manager deems appropriate.

 

6.9.                            Procedures Relating to the Establishment of
Transaction Accounts Controlled by the Collateral Agent.

 

(a)                                 Notwithstanding the terms of Part 5 of
Article 8 of the UCC but subject to Section 6.7 and Section 14, to the extent
applicable, with respect to Collateral Obligations delivered to the Collateral
Agent, any custodian acting on its behalf, or the Bank acting as Accounts
Securities Intermediary pursuant to the provisions of this Agreement, such
Person shall be obligated to receive and hold until released pursuant to the
terms of this Agreement and the Collateral Documents the items delivered or
caused to be delivered to it by the Borrower Entities or the Investment Manager,
and to hold the same in its custody in accordance with the terms of this
Agreement and the Collateral Documents but shall have no further obligation with
respect to, or be obligated to take (or to determine whether there has been
taken) any action in connection with the delivery of such Collateral
Obligations.  Without limiting the foregoing, in no instance shall the
Collateral Agent, any such custodian or the Bank acting as Accounts Securities
Intermediary be under any duty or obligation to examine the underlying credit
agreement, loan agreement, participation agreement, indenture, trust agreement
or similar instrument that may be applicable to any Collateral Obligation in
order to determine (or otherwise to determine under applicable law) whether
sufficient actions have been taken and documents delivered (including any
requisite obligor or agent bank consents, notices or filings) in order to
properly assign, transfer, or otherwise convey title to such Collateral
Obligations.

 

In connection with the delivery of any Collateral Obligation, the Borrower
Entities or the Investment Manager shall send to the Collateral Agent and the
Collateral Administrator Parties a trade ticket or transmittal letter (in form
and content mutually reasonably acceptable to them), which shall, at a minimum
(in addition to other appropriate information with regard to the subject
Collateral Obligation as may be mutually agreed upon between the Collateral
Administrator Parties and the Investment Manager), (i) specify the Acquisition
price for such Collateral Obligation, and (ii) identify the Collateral
Obligation and

 

101

--------------------------------------------------------------------------------


 

its material amount, payment and interest rate terms.  Each of the Collateral
Agent, any custodian acting on its behalf, the Collateral Administrator Parties
and the Bank acting as Accounts Securities Intermediary shall be entitled to
assume the genuineness, validity and enforceability of each such note,
certificate, instrument and agreement delivered to it in connection with the
delivery of a Collateral Obligation, and to assume that each is what it purports
on its face to be, and to assume the genuineness and due authority of all
signatures appearing thereon.

 

(b)                                 Nothing in this Section 6 shall impose upon
the Accounts Securities Intermediary the duties, obligations or liabilities of
the Collateral Agent; and nothing herein shall impose upon the Collateral Agent
the duties, obligations or liabilities of the Accounts Securities Intermediary.

 

SECTION 7. APPLICATION OF MONIES

 

Notwithstanding any other provision in this Agreement, but subject to the other
subsections of this Section 7 and Section 12, on each Payment Date, the
Collateral Agent shall disburse amounts transferred to the Payment Account from
the applicable Transaction Accounts as follows and for application by the
Collateral Agent in accordance with the following priorities (collectively, the
“Priority of Payments”):

 

(a)                                 Interest Priority of Payments.  On each
Payment Date (unless an Event of Default has occurred and is then continuing)
the Collateral Agent shall disburse amounts transferred to the Payment Account
pursuant to Sections 6.3(a) constituting Interest Proceeds (as set forth on the
Valuation Report for such Payment Date) for application (in the currencies in
which such payments are denominated) in accordance with the following priorities
(the “Interest Priority of Payments”):

 

(1)                                 to the payment of taxes of any Borrower
Entity, if any, and any governmental fee, including all filing, registration and
annual return fees payable by them (in each case, excluding any Specified
Payment Amounts for such Payment Date);

 

(2)                                 to the payment of accrued and unpaid
Administrative Expenses constituting fees of the Bank Parties under the
Transaction Documents and reimbursement of expenses (including indemnity
payments) of the Bank Parties pursuant to the terms of the Transaction
Documents; provided that total payments pursuant to this subclause (2) shall not
exceed, on any Payment Date, an amount equal to a percentage of the Aggregate
Principal Amount of the Collateral Portfolio equal to an annual rate of 0.025%
per annum, measured as of the beginning of the Due Period preceding such Payment
Date;

 

(3)                                 to the payment (in the order set forth in
the definition of Administrative Expenses), of (a) first, remaining accrued and
unpaid Administrative Expenses (other than indemnity payments) of the Borrower
Entities including other amounts payable by the Borrower Entities to the
Investment Manager under the Investment Management Agreement (excluding any
Successor Management Fees), and to the Bank Parties constituting Administrative
Expenses (including indemnity payments) not paid pursuant to subclause (2)
above, and (b) second, remaining accrued and unpaid Administrative Expenses of
the Borrower Entities constituting indemnity payments; provided that such
payments pursuant to this subclause (3) shall not exceed an amount equal on any
Payment Date (when taken together with any Administrative Expenses (other than
those paid and applied to the cap amount specified in clause (2) above) paid
during the period since the preceding Payment Date or, in the case of the First
Payment Date, the Initial Credit Date) to the Administrative Expense Cap for
such Payment Date;

 

(4)                                 to pay any Successor Management Fees to any
Successor Investment Manager;

 

(5)                                 first, to the payment of Hedge Advance
Amounts and interest thereon; and second to the payment of accrued and unpaid
interest, Commitment Fees, Minimum Spread Payments, Make-Whole Amounts (if any)
and other amounts due and payable on the Loans (in each case other than
principal of the Loans);

 

102

--------------------------------------------------------------------------------


 

(6)                                 first, to the payment of any amounts due to
any Counterparty under any Hedge Agreement other than amounts due as a result of
the termination (or partial termination) of such Hedge Agreement; and second, so
long as no Default, Event of Default, Collateral Deficit or Borrowing Base
Deficiency shall have occurred and then be continuing or would result or
increase therefrom, to deposit funds in the Hedge Borrower Collateral Accounts
to the extent then required under the terms of the Hedge Agreements;

 

(7)                                 to the extent (if any) that the aggregate
outstanding principal amount of the Loans exceeds the Borrowing Base, to the
repayment of principal of the Loans;

 

(8)                                 if a Clean-Up Call Event has occurred and is
continuing, to the outstanding principal of the Loans and the other Obligations
until the Obligations are repaid in full;

 

(9)                                 if a Collateral Deficit exists, to the
Margin Account until such Collateral Deficit has been cured;

 

(10)                          to the payment of any amounts due to any
Counterparty under any Hedge Agreement pursuant to an early termination (or
partial termination) (in each case other than pursuant to a Junior Priority
Termination Event) of such Hedge Agreement;

 

(11)                          to the payment, first, pari passu, of any accrued
and unpaid fees and expenses of the Bank Parties; second, in the order set forth
in the definition of Administrative Expenses, of any accrued and unpaid
Administrative Expenses of the Borrower Entities (including, for the avoidance
of doubt, (a) indemnities and amounts payable by the Borrower Entities to the
Bank Parties and (b) indemnities and amounts payable by the Borrower Entities to
the Investment Manager under the Investment Management Agreement (other than any
Successor Management Fee)), in each case to the extent not paid pursuant to
subclauses (2), (3) and (4) above; and third, to a deposit to the Expense
Reserve Account until the amount on deposit therein is equal to the Expense
Reserve Amount;

 

(12)                          first, to the payment of any amounts due to any
Counterparty under any Hedge Agreement not otherwise paid pursuant to subclause
(6) or (10) above; and second to deposit funds in the Hedge Borrower Collateral
Accounts to the extent required under the terms of the Hedge Agreements and not
otherwise deposited pursuant to subclause (6) above;

 

(13)                          to the payment of the Specified Payment Amounts
(if any) for such Payment Date; and

 

(14)                          the balance of Interest Proceeds to the Borrower
for distribution to the Equity Holder as a dividend payment thereon or as a
final distribution in redemption thereof, as applicable or, if the Investment
Manager so directs, to be treated as Designated Principal Proceeds hereunder.

 

(b)                                 Principal Priority of Payments.  On each
Payment Date (unless an Event of Default has occurred and is then continuing),
in each case after giving effect to the application of the Interest Priority of
Payments on such Payment Date, the Collateral Agent shall disburse amounts
transferred to the Payment Account pursuant to Section 6.3(a) constituting
Principal Proceeds (as set forth on the Valuation Report for such Payment Date)
for application (in the currencies in which such payments are denominated) in
accordance with the following priorities (the “Principal Priority of Payments”):

 

(1)                                 to the payment of the amounts referred to in
subclauses (1) through (6) of the Interest Priority of Payments (in the order of
priority set forth therein), but only to the extent not paid in full thereunder;

 

103

--------------------------------------------------------------------------------


 

(2)                                 if such Payment Date is during the
Amortization Period, to the payment of principal of the Loans in an amount equal
to the Required Principal Amortization Amount for such Payment Date;

 

(3)                                 if such Payment Date is on the Maturity
Date, to the payment of principal of the Loans until the Loans are repaid in
full;

 

(4)                                 to the extent (if any) that the aggregate
outstanding principal amount of the Loans exceeds the Borrowing Base, to the
repayment of principal of the Loans;

 

(5)                                 if a Clean-Up Call Event has occurred and is
continuing, to the outstanding principal of the Loans and the other Obligations
until the Obligations are repaid in full;

 

(6)                                 if a Collateral Deficit exists, to the
Margin Account until such Collateral Deficit has been cured;

 

(7)                                 to the payment of any amounts due to any
Counterparty under any Hedge Agreement pursuant to an early termination (or
partial termination) (in each case other than pursuant to a Junior Priority
Termination Event) of such Hedge Agreement;

 

(8)                                 if such Payment Date is prior to the
Maturity Date, all remaining Principal Proceeds to (as determined by the
Investment Manager) (x) the Acquisition of Collateral Obligations or to the
Principal Collection Account for investment in Eligible Investments pending
Acquisition of Collateral Obligations at a later date, in each case in
accordance with this Agreement; (y) to the repayment of the Loans in a Voluntary
Prepayment pursuant to Section 2.8; and (z) if the Equity Distribution Test is
satisfied, for further application under subclauses (9) through (11) below;

 

(9)                                 to the amounts referred to in subclauses
(11) and (12) of the Interest Priority of Payments (in the order of priority set
forth therein), but only to the extent not paid in full thereunder;

 

(10)                          to the payment of the Specified Payment Amounts
(if any) for such Payment Date, in each case to the extent not paid pursuant to
the Interest Priority of Payments; and

 

(11)                          to the Borrower for distribution to the Equity
Holder as a dividend payment thereon or as a final distribution in redemption
thereof, as applicable.

 

(c)                                  Enforcement Priority of Payments.  If an
Event of Default has occurred and is continuing, all Interest Proceeds,
Principal Proceeds and any other available funds in the Transaction Accounts
will be distributed in the following order of priority (the “Enforcement
Priority of Payments”):

 

(1)                                 to the payment (a) first, of the amounts
referred to in subclauses (1) through (4) of the Interest Priority of Payments
(in the order of priority set forth therein); and (b) second to the Bank Parties
constituting Administrative Expenses (including indemnity payments, but
excluding Excluded Payments) not paid pursuant to subclause (a) above due to the
application of the caps set forth in subclauses (2) and (3) of the Interest
Priority of Payments;

 

(2)                                 to the payment (a) first, of accrued and
unpaid interest, Commitment Fees, Minimum Spread Payments, Make-Whole Amounts
(if any), Hedge Advance Amounts and interest thereon and other amounts due and
payable on the Loans (in each case other than principal of the Loans), (b)
second, of principal of the Loans, until the Loans have been repaid in full, (c)
third, to the payment of any other Obligations the outstanding, and (d) fourth,
to the amounts referred to in subclauses (6) and (10) of the Interest Priority
of Payments (in the order of priority set forth therein);

 

104

--------------------------------------------------------------------------------


 

(3)                                 to the payment of all Extraordinary Expense
Amounts (if any) not theretofore paid; and

 

(4)                                 the balance of such funds, if any, to the
Borrower for distribution to the Equity Holder as a final distribution in
redemption thereof, as applicable.

 

(d)                                 Other Provisions.  Without limiting the
foregoing:

 

(1)                                 Not later than 12:00 p.m., (New York City
time), on the Business Day preceding each Payment Date, the Borrower shall,
pursuant to Section 6.3(a), direct the Collateral Agent to transfer into the
Payment Account Cash (to the extent of funds then on deposit in the other
Transaction Accounts) an amount sufficient to pay the amounts described in the
Priority of Payments required to be paid on such Payment Date.

 

(2)                                 If on any Payment Date the amount available
in the Payment Account from amounts received in the related Due Period is
insufficient to make the full amount of the disbursements required by the
statements furnished by the Borrower pursuant to Section 6.6, the Collateral
Agent shall make the disbursements called for in the order and according to the
priority set forth under the Priority of Payments, subject to Section 12 of the
Agreement, to the extent funds are available therefor and such failure to pay
shall not be an Event of Default unless specifically set forth herein.

 

(3)                                 If the Borrower does not have a sufficient
amount of funds in USD on deposit in the applicable Transaction Accounts that
will be needed (1) to pay to the Lenders all of the amounts required to be paid
on such Payment Date and/or (2) to pay any Administrative Expenses or other
amounts required to be paid on such Payment Date (a “Currency Shortfall”), then,
so long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall convert (or shall direct the Collateral Agent to convert)
amounts held in the Transaction Accounts in other Specified Currencies into USD
in an amount necessary to cure such Currency Shortfall.  Each such conversion
shall occur no later than one Business Day prior to such Payment Date and shall
be made at the relevant Collateral Agent Exchange Rate for such Specified
Currency on such date.  If for any reason the Borrower shall have failed to
effect any such currency conversion by the Business Day prior to such Payment
Date, then the Administrative Agent shall be entitled to effect such currency
conversions on behalf of the Borrower.

 

(4)                                 Notwithstanding anything to the contrary
contained herein, amounts on deposit in the Expense Reserve Account may be
applied to the payment of Administrative Expenses of the Borrower Entities on
days other than Payment Dates; and other payments expressly permitted to be made
hereunder on dates other than Payment Dates, or otherwise than in accordance
with the Priority of Payments, may be made to the extent so expressly provided
herein.

 

(5)                                 Notwithstanding anything to the contrary
contained herein, the Borrower shall be permitted to make payments to the
Borrower’s member in or with respect to any taxable year of the member (or any
calendar year, as relevant) in amounts not to exceed 115% of the amounts that
are required to be distributed by such member to its shareholders to:  (i) allow
such member (or its direct or indirect owner) to satisfy the minimum
distribution requirements imposed by Section 852(a) of the Code to maintain its
eligibility to be taxed as a regulated investment company for any such taxable
year, (ii) reduce to zero for any such taxable year such member’s (or its direct
or indirect owner’s) liability for federal income taxes imposed on (y) such
member’s (or its direct or indirect owner’s) investment company taxable income
pursuant to Section 852(b)(1) of the Code and (z) such member’s (or its direct
or indirect owner’s) net capital gain pursuant to Section 852(b)(3) of the Code,
or (iii) reduce to zero such member’s (or its direct or indirect owner’s)
liability for federal excise taxes for any taxable year imposed pursuant to
Section 4982 of the Code; provided that:

 

(x)                                 the Borrower shall have given not less than
10 Business Days’ prior written notice thereof to the Collateral Agent and the
Administrative Agent, specifying in such notice the proposed date of such
distribution and the amount thereof, which notice shall specfy the relevant

 

105

--------------------------------------------------------------------------------


 

Transaction Account from which such funds are to be withdrawn and shall include
a direction to the Collateral Agent to release and remit such amounts on the
relevant date; and

 

(y)                                 before and after giving effect to such
distribution, no Default, Event of Default, Extraordinary Event, Collateral
Deficit or Borrowing Base Deficiency shall be have occurred and then be
continuing or shall result therefrom; and

 

(z)                                  the aggregate Dollar Equivalent of the
amount of all distributions made under this clause (5):

 

(A)                               in any single Due Period does not exceed
U.S.$6,250,000; and

 

(B)                               in the aggregate after the Closing Date does
not exceed U.S.$13,500,000.

 

SECTION 8. SALE OF COLLATERAL OBLIGATIONS; SUBSTITUTION; AMENDMENTS

 

8.1.                            Sales of Collateral Obligations.

 

(a)                                 Sales.  No Borrower Entity nor the
Investment Manager on their behalf may Dispose (or direct the Collateral Agent,
on behalf of any Borrower Entity, to Dispose) of any Collateral Obligation
unless:

 

(1)                                 the sale transaction is on arm’s length
terms and the sale price is at least 80% of the aggregate outstanding principal
amount of the portion of such Collateral Obligation that is being sold; or

 

(2)                                 the Administrative Agent has consented
thereto (in its sole and absolute discretion.

 

(b)                                 Limit on Affiliate Sales.  Notwithstanding
the foregoing, unless otherwise consented to by the Requisite Lenders, the
Aggregate Principal Amount of all Collateral Obligations (other than Warranty
Transferred Assets) sold pursuant hereto to the Equity Holder or an Affiliate
thereof shall not in aggregate exceed 20% of the Net Purchased Loan Balance
measured as of the date of such sale; provided that the Aggregate Principal
Amount of all Revalued Assets (other than Warranty Transferred Assets) sold
pursuant to Section 8.1(b) to the Equity Holder or an Affiliate thereof shall
not in any twelve-month period exceed 15% of the Net Purchased Loan Balance
measured as of the date of such sale or dividend.

 

(c)                                  Application of Sale Proceeds and Principal
Proceeds.  During and after the Availability Period, all Sale Proceeds and
Principal Proceeds shall be applied in accordance with the Priority of Payments
applicable thereto on the next succeeding Payment Date.  During the Availability
Period, amounts received in the Principal Collection Account, or deposited in
the Principal Collection Account under the Principal Priority of Payments, may
be applied to the Acquisition of Collateral Obligations (or may be deposited in
or retained in the Principal Collection Account for investment in Eligible
Investments pending Acquisition of Collateral Obligations) in each case in
accordance with this Agreement.  After the Availability Period, no Principal
Proceeds may be reinvested by a Borrower Entity in Collateral Obligations at any
time.

 

(d)                                 Sales of Eligible Investments.  Except as
otherwise expressly provided herein, none of the Borrower Entities or the
Investment Manager may at any time sell or permit the sale of (or direct the
Collateral Agent to sell) any Eligible Investment (other than an Rule 2a7 money
market fund) if the applicable Borrower Entity or the Investment Manager
determines that such Eligible Investment will sell at a price that is below such
Borrower Entity’s purchase price of such Eligible Investment.

 

106

--------------------------------------------------------------------------------


 

(e)                                  Collateral Acquisition and Disposition
Terms.  Any transaction involving the Acquisition or sale of Collateral effected
under this Agreement shall be conducted on terms no less favorable to a Borrower
Entity than terms prevailing in the market (as determined by the Investment
Manager in its business judgment, such judgment not to be called into questions
by the occurrence of subsequent events).  All sales of Collateral Obligations or
any portion thereof pursuant to this Section 8.1 shall be for Cash on a
non-recourse basis to the relevant Borrower Entity.

 

(f)                                   Sales Prior to Stated Maturity.  On or
prior to the date that is two Business Days prior to the Scheduled Maturity
Date, but no earlier than the date that is 90 Business Days prior to the
Scheduled Maturity Date, the Investment Manager shall direct the Collateral
Agent in writing to sell, and the Collateral Agent shall sell, all Collateral
Obligations and other securities to the extent necessary such that no Collateral
Obligations or other securities will be expected to be held by a Borrower Entity
on or after such date, and the Collateral Agent shall sell such Collateral
Obligations and such other securities in accordance with the direction of the
Investment Manager.  The settlement dates for any such sales of Collateral
Obligations and other securities shall be no later than two Business Days prior
to the Scheduled Maturity Date.

 

(g)                                  Reinvestment in Collateral Obligations. 
Whenever the Investment Manager is required to use commercially reasonable
efforts to direct the reinvestment of Sale Proceeds or Principal Proceeds on
behalf of a Borrower Entity under this Section 8.1, such reinvestment shall be
subject to market conditions and the availability and suitability of available
investments.

 

(h)                                 Certain Lender Consents after Event of
Default, Etc.  Following the occurrence and continuation of an Event of Default
or the occurrence and continuation of Cause under the Investment Management
Agreement (and after the application of any cure or grace periods), the
Investment Manager shall obtain the written consent of the Requisite Lenders
before acting on behalf of, or otherwise directing, any Borrower Entity, the
Collateral Agent or any other person in connection with a sale of Collateral
Obligations pursuant to any provision of this Agreement.

 

8.2.                            Trading Restrictions.

 

(a)                                 In connection with the Acquisition of a
Collateral Obligation (whether by purchase, origination, receipt of contribution
thereof or otherwise) and prior to entering into a Commitment to Acquire such
Collateral Obligation, each Borrower Entity (and the Investment Manager on
behalf of such Borrower Entity), shall comply with the following procedure:

 

(i)                                     each proposed Acquisition of a
Collateral Obligation shall be submitted in writing for approval to the
Administrative Agent, and each such submission shall either:

 

(x)                                 certify that such Collateral Obligation will
upon its Acquisition satisfy each of the elements in the definition of such term
and satisfies each of the Collateral Portfolio Requirements; or

 

(y)                                 identify each the element in the definition
of “Collateral Obligation” that is not met (with a description in reasonable
detail of each such deviation) and each of the Collateral Portfolio Requirements
that would not be met after giving effect to such Acquisition;

 

(ii)                                  (x)                                 the
Administrative Agent shall specify whether, as to the Lenders, such Collateral
Obligation is a “Private Asset” or a “Non-Private Asset” (in the Lenders’ sole
and absolute discretion); (y) the Investment Manager shall specify whether, as
to the Borrower Entities and its Affiliates, such Collateral Obligation is a
“Private Asset” or a “Non-Private Asset” (in its sole and absolute discretion);
and (z) if and only if both the Lenders and the Investment Manager have
designated such Collateral Obligation as a “Private Asset”, then such Collateral

 

107

--------------------------------------------------------------------------------


 

Obligation shall be designated as a “Private Asset” hereunder (and, in all other
cases, such Collateral Obligation shall be designated as a “Non-Private Asset”
hereunder);

 

(iii)                               the following information with respect to
such Collateral Obligation (collectively, the “Diligence Information”), together
with a Document Checklist for such Collateral Obligation, shall have been
delivered to the Collateral Custodian and made available to the Lenders (it
being understood that compliance with any applicable confidentiality
restrictions will be required before such delivery, and the Investment Manager
will use its best efforts to enable the Lenders to deliver applicable
confidentiality agreements or otherwise to comply with such restrictions):

 

(w)                               (1) with respect to Collateral Obligations
that are not Originated Collateral Obligations, copies of all related documents
referenced in clause (a) of the definition of “Underlying Instrument” relating
to such Collateral Obligation and (2) with respect to Originated Collateral
Obligations, copies of all related Draft Instruments and the IC Memorandum
relating to such Collateral Obligations;

 

(x)                                 solely to the extent in the Investment
Manager’s possession, with respect to Collateral Obligations that are not
Originated Collateral Obligations, copies of all related documents referenced in
clauses (b) and (c) of the definition of “Underlying Instrument” relating to
such Collateral Obligation (provided that such documents shall not be deemed to
be Custody Documents hereunder);

 

(y)                                 solely to the extent in the Investment
Manager’s possession, all appraisal or valuation reports conducted by third
parties as may be reasonably requested by the Requisite Lenders (provided that
such documents shall not be deemed to be Custody Documents hereunder); and

 

(z)                                  solely to the extent in the Investment
Manager’s possession, all other information customary and typical in performing
a detailed credit analysis and as may be reasonably requested by the Requisite
Lenders, including corporate organization charts of the obligors (to the extent
available to the Investment Manager) and information concerning the relationship
of such obligor to the Borrower Entities and the Investment Manager and their
respective Affiliates (provided that such documents shall not be deemed to be
Custody Documents hereunder);

 

(iv)                              upon receipt of the request for approval and
all Diligence Information, within five Business Days, the Administrative Agent
(with the consent of the Requisite Lenders) shall either (x) approve the
Acquisition of such Collateral Obligation (and, in connection with such
approval, determine the Market Value, Assigned Price, Advance Rate, Original
Asset Amount and Initial FX Rate for such Collateral Obligation as of the
approval date and the Additional Value Adjustment Events (if any) for such
Collateral Obligation), or (y) reject the Acquisition of such Collateral
Obligation;

 

(v)                                 at the time of such Acquisition, the
Borrower Entities shall comply with their respective obligations under
Section 6.7(e) or (f), as applicable; and

 

(vi)                              unless otherwise expressly consented to by the
Requisite Lenders, each Collateral Portfolio Requirement will be satisfied (of,
if any such requirement was not satisfied immediately prior to such Acquisition
or Commitment to be Acquired), such requirement or test will be maintained or
improved after giving effect to the Acquisition).

 

For all purposes hereof and the other Transaction Documents, the Borrower
Entities and the Investment Manager will be deemed to have satisfied their
obligations to deliver Diligence Information to the Collateral Custodian under
clause (iv) above to the extent such material has been made available to the
Collateral Agent in the Transaction Data Room.

 

108

--------------------------------------------------------------------------------


 

Upon reasonable request by the Borrower, the Calculation Agent shall from time
to time provide to the Borrower its good faith estimate of the expected Assigned
Price of any potential Collateral Obligation.

 

The Requisite Lenders will be deemed to have waived any of the requirements in
the definition of “Collateral Obligation” and any deviation from the Collateral
Portfolio Requirements if (and only if) (1) each such deviation or
non-compliance is expressly disclosed to the Lenders in writing pursuant to
Section 8.2(a)(i) and (2) after receipt of such writing, the Requisite Lenders
have expressly consented in writing to the Acquisition of such Collateral
Obligation hereunder.  For the avoidance of doubt, no Collateral Obligations
shall be Acquired by any Borrower Entity unless consent of the Requisite Lenders
(in their sole and absolute discretion) has been obtained therefor.

 

(b)                                 In connection with the holding of a
Collateral Obligation by a Borrower Entity, and for as long as such Collateral
Obligation remains part of the Collateral Portfolio, such Borrower Entity, or
the Investment Manager on its behalf, shall use commercially reasonable efforts
to provide:

 

(i)                                     upon request of the Requisite Lenders,
as soon as practically available, to the Collateral Custodian (to be held by the
Collateral Custodian hereunder on behalf of the Secured Parties as “Custody
Documents”) all amendments, modifications and supplements of and all waivers in
respect of each Underlying Instrument; and

 

(ii)                                  in connection with the delivery of any
items as described in clause (1) above, an updated Document Checklist for such
Collateral Obligation.

 

(c)                                  Notwithstanding anything to the contrary
herein, for the avoidance of doubt, there shall be no reinvestment in any
Collateral Obligations after the end of the Availability Period.

 

(d)                                 Notwithstanding anything to the contrary
herein, no Borrower Entity (nor the Investment Manager on its behalf) will at
any time Commit to Acquire any Collateral Obligation unless at the time of such
Commitment the Borrower, in its commercially reasonable judgment, believes there
is or will be an amount of funds on deposit in the Principal Collection Account
in the relevant currency, together with amounts that may be borrowed hereunder
in compliance with the terms and conditions set forth herein, that is equal to
or greater than the full amount required by the relevant Borrower Entity to
Acquire such Collateral Obligation (and all other Collateral Obligations that
the Borrower Entities have Committed to Acquire but that have not yet settled).

 

(e)                                  In connection with the Acquisition of any
Collateral Obligation after the Initial Credit Date, the Borrower (or the
Investment Manager on its behalf) shall deliver to the Collateral Agent an
Officer’s certificate certifying that such Acquisition complies with this
Section 8.2 (determined as of the date that the applicable Borrower Entity
Commits to make the purchase); provided that such requirement shall be
satisfied, and such certification shall be deemed to have been made in respect
of such Acquisition, by the delivery to the Collateral Agent of a Borrower Order
or other direction or a trade ticket in respect thereof that is provided by an
Authorized Officer of the Investment Manager.

 

8.3.                            Affiliate Transactions.

 

No Borrower Entity will have the right or ability to sell to an Affiliate any
Collateral Obligation except for (a) Revalued Assets, (b) required repurchase
obligations or other permitted transactions pursuant to Section 8.1(a) and the
Sale and Contribution Agreement (any such repurchase, “Permitted Repurchases”),
or (c) sales to Affiliates conducted on terms and conditions consistent with
those of an arm’s length transaction at fair market value, provided that
(i) each such transaction is in compliance with the Investment Advisers Act and
(ii) the Borrower has provided notice to the Lenders setting forth the price at
which such Collateral Obligation is proposed to be sold.  No Borrower Entity
will have the right or ability to Acquire Collateral Obligations from any
Affiliate except for Acquisitions from Affiliates conducted on terms and
conditions consistent with those of an arm’s length transaction at fair market
value.  The Collateral Agent shall have no obligation to verify compliance with
this Section 8.3.

 

109

--------------------------------------------------------------------------------


 

8.4.                            Purchase and Delivery of Collateral Obligations
and Other Actions.

 

(a)                                 Investment in Collateral Obligations.  The
Investment Manager on behalf of the Borrower Entities shall seek to invest the
net proceeds of borrowings hereunder in Collateral Obligations in accordance
with the provisions hereof and of the other Transaction Documents.  Subject to
the provisions of this Section 8.4, all or any portion of such net proceeds may
be applied prior to the end of the Availability Period to Acquire a Collateral
Obligation or one or more Eligible Investments for inclusion in the Collateral
upon:

 

(i)                                     in the case of an Acquisition of a
Collateral Obligation, compliance with the conditions to Acquire such Collateral
Obligation on this Section 8; and

 

(ii)                                  receipt by the Collateral Agent of a
Borrower Order with respect thereto directing the Collateral Agent to pay out
the amount specified therein against delivery of the Collateral Obligations or
Eligible Investments specified therein.

 

(b)                                 Investment in Eligible Investments.  Any
portion of the net proceeds of any Loans hereunder that is not invested in
Collateral Obligations at 3:00 p.m., New York City time, on any Business Day
during the Availability Period shall, on the next succeeding Business Day or as
soon as practicable thereafter, be invested in Eligible Investments as directed
by the Investment Manager in writing (which may be in the form of standing
instructions).

 

(c)                                  Schedule of Collateral Obligations.  The
Borrower shall cause to be delivered to the Collateral Agent, the Collateral
Administrator Parties, the Administrative Agent and the Lenders, as promptly as
practicable on or after each Acquisition of Collateral Obligations, either an
amended Schedule of Collateral Obligations or a list of Collateral Obligations
setting forth all Collateral Obligations Acquired by the Borrower Entities on or
prior to such date, which schedule or list shall supersede any prior Schedule of
Collateral Obligations delivered hereunder and which schedule or list shall
include all Collateral Obligations held as of such date.

 

8.5.                            Amendments to Underlying Instruments.

 

(a)                                 In the performance of its obligations
hereunder, so long as no Event of Default shall have occurred and be continuing,
the Borrower (or the Investment Manager on its behalf) may enter into any
Amendment with respect to a Collateral Obligation; provided that:

 

(1)                                 the Borrower shall deliver to the
Administrative Agent the then-most recent available draft documentation in
connection therewith (each, a “Draft Amendment Package”) (it being understood
that posting such Draft Amendment Package to the Transaction Data Room does not
constitute delivery for such purposes); and

 

(2)                                 if an Event of Default has occurred and is
continuing, if such Amendment is a Material Amendment or otherwise constitutes a
Specified Change, the Administrative Agent shall have consented thereto in its
sole and absolute discretion.

 

Without limiting the other remedies that the Administrative Agent or the Lenders
may otherwise have hereunder or under the other Transaction Documents, the Asset
Current Price of each Collateral Obligation that is the subject of Material
Amendment or otherwise constitutes a Specified Change, which Amendment is
consented to by a Borrower Entity or the Investment Manager on its behalf
without the consent of the Administrative Agent, shall be zero unless the
Administrative Agent otherwise agrees in its sole and absolute discretion.

 

(b)                                 The Borrower shall deliver executed copies
of all Amendments to the Administrative Agent within three Business Days of
execution thereof, which executed documentation

 

110

--------------------------------------------------------------------------------


 

shall be consistent in all material respect with the documentation included in
the Draft Amendment Package, unless otherwise consented to by Administrative
Agent in its sole and absolute discretion.

 

SECTION 9. EVENTS OF DEFAULT

 

If any one or more of the following conditions or events shall occur (each, an
“Event of Default”):

 

(a)                                 Failure to Make Payments When Due.  Failure
by the Borrower to pay:

 

(1)                                 any principal of any Loan at the Maturity
Date or any Hedge Advance Amount when made; or

 

(2)                                 on any Payment Date during the Amortization
Period, principal of the Loans in an amount equal to the Required Principal
Amortization Amount for such Payment Date (or, in the case of a default in
payment resulting solely from an administrative error or omission by the
Collateral Agent, such default continues for a period of two or more Business
Days after the Collateral Agent receives written notice of or a Trust Officer
has knowledge of such administrative error or omission); or

 

(3)                                 any amount payable in connection with a
Clean-Up Call Prepayment pursuant to Section 2.9(b) within five Business Days of
the occurrence of the related Clean-Up Call Event; or

 

(4)                                 when due any installment of principal of any
Loan (in each case, whether by notice of Voluntary Prepayment or otherwise, but
excluding payments referred to in clauses (1) through (3) above or prepayments
for which notice of such prepayment was conditional or notice of such prepayment
was revoked by the Borrower) within two Business Days after the notice of
prepayment was submitted; or

 

(5)                                 any interest on any Loan, any Commitment
Fee, any Minimum Spread Payment, any Make-Whole Amount or any fee or any other
amount due hereunder (other than payment of amounts under Section 2.19) within
five Business Days after the date due (or, in the case of a default in payment
resulting solely from an administrative error or omission by the Collateral
Agent, such default continues for a period of seven or more Business Days after
the Collateral Agent receives written notice of or a Trust Officer has knowledge
of such administrative error or omission); or

 

(6)                                 the failure on any Payment Date to disburse
amounts available in the Payment Account in excess of $1,000 in accordance with
the Priority of Payments and continuation of such failure for a period of 10
Business Days (provided that, if such failure results solely from an
administrative error or omission by the Collateral Agent, such default continues
for a period of 10 or more Business Days after the Collateral Agent receives
written notice of or a Trust Officer has knowledge of such administrative error
or omission);

 

provided that, for each of clauses (2) and (3) above, if (A) amounts on deposit
in the Transaction Accounts are not available in sufficient amounts to fund the
repayment of any amount referred to therein in accordance with the terms of this
Agreement; (B) the Borrower or the Equity Holder have the right, at such time,
under their respective organizational documents to call capital from their
members or partners in amount sufficient to fund such amounts in whole; (C) the
Borrower and the Equity Holder, as applicable, make such capital call; and
(D) the Borrower provides evidence thereof to the Administrative Agent and the
Lenders reasonably satisfactory to the Lenders (all within one Business Day
after the occurrence of the non-payment set forth in such clause, determined
without regard to any grace period expressly set forth in such clause), then (in

 

111

--------------------------------------------------------------------------------


 

lieu of the grace period, if any, that would otherwise apply to such
non-payment) a grace period of ten Business Days after the occurrence of such
non-payment shall apply; or

 

(b)                                 Breach of Certain Obligations and
Covenants.  Failure of any Credit Party:

 

(1)                                 to deliver cash to the Margin Account within
the time period set forth in the Margining Agreement; or

 

(2)                                 to perform or comply with any term or
condition contained in Section 2.3, Section 5.3, Section 5.7, Section 5.8,
Section 5.9, Section 5.10, Section 5.11 or Section 8; or

 

(c)                                  Breach of Representations, Etc.  Any
representation, warranty, certification or other statement made in writing or
deemed made by or on behalf of any Credit Party in any Transaction Document or
in any statement or certificate at any time given by or on behalf of any Credit
Party in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made and such failure shall not have been remedied or waived within 30 days
after the earlier of (1) an Authorized Officer of such Credit Party obtaining
knowledge of such false statement or (2) receipt by the Borrower and the
Investment Manager of notice from the Administrative Agent or any Lender of such
false statement; or

 

(d)                                 Other Defaults Under Transaction Documents.

 

(1)                                 Any Borrower Entity shall at any time be a
defaulting party or a sole affected party under any Hedge Agreement, or any
Hedge Advance Amount shall at any time arise; or

 

(2)                                 Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Transaction Documents, other than any such term referred to in any other
paragraph of this Section 9, and such default shall not have been remedied or
waived within 10 Business Days after the earlier of (1) an Authorized Officer of
such Credit Party obtaining knowledge of such default or (2) receipt by the
Borrower and the Investment Manager of notice from the Administrative Agent or
any Lender of such default; or

 

(e)                                  Involuntary Bankruptcy; Appointment of
Receiver, Etc.  (1) A court of competent jurisdiction shall enter a decree or
order for relief in respect of any Credit Party in an involuntary case under any
Debtor Relief Laws now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (2) an involuntary case shall be commenced against any
Credit Party under any Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Credit Party, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party for all or a substantial part of its property; or
a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Credit Party, and any such
event described in this clause (e) shall continue for 30 days without having
been dismissed, bonded or discharged; or

 

(f)                                   Voluntary Bankruptcy; Appointment of
Receiver, Etc.  (1) Any Credit Party shall have an order for relief entered with
respect to it or shall commence a voluntary case under any Debtor Relief Laws
now or hereafter in effect, or shall consent to the entry of an order for relief
in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or any Credit Party shall make any

 

112

--------------------------------------------------------------------------------


 

assignment for the benefit of creditors; or (2) any Credit Party shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of any Credit Party (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in clause (e) above; or

 

(g)                                  Dissolution.  Any order, judgment or decree
shall be entered against any Credit Party decreeing the dissolution or split up
of such Credit Party and such order shall remain undischarged or unstayed for a
period in excess of 30 days; or

 

(h)                                 Collateral Documents, Etc.  At any time
after the execution and delivery thereof, (1) any Collateral Document ceases to
be in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case for any reason other than the failure of the Collateral Agent or any
other Secured Party to take any action within its control; or (2) any Credit
Party shall contest the validity or enforceability of any Transaction Document
in writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Transaction Document to which
it is a party or shall contest the validity or perfection of any Lien in any
Collateral purported to be covered by the Collateral Documents; or

 

(i)                                     Investment Company.  Any Borrower Entity
or the pool of Collateral becomes an “investment company” required to be
registered under the Investment Company Act and such status remains unremedied
for 45 days; or the execution, delivery or performance of or consummation of the
transactions contemplated under the Transaction Documents constitutes a
violation in any material respect of the provisions of the Investment Company
Act; or

 

(j)                                    ERISA.  The Equity Holder, the Borrower
or any of its Subsidiaries establishes any Employee Benefit Plan or
Multiemployer Plan or an ERISA Event occurs that reasonably could be expected to
result in a Material Adverse Effect with respect to any Credit Party; or

 

(k)                                 Financial Covenants; Etc.

 

(1)                                 the Equity Holder shall on any date (x) fail
to maintain Available Liquidity I in an aggregate amount not less than the
Liquidity Amount I on such date or (y) fail to maintain Available Liquidity II
in an aggregate amount not less than the Liquidity Amount II on such date; or

 

(2)                                 the Sponsor shall on any date fail to have a
tangible net worth (defined, for purposes of this Agreement, as the aggregate
amount of tangible assets of the Sponsor minus the aggregate amount of
liabilities of the Sponsor, in each case determined in accordance with generally
accepted accounting principles) at all times of at least $250,000,000 plus 50%
of additional paid in capital received by the Sponsor after June 30, 2017; or

 

(3)                                 at any time after the Closing Date, the
Sponsor or any Borrower Entity changes any of its allocation policies in a
manner that could reasonably be likely to have a Material Adverse Effect or that
otherwise could be materially adverse to the rights or remedies of the Lenders
or the Administrative Agent (other than any changes that the Administrative
Agent has been notified of and consented to, in the Administrative Agent’s sole
and absolute discretion); or

 

113

--------------------------------------------------------------------------------


 

(l)                                     Investment Manager-Related Events, Etc. 
A Cause Event shall occur; or the Investment Manager shall for any reason tender
its resignation, or be removed with or without cause, under the Investment
Management Agreement; or

 

(m)                             Information Delivery.  The Borrower fails to
comply with any obligation to deliver Specified Information, and with respect to
a failure that is capable of being remedied, such failure shall continue
unremedied for a period of two or more days; or

 

(n)                                 Subsidiaries.  Any Borrower Entity (other
than the Borrower) ceases to be a direct wholly owned Subsidiary of the
Borrower; or

 

(o)                                 Defaulted Asset Sale Failure.  A Defaulted
Asset Sale Failure shall occur; or

 

(p)                                 Extraordinary Event.  An Extraordinary Event
shall occur; or

 

(q)                                 Change in Control.  Failure of the Equity
Holder at any time to hold, directly, 100% of the issued and outstanding equity
interests of the Borrower.

 

THEN, (1) upon the occurrence of any Event of Default described in Section 9
(e) or 9(f), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to the Borrower by the
Administrative Agent (A) the Commitments, if any, of each Lender shall
immediately terminate and (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party:

 

(A)                               the unpaid principal amount of and accrued
interest on the Loans, and

 

(B)                               all other Obligations,

 

and the Administrative Agent may cause the Collateral Agent to enforce any and
all Liens and security interests created pursuant to and subject to the terms
and limitations of the Collateral Documents.

 

For the avoidance of doubt, any failure of any Reinvestment Criteria to be
satisfied on any date shall not constitute, in itself, a Default or Event of
Default under any Transaction Document.

 

SECTION 10. THE AGENTS

 

10.1.                     Appointment of Agents.

 

(a)                                 Goldman Sachs is hereby appointed
Syndication Agent hereunder, and each Lender hereby authorizes Goldman Sachs to
act as Syndication Agent in accordance with the terms hereof and the other
Transaction Documents.  The Syndication Agent, without consent of or notice to
any party hereto, may assign any and all of its rights or obligations hereunder
to any of its Affiliates.  As of the Initial Credit Date, Goldman Sachs, in its
capacity as Syndication Agent, shall not have any obligations but shall be
entitled to all benefits of this Section 10.  The Syndication Agent may resign
from such role at any time, with immediate effect, by giving prior written
notice thereof to the Administrative Agent and the Borrower.

 

(b)                                 Goldman Sachs is hereby appointed the
Administrative Agent hereunder and under the other Transaction Documents and
each Lender hereby authorizes Goldman Sachs to act as the Administrative Agent
in accordance with the terms hereof and the other Transaction Documents.

 

(c)                                  U.S. Bank National Association is hereby
appointed the Collateral Agent hereunder and under the other Transaction
Documents to which the Collateral Agent is a party, and each Lender hereby
authorizes it to act as Collateral Agent in accordance with the terms hereof and
thereof.

 

114

--------------------------------------------------------------------------------


 

(d)                                 Each Agent hereby agrees to act in its
capacity as such upon the express provisions contained herein and the other
Transaction Documents to which it is a party, as applicable.  The provisions of
this Section 10 are solely for the benefit of Agents and the Lenders and no
Credit Party shall have any rights as a third party beneficiary of any of the
provisions of this Section 10.  In performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any Credit Party.  No implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into any Transaction Document or otherwise exist against any Agent.  It
is understood and agreed that the use of the term “agent” herein or in any
Transaction Documents (or any other similar term) with reference to the
Administrative Agent, the Collateral Agent, the Collateral Administrator or the
Accounts Securities Intermediary is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.  The permissive authorizations, entitlements, powers and
rights granted to the Agents in the Transaction Documents shall not be construed
as duties.

 

10.2.                     Powers and Duties.

 

Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Transaction Documents to which it is a party as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. 
Each Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Transaction Documents to which it is a party, and
each Agent shall not be liable except for the performance of such duties and
responsibilities as are express specified herein and therein.  Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees, and no Agent shall be responsible for any misconduct or
negligence on the part of any such agent or employee appointed by it with due
care.  No Agent shall have, by reason hereof or any of the other Transaction
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Transaction Documents, expressed
or implied, is intended to or shall be so construed as to impose upon any Agent
any obligations in respect hereof or any of the other Transaction Documents
except as expressly set forth herein or therein.

 

The Agents shall not be liable for any action taken or not taken by them (1) at
the direction of the Borrower or the Investment Manager as provided in this
Agreement or the other Transaction Documents, (2) with the consent of or at the
request or direction of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agents shall believe
in good faith shall be necessary, to give such request or direction hereunder),
or, solely with respect to the Collateral Agent, the Collateral Administrator or
the Collateral Custodian with the consent of or at the direction of the
Administrative Agent or (3) in the absence of their own gross negligence, bad
faith or willful misconduct in the performance of their duties, in each case as
determined by a court of competent jurisdiction by a final non-appealable
judgment.

 

The Lenders hereby direct each of the Agents, as applicable, to execute and
deliver the Transaction Documents to which they are a party, respectively, on or
prior to the Initial Credit Date and to execute and deliver additional
Transaction Documents from time to time (upon written direction by the Requisite
Lenders).  It is hereby expressly acknowledged and agreed that, in taking any of
the foregoing actions, the Agents are not responsible for the terms or contents
of such agreements, or for the validity or enforceability thereof, or the
sufficiency thereof for any purpose.  Whether or not so expressly stated
therein, in entering into, or taking (or forbearing from) any action under
pursuant to, the Transaction Documents, the Agents each shall have all of the
rights, immunities, indemnities and other protections granted to them under this
Agreement (in addition to those that may be granted to them under the terms of
such other agreement or agreements).

 

115

--------------------------------------------------------------------------------


 

10.3.                     General Immunity.

 

(a)                                 No Agent shall be responsible to any Person
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Transaction Document or for
any representations, warranties, recitals or statements made herein or therein
or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Transaction Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Transaction Documents or as to the use of
the proceeds of the Loans or as to the existence or possible existence of any
Event of Default, Default, Collateral Deficit or Borrowing Base Deficiency or to
make any disclosures with respect to the foregoing.  Anything contained herein
to the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
component amounts thereof.

 

(b)                                 No Agent nor any of its officers, partners,
directors, employees or agents shall be liable for any action taken or omitted
by any Agent under or in connection with any of the Transaction Documents except
to the extent caused by such Agent’s gross negligence, bad faith or willful
misconduct, in each case as determined by a final, non-appealable judgment of a
court of competent jurisdiction.  Each Agent shall be entitled to refrain from
any act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Transaction Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from the Requisite Lenders (or such other Lenders as may be
required to give such instructions hereunder) or, solely with respect to the
Collateral Agent, the Collateral Administrator or the Collateral Custodian
instructions in respect thereof from the Administrative Agent and, upon receipt
of such instructions from the Requisite Lenders (or such other Lenders, as the
case may be) or the Administrative Agent, such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions, including for the avoidance
of doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law. 
Without prejudice to the generality of the foregoing, (1) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any resolution,
officer’s certificate, opinion of counsel, certificate of auditors or any other
certificate, statement, communication, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it in good faith to be genuine and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for such
Agent or any Credit Party), accountants, experts and other professional advisors
selected by it with due care; and (2) no Lender or any other person shall have
any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Transaction Documents in accordance with the instructions of the Requisite
Lenders (or such other Lenders as may be required to give such instructions
hereunder) or the Administrative Agent.  For all purposes herein and the
Transaction Documents, the Collateral Agent may accept and act upon instructions
and consents provided by the Administrative Agent as if such instructions and
consents were provided by the Requisite Lenders directly.

 

(c)                                  Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Transaction Document by or through any one or more sub-agents appointed by
such Agent, provided that the Administrative Agent may do so only with the
consent of the Borrower (not to be unreasonably withheld).  Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates (each also a “sub-agent”).  The
exculpatory, indemnification and other provisions of this Section 10 shall apply
to any Affiliates, receivers, delegates or sub-agents of the Agents and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein (in the case of the Syndication Agent) as
well as any other activities as the Agents.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 10 shall apply to any such sub-agent, receiver or delegate and to the
Affiliates of any such sub-agent, receiver or delegate, and shall

 

116

--------------------------------------------------------------------------------


 

apply to their respective activities as sub-agent, receiver or delegate as if
such sub-agent, receiver or delegate and its respective Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by the Agents and each receiver and delegate, (1) such
sub-agent, receiver or delegate shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of Credit Parties and the Lenders,
(2) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, receiver or delegate, and (3) such sub-agent, receiver or
delegate shall only have obligations to the respective Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent, receiver or delegate.  The
Agents shall not be responsible for the conduct of such sub-agents, receivers,
delegates or attorneys appointed by them with due care.

 

(d)                                 No Agent shall be deemed to have knowledge
of any Default, Event of Default or Make-Whole Event unless and until written
notice describing such circumstance or event is given to an Authorized Officer
of such Agent by the Borrower or a Lender and states that it is a notice of such
circumstance or event.  In the absence of receipt of such notice, each Agent may
conclusively assume that there is no Default, Event of Default or Make-Whole
Event.  Upon receipt of any such notice, the relevant Agent shall have no duty
or obligation in connection therewith unless and until directed by the Requisite
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agents shall believe in good faith shall be necessary, to
give such direction hereunder) or, with respect to directions to the Collateral
Agent, the Collateral Administrator or the Collateral Custodian, the
Administrative Agent.  No Agent shall have any duty to take any action to
determine whether any such circumstance or event has occurred.  Except as
expressly provided herein, delivery of reports, documents and other information
to any Agent is for informational purposes only and such Agent’s receipt of the
foregoing shall not constitute constructive knowledge of any event or
circumstance or any information contained therein or determinable from
information contained therein or any other related document.  Except with
respect to written notices of Defaults and Events of Default of which an
Authorized Officer of the applicable Agent has actual knowledge, information
contained in notices, reports or other documents delivered to such Agent and
other publicly available information shall not constitute actual or constructive
knowledge.  In the absence of receipt of such notice or actual knowledge, the
applicable Agent may conclusively assume that there is no Default or Event of
Default.  Knowledge of notices or other documents delivered to any Agent in any
capacity shall not constitute knowledge of or delivery to (1) such Agent in any
other capacity under the Transaction Documents or to any Affiliate or other
division of such Agent or (2) any other Agent.  The Collateral Agent, the
Collateral Administrator and the Collateral Custodian shall not have any duty,
obligation or liability to access the Transaction Data Room unless directed to
do so by the Requisite Lenders or the Administrative Agent. In addition, the
Bank Parties shall have no obligation to determine or verify whether a
Collateral Deficit or Borrowing Base Deficiency has occurred or is existing, and
shall be entitled to conclusively rely on a notice of the occurrence thereof
from the Administrative Agent.

 

(e)                                  The powers conferred on the Collateral
Agent under the Transaction Documents are solely to protect the Secured Parties’
interests in the Collateral, shall not impose any duty upon the Collateral Agent
to exercise any such powers and are subject to the provisions of this
Agreement.  Neither the Collateral Agent nor any of its officers, directors,
employees or agents shall be responsible for any act or failure to act, except
for gross negligence, bad faith or willful misconduct, in each case as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.  The Collateral Agent shall not have any responsibility for taking
any necessary steps to protect, preserve or exercise rights against any Person
with respect to any of the Collateral (except to the extent expressly required
in this Agreement and the other Transaction Documents to which it is a party)
and the Collateral Agent shall be relieved of all responsibility for the
Collateral upon surrendering it to the Borrower in accordance with the terms and
conditions set forth herein and in the other Transaction Documents.

 

117

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding any provision of this
Agreement or the other Transaction Documents to the contrary, no Agent shall
have any obligation to take any discretionary action under this Agreement or any
Transaction Document and before taking or omitting any action to be taken or
omitted by an Agent under the terms of this Agreement and the other Transaction
Documents, such Agent may seek the written direction of the Requisite Lenders
or, solely with respect to direction to a Bank Party or a Collateral
Administrator Party or the Collateral Custodian, the Administrative Agent (which
written direction may be in the form of an e-mail), and such Agent shall be
entitled to rely (and shall be fully protected in so relying) upon such
direction.  The Agents shall not be liable with respect to any action taken or
omitted to be taken in good faith by it in accordance with such direction.  In
absence of such direction with respect to any action or inaction, such Agent
shall be entitled to refrain from such action unless and until such Agent shall
have received such direction, and such Agent shall not incur liability to any
Person by reason of so refraining.  In the absence of an express statement in
the Transaction Documents regarding which Lender shall direct in any
circumstance, the direction of the Requisite Lenders shall apply and be
sufficient for all purposes.  Any provision of this Agreement or the other
Transaction Documents authorizing any Agent to take any action shall not
obligate such Agent to take such action.

 

(g)                                  No Agent shall have any obligation
whatsoever to any Lender or to any other Person to assure that the Collateral
exists or is owned by the Person purporting to own it or is cared for,
protected, or insured or has been encumbered or that the Liens granted to the
Collateral Agent herein or pursuant to the Transaction Documents have been
properly or sufficiently or lawfully created, perfected, protected, or enforced,
or are entitled to any particular priority.  No Agent shall be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Credit Party in connection therewith, nor shall any
Agent be responsible or liable for any failure to monitor or maintain any
portion of the Collateral or to protect against any diminution in value of the
Collateral.

 

(h)                                 No Agent shall be under any obligation to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the
Borrower, any Affiliate thereof or any other Person.  Without limiting the
generality of the foregoing, in no event shall any Agent have any responsibility
or liability with respect to any instrument, certificate or report furnished
pursuant to the Transaction Documents, or with respect to any calculations not
expressly to be determined by such Agent.

 

(i)                                     No Agent shall ever be required to use,
risk or advance its own funds or otherwise incur financial liability in the
performance of any of its duties or the exercise of any of its rights and powers
under this Agreement or under the other Transaction Documents (and, without
limiting the foregoing, no Agent, in its capacity as such, shall have any
obligation to grant any credit extension or to make any advance hereunder).  In
no event shall any Agent be liable, directly or indirectly, for any special,
punitive, indirect or consequential damages (including lost profits), even if
such Agent has been advised of the possibility of such damages and regardless of
the form of action.  No Agent shall be responsible for delays or failures in
performance resulting from acts beyond its control.  Such acts shall include but
not be limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations superimposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes, terrorist attacks or
other disasters.

 

(j)                                    Each Agent shall be fully justified in
failing or refusing to take any action under any Transaction Document unless it
shall first receive written direction of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agents
shall believe in good faith shall be necessary, to give such advice or
concurrence hereunder or thereunder) or, solely with respect to a Bank Party or
a Collateral Administrator Party, the Administrative Agent (and shall not be
liable for any loss or expense that arises as a result of its failure to act
while awaiting such advice or concurrence) and, if it so requests, it shall
first be indemnified to its satisfaction by the Requisite Lenders

 

118

--------------------------------------------------------------------------------


 

(or such other Lenders) against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take, or omitting to take
any such action.

 

(k)                                 Each Agent shall be entitled to consult with
and rely upon advice of counsel concerning legal matters and such advice shall
be full protection and authorization for any action taken or omitted by such
Agent in good faith thereon.

 

(l)                                     In connection with the delivery of any
information to any Agent by the Investment Manager, a Borrower Entity or any
other Person to be used by such Agent in connection with the preparation or
distribution of calculations or reports or the performance or other duties under
the Transaction Documents, such Agent is entitled to conclusively rely on the
accuracy of any such information and shall not be required to investigate or
reconfirm its accuracy and shall not be liable in any manner whatsoever for any
errors, inaccuracies or incorrect information resulting from the use in good
faith of such information.

 

(m)                             If any Agent shall require any information to
perform its duties under the Transaction Documents, the Borrower shall provide,
or shall instruct the Investment Manager to provide, such information to such
Agent promptly upon request, in each case so long as such information is within
the possession of the Borrower or the Investment Manager and is able to be
delivered without breaching any obligations of confidentiality or other
contractual or similar restrictions.

 

(n)                                 At any time and from time to time, the
Collateral Agent may request information from the Administrative Agent as to the
identity of the Requisite Lenders or any other Lender, and the Administrative
Agent will endeavor to provide such information reasonably promptly.  The
Collateral Agent shall be entitled to fully rely on such information from the
Administrative Agent and the Collateral Agent shall have no duty, obligation or
liability with respect to the identity or amount of Loans held by any Lender or
the calculation of the Requisite Lenders.  Without limiting the foregoing, the
Collateral Agent shall be entitled to request and receive from the
Administrative Agent all necessary information in respect of each Lender for
purposes of making distributions to such Lender hereunder.  The Collateral Agent
shall have no liability for any failure or delay in taking any action hereunder
as a result of a failure or delay on the part of the Administrative Agent (or
the related Lender) to provide such information to the Collateral Agent.

 

(o)                                 Each Agent may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to such Agent and conforming to the
requirements of this Agreement.

 

(p)                                 No Agent shall be liable for an error of
judgment made in good faith unless it shall be finally proved that the Agent was
negligent in ascertaining the pertinent facts.

 

(q)                                 No Agent shall have any duty (1) to see to
any recording, filing, or depositing of this Agreement or any Transaction
Documents referred to herein or any Financing Statement or continuation
statement evidencing a security interest, or to see to the maintenance of any
such recording or filing or depositing or to any rerecording, refiling or
redepositing of any thereof, (2) to see to any insurance or (3) to see to the
payment or discharge of any tax, assessment, or other governmental charge or any
lien or encumbrance of any kind owing with respect to, assessed or levied in
connection with this Agreement (except as set forth in Section 2.15).

 

(r)                                    No Agent nor any of its officers or
employees shall be required to ascertain whether any borrowing hereunder (or any
amendment or termination of this Agreement) has been duly authorized or is in
compliance with any other agreement to which a Borrower Entity is a party
(whether or not the Agent is also a party to such other agreement).

 

(s)                                   No Agent shall be required to give any
bond or surety in respect of the execution of this Agreement.

 

119

--------------------------------------------------------------------------------


 

(t)                                    No Agent shall be obligated to monitor or
confirm, on a continuing basis or otherwise, any Person’s compliance with the
covenants described herein or with respect to any reports or other documents
filed under this Agreement or any other related document.

 

(u)                                 No Agent shall be under any obligation to
exercise any of the rights vested in it by this Agreement or to enforce any
remedy or realize upon any of the Collateral unless (1) it has been directed to
take such action by the Administrative Agent or the Requisite Lenders, and
(2) it has been offered security or indemnity satisfactory to it against the
costs, expenses and liabilities (including fees and expenses of its agents and
counsel) that might be incurred by it in compliance with such request or
direction.  No Agent shall be held liable for any action or inaction taken in
accordance with the directions of the Administrative Agent or the Requisite
Lenders.

 

(v)                                 No Agent shall be liable for the actions or
omissions of the Investment Manager, and without limiting the foregoing, no
Agent shall (except to the extent expressly provided in this Agreement) be under
any obligation to monitor, evaluate or verify compliance by the Investment
Manager with the terms hereof or the Investment Management Agreement, or to
verify or independently determine the accuracy of information received by it
from the Investment Manager (or from any selling institution, agent bank,
trustee or similar source) with respect to the Collateral and no Agent shall
have any additional duties following the resignation or removal of the
Investment Manager.

 

(w)                               No Agent shall have any obligation to
determine:  (i) if a Collateral Obligation meets the criteria or eligibility
restrictions imposed by this Agreement or other Transaction Document or
(ii) whether the conditions specified in the definition of “Delivered” under the
Pledge and Security Agreement have been complied with.

 

(x)                                 In making or disposing of any investment
permitted by this Agreement, the Collateral Agent is authorized to deal with
itself (in its individual capacity) or with any one or more of its Affiliates,
whether it or such Affiliate is acting as a subagent of the Collateral Agent or
for any third person or dealing as principal for its own account.  If otherwise
qualified an Eligible Investment, obligations of the Bank or any of its
Affiliates shall qualify as Eligible Investments hereunder.

 

10.4.                     Agents Entitled to Act as Lender.

 

The agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder.  With respect to its participation in the Loans
(if any), each Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include any such Agent in its individual
capacity.  Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with any Credit Party or any of their respective
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from the Borrower for services in connection
herewith and otherwise without having to account for the same to Lenders.

 

10.5.                     Lenders’ Representations, Warranties and
Acknowledgment.

 

(a)                                 Each Lender represents and warrants that it
has made its own independent investigation, without reliance upon any Agent or
any other Person, of the financial condition and affairs of the Credit Parties
in connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Credit
Parties.  No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any investigation or appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, and no Agent shall have any responsibility with respect to the accuracy
of or the completeness of any information provided to Lenders.

 

120

--------------------------------------------------------------------------------


 

(b)                                 Each Lender, by delivering its signature
page to this Agreement or an Assignment Agreement and funding its Loans on the
Initial Credit Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Transaction Document and each other document
required to be approved by the Requisite Lenders or Lenders or delivered to any
Agent, as applicable, on the Initial Credit Date.

 

10.6.                     Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share (or, if no Loans or Commitments
are outstanding, the Pro Rata Share most recently in effect), severally agrees
to indemnify each Agent, to the extent that such Agent shall not have been
reimbursed by any Credit Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, fees, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Transaction Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement,
the other Transaction Documents or the use of proceeds thereof; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence, bad faith or willful misconduct,
in each case as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided
that (1) in no event shall this sentence require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and (2) this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.  The foregoing shall survive the
termination of this Agreement and the resignation or removal of an Agent.

 

10.7.                     Successor Administrative Agent and Collateral Agent.

 

(a)                                 The Administrative Agent shall have the
right to resign at any time by giving prior written notice thereof to the
Agents, the Lenders and the Borrower, and the Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to the Agents, the Borrower and the
Administrative Agent and signed by the Requisite Lenders.  The Requisite Lenders
shall have the right to appoint a financial institution to act as the
Administrative Agent hereunder, subject to (unless an Event of Default has
occurred and is continuing) the consent of the Borrower, and the Administrative
Agent’s resignation shall become effective, and the Administrative Agent shall
be discharged from its obligations and duties hereunder, on the earliest of
(1) 30 days after delivery of the notice of resignation or removal (regardless
of whether a successor has been appointed or not), (2) the acceptance of
appointment by such successor Administrative Agent by the Requisite Lenders and
(if so required) the Borrower or (3) such other date, if any, agreed to by the
Requisite Lenders.  If the Requisite Lenders shall not have appointed a
successor Administrative Agent with the consent of the Borrower (if so required)
by the end of the period specified above, then the Requisite Lenders shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent.  Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Administrative Agent and the resigning or
removed Administrative Agent shall promptly transfer to such successor
Administrative Agent all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Transaction Documents.  After any resigning or removed
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder.

 

121

--------------------------------------------------------------------------------


 

(b)                                 The Collateral Agent and the Collateral
Administrator (each, a “Specified Person”) may resign at any time by giving
prior written notice thereof to the Lenders, the Administrative Agent and the
Borrower, and each Specified Person may be removed at any time upon at least 30
days’ notice with or without cause by an instrument or concurrent instruments in
writing delivered to the Borrower and such Specified Person signed by the
Requisite Lenders.  The Requisite Lenders shall have the right to appoint a
financial institution (or, in the case of the Collateral Administrator, another
entity acceptable to them) as a successor Specified Person hereunder, subject to
(unless an Event of Default has occurred and is continuing) the consent of the
Borrower, and each Specified Person’s resignation shall become effective, and
such Specified Person shall be discharged from its obligations and duties
hereunder, on the earliest of (1) 30 days after delivery of the notice of
resignation or removal (regardless of whether a successor been appointed or
not), (2) the acceptance of appointment by such successor Specified Person
(which shall be no earlier than 30 days after delivery of such notice of
resignation or removal unless agreed to by the Requisite Lenders and the removed
Specified Person) or (3) such other date, if any, agreed to by the Requisite
Lenders and the removed Specified Person.  Until a successor Specified Person is
appointed, any Collateral or other property held by a Specified Person on behalf
of the Secured Parties under any of the Transaction Documents shall continue to
be held by the resigning or removed Specified Person as bailee until such time
as a successor Specified Person is appointed (all costs and expenses incurred by
such resigning or removed Specified Person for holding such Collateral shall be
paid by the Borrower).  Each Specified Person shall have the right, at the cost
and expense of the Borrower, to petition a court of competent jurisdiction
regarding the delivery of any Collateral or other property it holds as bailee. 
Upon the acceptance of any appointment as Specified Person hereunder by a
successor Specified Person, such successor Specified Person shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Specified Person under this Agreement and the
Transaction Documents, and the resigning or removed Specified Person shall
promptly (x) transfer to such successor Specified Person all Collateral or other
property held hereunder or under the Transaction Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Specified Person under this Agreement
and the Transaction Documents, and (y) execute and deliver to such successor
Specified Person or otherwise authorize the filing of such amendments to
Financing Statements, and take such other actions, as may be requested by the
Requisite Lenders (and at the cost and expense of the Borrower) in connection
with the assignment to such successor Specified Person of the security interests
created under the Transaction Documents.  After any resigning or removed
Specified Person’s resignation or removal hereunder as such Specified Person,
the provisions of this Agreement and the Transaction Documents shall inure to
its benefit as to any actions taken or omitted to be taken by it under this
Agreement or the Transaction Documents while it was such Specified Person
hereunder.

 

(c)                                  Any Person into which any Agent may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which such Agent shall
be a party, or any Person succeeding to all or substantially all of the
corporate trust services business of such Agent shall be the successor of such
Agent hereunder without the execution or filing of any paper with any party
hereto or any further act on the part of any of the parties hereto.

 

10.8.                     Collateral Documents.

 

(a)                                 Agents under Collateral Documents.  Each
Secured Party hereby further authorizes the Collateral Agent on behalf of and
for the benefit of Secured Parties, to be the agent for and representative of
Secured Parties with respect to the Collateral and the Collateral Documents. 
Subject to Section 11.5, without further written consent or authorization from
any Secured Party, the Administrative Agent and/or the Collateral Agent (at the
direction of the Administrative Agent) is authorized to and shall execute any
documents or instruments requested by either (1) the Borrower (and at the cost
and expense of the Borrower) in connection with an Acquisition or Disposition of
assets permitted by this Agreement and the release of any Lien encumbering any
item of Collateral that is the subject of such Disposition or (2) or otherwise
consented to by the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Agents shall believe in good faith
shall be necessary, to give such request or direction hereunder) in connection
with any other Disposition of assets in accordance with this Agreement; provided
that, in the case of clause (1), the Borrower shall deliver a certificate signed

 

122

--------------------------------------------------------------------------------


 

by an Authorized Officer of the Borrower to the Administrative Agent and the
Collateral Agent stating that such Acquisition or Disposition of assets is
permitted by this Agreement and the Transaction Documents and that the release
of the Lien on such Collateral is authorized by the Transaction Documents (which
certificate shall be deemed to have been provided upon the delivery by the
Borrower (or the Investment Manager on its behalf) of a Borrower Order in
respect of such Acquisition or Disposition), and in the case of clause (2), the
Borrower shall deliver a certificate signed by an Authorized Officer of the
Borrower to the Administrative Agent and the Collateral Agent stating that such
consent of the Requisite Lenders has been received.  The Collateral Agent shall
have no obligation to review or verify whether the Borrower or the Investment
Manager on its behalf has obtained and delivered (or made available to the
Transaction Data Room) the necessary Diligence Information and other Custody
Documents required for purchases of Collateral Obligations hereunder, and the
Collateral Agent shall have no obligation to maintain the Transaction Data Room
on behalf of the Borrower.

 

(b)                                 Right to Realize on Collateral. 
Notwithstanding anything contained in the Transaction Documents to the contrary,
the Credit Parties, the Agents and each other Secured Party hereby agree that
(1) no Secured Party (other than the Collateral Agent) shall have any right to
realize upon any of the Collateral, it being understood and agreed that all such
powers, rights and remedies hereunder and under any of the Transaction Documents
may be exercised solely by the Collateral Agent (at the written direction of the
Requisite Lenders) for the benefit of the Secured Parties in accordance with the
terms hereof and thereof, and (2) in the event of a foreclosure or similar
enforcement action by the Collateral Agent (at the written direction of the
Requisite Lenders) on any of the Collateral pursuant to a public or private sale
or other Disposition (including pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or under any
analogous provisions of any other Debtor Relief Law), the Collateral Agent (or
any Lender, except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or such other
Debtor Relief Law) may be the purchaser or licensor of any or all of such
Collateral at any such Disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities) shall be entitled, upon instructions from the
Requisite Lenders, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
Disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
Disposition.

 

(c)                                  Release of Collateral, Termination of
Transaction Documents; Etc.  Notwithstanding anything to the contrary contained
herein or any other Transaction Document, when all Obligations (other than
contingent Obligations for which no claim has been asserted) have been paid in
full and all Commitments have terminated or expired (as evidenced by an executed
payoff letter and confirmation from the Administrative Agent of the receipt of
such payoff amounts), the security interest created hereunder and under the
other Collateral Documents and all guarantee obligations under the Transaction
Documents shall automatically terminate and the Collateral Agent shall (at the
sole cost and expense of the Borrower) take such actions as shall be requested
in writing by the Borrower to effect such release of its security interest in
all Collateral and to release all guarantee obligations provided for in any
Transaction Document.  The Borrower shall prepare any such documentation at its
expense and shall be responsible for the costs and expenses of the Collateral
Agent (including legal fees and expenses) in connection with any release under
this clause (c).  Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Credit Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Credit
Party or any substantial part of its property, or otherwise, all as though such
payment had not been made.

 

10.9.                     Withholding Taxes.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  Without duplication of the provisions of Section 2.15(g), if
the IRS or any other Governmental Authority asserts a claim that

 

123

--------------------------------------------------------------------------------


 

the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender because the appropriate form was not delivered or
was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding Tax ineffective or for any other reason, or
if the Administrative Agent reasonably determines that a payment was made to a
Lender pursuant to this Agreement without deduction of applicable withholding
Tax from such payment, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

 

10.10.              Administrative Agent May File Bankruptcy Disclosure and
Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file a verified statement pursuant to
rule 2019 of the Federal Rules of Bankruptcy Procedure that complies with such
rule’s disclosure requirements for entities representing more than one creditor;

 

(b)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel and all other amounts due the Lenders and the Agents under
Transaction Documents allowed in such judicial proceeding); and

 

(c)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same,

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due to the Agents
under the Transaction Documents.  To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Agents, their agents
and counsel, and any other amounts due to the Agents under the Transaction
Documents out of the estate in any such proceeding shall be denied for any
reason, payment of the same shall be secured by a Lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other properties
that the Lenders may be entitled to receive in such proceeding whether in
liquidation or under any plan of reorganization or arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize any Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

124

--------------------------------------------------------------------------------


 

SECTION 11. MISCELLANEOUS

 

11.1.                     Notices.

 

(a)                                 Notices Generally.  Any notice or other
communication herein required or permitted to be given to a Credit Party, the
Collateral Agent, the Collateral Custodian or the Administrative Agent, shall be
sent to such Person’s address as set forth on Appendix B or in the other
relevant Transaction Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to the Administrative Agent in
writing.  Except as otherwise set forth in Section 3.2(b) or paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served or sent by electronic mail or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of electronic mail,
or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that (1) no notice to any Agent
shall be effective until received by such Agent; (2) any such notice or other
communication shall at the request of the Administrative Agent be provided to
any sub-agent appointed pursuant to Section 11.3(c) as designated by the
Administrative Agent from time to time; and (3) any such notice or other
communication to the Administrative Agent, Collateral Agent, Collateral
Custodian or Collateral Administrator may be made via SWIFT (to the extent,
under this clause (3), that such notice or communication is reasonably able to
be sent in such manner).

 

(b)                                 Electronic Communications.

 

(1)                                 Notices and other communications to any
Agent and Lenders hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Agent or any Lender
pursuant to Section 2 if such Person has notified the Administrative Agent that
it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (x) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (y) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (x) of notification that such notice or communication is
available and identifying the website address therefor.

 

(2)                                 Each Credit Party understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the gross negligence bad faith,
willful misconduct or reckless disregard of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

(3)                                 The Platform and any Approved Electronic
Communications are provided “as is” and “as available”.  None of the Agents or
any of their respective officers, directors, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy, or
completeness of the Approved Electronic Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Platform and the
Approved Electronic Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects is made by the Agent Affiliates in connection with
the Platform or the Approved Electronic Communications.  In no event shall the
Agent Affiliates have any liability to the Borrower or the other Credit Parties,
any Lender or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Borrower’s,
any Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform.

 

125

--------------------------------------------------------------------------------


 

(4)                                 Each Credit Party, each Lender and each
Agent agrees that the Administrative Agent may, but shall not be obligated to,
store any Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s customary document retention procedures and policies.

 

(5)                                 Any notice of Default or Event of Default
may be provided by telephone if confirmed promptly thereafter by delivery of
written notice thereof.

 

11.2.                     Expenses.

 

Whether or not the initial Credit Extension is made hereunder, the Borrower
agrees to pay promptly (a) all the actual and reasonable costs and out-of-pocket
expenses incurred in connection with the negotiation, preparation and execution
of the Transaction Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for the Borrower and the other Credit Parties; (c) the reasonable and documented
out-of-pocket fees, expenses and disbursements of counsel to the Agents (in each
case not including allocated costs of internal counsel, but including special
New York counsel to the Administrative Agent) in connection with the
negotiation, preparation, execution and administration of the Transaction
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by the Borrower; (d) all the actual
costs and reasonable out-of-pocket expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or the Requisite Lenders may
request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all the actual costs and reasonable fees,
out-of-pocket expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all the actual costs and reasonable out-of-pocket
expenses (including the reasonable fees, out-of-pocket expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by the Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (g) all other actual and reasonable
costs and out-of-pocket expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Transaction Documents and any consents, amendments, waivers or other
modifications thereto and (h) after the occurrence of a Default or an Event of
Default, all costs and out-of-pocket expenses, including reasonable attorneys’
fees (not including allocated costs of internal counsel) and costs of
settlement, incurred by any Agent and the Lenders in enforcing any Obligations
of or in collecting any payments due from any Credit Party hereunder or under
the other Transaction Documents by reason of such Default or Event of Default
(including in connection with the sale, lease or license of, collection from, or
other realization upon any of the Collateral) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

This Section 11.2 shall survive the termination of the Agreement and the
resignation or removal of the Agents.

 

126

--------------------------------------------------------------------------------


 

11.3.                     Indemnity.

 

(a)                                 In addition to the payment of expenses
pursuant to Section 11.2, whether or not the transactions contemplated hereby
shall be consummated, the Borrower agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent and Lender
and each of their respective officers, partners, members, directors, trustees,
advisors, employees, agents, sub-agents and affiliates (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities pursuant to the Priority of
Payments.  To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 11.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them pursuant to the Priority of Payments. 
This Section 11.3(a) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, or similar amounts arising from any
non-Tax claim.

 

(b)                                 To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against each Lender and each Agent and their respective Affiliates,
directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Transaction Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
or any Loan, or the use of the proceeds thereof.  None of any Lender or any
Agent or any of their respective Affiliates, directors, employees, attorneys,
agents or sub-agents shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby.

 

(c)                                  The Borrower also agrees that no Lender or
Agent nor their respective Affiliates, directors, employees, attorneys, agents
or sub-agents will have any liability to the Borrower or any person asserting
claims on behalf of or in right of the Borrower or any other person in
connection with or as a result of this Agreement or any Transaction Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan, or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, in each case, except to the extent that any losses,
claims, damages, liabilities or expenses incurred by the Borrower or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence, bad faith or willful misconduct of
such Lender or Agent or their respective Affiliates, directors, employees,
attorneys, agents or sub-agents in performing its obligations under this
Agreement or any Transaction Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein; provided that
in no event will such Lender or Agent, or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents have any liability for any
indirect, consequential, special or punitive damages in connection with or as a
result of such Lender’s or Agent’s, or their respective Affiliates’, directors’,
employees’, attorneys’, agents’ or sub-agents’ activities related to this
Agreement, any Transaction Document, or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein.

 

(d)                                 This Section 11.3 shall survive the
termination of the Agreement and the resignation or removal of the Agents.

 

11.4.                     Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by each Specified Credit Party at any
time or from time to time subject to the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), without notice to any
Specified Credit Party or to any other Person (other than the Administrative
Agent), any such notice being

 

127

--------------------------------------------------------------------------------


 

hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Specified Credit Party against and on account of
the obligations and liabilities of any Specified Credit Party to such Lender
hereunder and under the Transaction Documents, including all claims of any
nature or description arising out of or connected hereto and participations
therein or with any other Transaction Document, irrespective of whether or not
(a) such Lender shall have made any demand hereunder or (b) the principal of or
the interest on the Loans or any other amounts due hereunder shall have become
due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that, if
any Defaulting Lender shall exercise any such right of setoff, (1) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Sections 2.12 and 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section 11.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have.

 

11.5.                     Amendments and Waivers.

 

(a)                                 Requisite Lenders’ and Investment Manager
Consent.  Subject to the additional requirements of Sections 11.5(b) and 11.5(c)
and the proviso below, no amendment, modification, termination or waiver of any
provision of this Agreement, or consent to any departure by the Borrower
therefrom, shall in any event be effective without the written concurrence of
the Requisite Lenders and the Investment Manager; provided that (i) the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any other Transaction Document to cure any
ambiguity, omission, defect or inconsistency (as reasonably determined by the
Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender or the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Requisite Lenders
stating that the Requisite Lenders object to such amendment and (ii) the
Administrative Agent may, in its sole and absolute discretion, consent to any
action or omission as set forth in this Agreement and may grant waivers,
concessions and other indulgences in accordance with the terms of this
Agreement.

 

(b)                                 Unanimous Lenders’ Consent.  Without the
written consent of each Lender, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

 

(1)                                 extend the scheduled final maturity of any
Loan or Note;

 

(2)                                 waive, reduce or postpone any scheduled
repayment (but not prepayment);

 

(3)                                 reduce the rate of interest on any Loan, any
fee, any Minimum Spread Payment or any Make-Whole Amount payable hereunder;

 

(4)                                 extend the time for payment of any such
interest, fees, Minimum Spread Payments or Make-Whole Amounts;

 

(5)                                 reduce the principal amount of any Loan;

 

(6)                                 amend, modify, terminate or waive any
provision of this Section 11.5(b), Section 11.5(c) or any other provision of
this Agreement that expressly provides that the consent of all Lenders is
required;

 

(7)                                 amend the definition of “Requisite Lenders”
or “Pro Rata Share”;

 

128

--------------------------------------------------------------------------------


 

(8)                                 release all or substantially all of the
Collateral except as expressly provided in the Transaction Documents and except
in connection with a “credit bid” undertaken by the Collateral Agent at the
direction of the Requisite Lenders pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other analogous
Debtor Relief Law or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Transaction Documents (in which case only the consent of the Requisite Lenders
will be needed for such release);

 

(9)                                 change the currency in which any Loan or
other Obligation is denominated; or

 

(10)                          consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under any Transaction
Document.

 

(c)                                  Other Consents.  Except as set forth in
clause (a) above, no amendment, modification, termination or waiver of any
provision of this Agreement, or consent to any departure by any Credit Party
therefrom, shall amend, modify, terminate or waive any provision of this
Agreement as the same applies to any Agent, or any other provision hereof as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent, as applicable.

 

(d)                                 Execution of Amendments, Etc.  The
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 11.5 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Credit Party, on such Credit
Party.

 

(e)                                  Cashless Settlement.  Notwithstanding
anything to the contrary contained in this Agreement, any Lender may exchange,
continue or rollover all or a portion of its Loans in connection with any
refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

 

11.6.                     Successors and Assigns; Participations.

 

(a)                                 Generally.  This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of
Lenders.  Neither the Borrower’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by the Borrower without the prior
written consent of all Lenders.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders and other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Register.  The Borrower, the Administrative
Agent and Lenders shall deem and treat the Persons listed as Lenders in the
Register as the holders and owners of the corresponding Commitments and Loans
listed therein for all purposes hereof, and no assignment or transfer of any
such Commitment or Loan shall be effective, in each case, unless and until
recorded in the Register following receipt of a fully executed Assignment
Agreement effecting the assignment or transfer thereof, together with the
required forms and certificates regarding tax matters and any fees payable in
connection with such assignment, in each case, as provided in Section 11.6(d). 
Each assignment shall be recorded in the Register promptly following receipt by
the Administrative Agent of the fully executed Assignment Agreement and all
other necessary documents and approvals, prompt notice thereof shall be provided
to the Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable.  The date of

 

129

--------------------------------------------------------------------------------


 

such recordation of a transfer shall be referred to herein as the related
“Assignment Effective Date”.  Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

 

(c)                                  Right to Assign.  Each Lender shall have
the right at any time to sell, assign or transfer all or a portion of its rights
and obligations under this Agreement, including all or a portion of its
Commitment or Loans owing to it or other Obligations (provided that pro rata
assignments shall not be required and each assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any applicable Loan and any related Commitments) to any Eligible Assignee upon
the receipt of consent of the Administrative Agent and the Borrower (each such
consent not to be unreasonably withheld or delayed); provided that:

 

(1)                                 each such assignment pursuant to this
Section 11.6(c) shall be in an aggregate amount of not less than the lesser of
(I) $2,500,000, (II) such lesser amount as agreed to by the Borrower and
Administrative Agent or (III) the aggregate amount of the Loans and any related
Commitments of the assigning Lender;

 

(2)                                 no consent of the Administrative Agent or
the Borrower shall be required for any assignment by Goldman Sachs (x) pursuant
to a consolidation or amalgamation with, or merger with or into, or transfer of
all or substantially all its assets to, another entity (but without prejudice to
any other right or remedy under this Agreement) or (y) to any affiliate of
Goldman Sachs; and

 

(3)                                 no consent of the Borrower shall be required
(x) if an Event of Default has occurred and is continuing or (y) for any
assignment to any Person that, at the time of such assignment, is a Lender or an
affiliate of a Lender.

 

(d)                                 Mechanics.

 

(1)                                 Assignments and assumptions of Loans and
Commitments by Lenders shall be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement.  Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective Date. 
In connection with all assignments there shall be delivered to the
Administrative Agent such forms, certificates or other evidence, if any, with
respect to U.S. federal income tax withholding matters as the assignee under
such Assignment Agreement may be required to deliver pursuant to
Section 2.15(c), together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (except that no such registration and
processing fee shall be payable (y) in connection with an assignment by or to
Goldman Sachs or any Affiliate thereof or (z) in the case of an assignee that is
already a Lender or is an affiliate of a Lender or a Person under common
management with a Lender).

 

(2)                                 In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans.  Notwithstanding the
foregoing, if any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

130

--------------------------------------------------------------------------------


 

(e)                                  Representations and Warranties of
Assignee.  Each Lender, upon execution and delivery hereof or upon succeeding to
an interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Initial Credit Date or as of the Assignment Effective Date
that (1) it is an Eligible Assignee (or, if not an Eligible Assignee, the
assignment to it is permitted under this Section 11.6); (2) it has experience
and expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be; (3) it will make or invest
in, as the case may be, its Commitments or Loans for its own account in the
ordinary course and without a view to distribution of such Commitments or Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 11.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control); and (4) it will
not provide any information obtained by it in its capacity as a Lender to the
Sponsor or any Affiliate of the Sponsor.

 

(f)                                   Effect of Assignment.  Subject to the
terms and conditions of this Section 11.6, as of the Assignment Effective Date
(1) the assignee thereunder shall have the rights and obligations of a “Lender”
hereunder to the extent of its interest in the Loans and Commitments as
reflected in the Register and shall thereafter be a party hereto and a “Lender”
for all purposes hereof; (2) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned to the assignee,
relinquish its rights (other than any rights which survive the termination
hereof under Section 11.8) and be released from its obligations hereunder (and,
in the case of an assignment covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to
be a party hereto on the Assignment Effective Date; provided that, anything
contained in any of the Transaction Documents to the contrary notwithstanding,
such assigning Lender shall continue to be entitled to the benefit of all
indemnities hereunder as specified herein with respect to matters arising out of
the prior involvement of such assigning Lender as a Lender hereunder); (3) the
Commitments shall be modified to reflect any Commitment of such assignee; and
(4) if any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to the Administrative
Agent for cancellation, and thereupon the Borrower shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
outstanding Loans of the assignee and/or the assigning Lender.

 

(g)                                  Participations.

 

(1)                                 Each Lender shall have the right at any time
to sell one or more participations to any Person (other than a Credit Party, the
Sponsor, any Sponsor Affiliate or any Natural Person) in all or any part of its
Commitments, Loans or in any other Obligation.  Each Lender that sells a
participation pursuant to this Section 11.6(g) shall, acting solely for U.S.
federal income tax purposes as a non-fiduciary agent of the Borrower, maintain a
register on which it records the name and address of each participant and the
principal amounts (and stated interest) of each participant’s participation
interest with respect to the Loans (each, a “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of a participation
with respect to the Loan for all purposes under this Agreement, notwithstanding
any notice to the contrary.  For the avoidance of doubt, the Administrative
Agent (in its capacity as the Administrative Agent) shall have no responsibility
for maintaining a Participant Register.

 

(2)                                 The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any

 

131

--------------------------------------------------------------------------------


 

action hereunder except with respect to any amendment, modification or waiver
that would (A) extend the final scheduled maturity of any Loan, or Note in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (B) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (C) release
all or substantially all of the Collateral under the Collateral Documents (in
each case, except as expressly provided in the Transaction Documents) supporting
the Loans hereunder in which such participant is participating.

 

(3)                                 The Borrower agrees that each participant
shall be entitled to the benefits of Sections 2.13(c), 2.14 and 2.15 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided that (x) a participant shall
not be entitled to receive any greater payment under Section 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after such
participant acquired the participation or unless the sale of the participation
to such participant is made with the Borrower’s prior written consent; (y) a
participant shall not be entitled to the benefits of Section 2.15 unless the
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Borrower, to comply with Section 2.15
as though it were a Lender; and (z) except as specifically set forth in clauses
(x) and (y) of this sentence, nothing herein shall require any notice to the
Borrower or any other Person in connection with the sale of any participation. 
To the extent permitted by law, each participant also shall be entitled to the
benefits of Section 11.4 as though it were a Lender, provided that such
participant agrees to be subject to Section 2.12 as though it were a Lender.

 

(h)                                 Certain Other Assignments and
Participations.  In addition to any other assignment or participation permitted
pursuant to this Section 11.6 any Lender may assign, pledge and/or grant a
security interest in all or any portion of its Loans, the other Obligations owed
by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A and any operating circular issued by such Federal Reserve Bank;
provided that (1) no Lender, as between the Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and (2) in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

 

11.7.                     Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

 

11.8.                     Survival of Representations, Warranties and
Agreements.

 

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.13(c), 2.14, 2.15, 10,
11.2, 11.3, 11.4 and 11.22 and the agreements of Lenders set forth in Sections
2.15 and 10.6 shall survive the payment of the Loans, and the termination
hereof.

 

132

--------------------------------------------------------------------------------


 

11.9.                     No Waiver; Remedies Cumulative.

 

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Transaction Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege.  The rights, powers and remedies given
to each Agent and each Lender hereby are cumulative and shall be in addition to
and independent of all rights, powers and remedies existing by virtue of any
statute or rule of law or in any of the other Transaction Documents.  Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

 

11.10.              Marshalling; Payments Set Aside.

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any Credit Party makes a
payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent, on behalf of Lenders), or any Agent or Lender enforces any
security interests or exercises any right of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

11.11.              Severability.

 

In case any provision in or obligation hereunder or under any other Transaction
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

11.12.              Obligations Several; Independent Nature of Lenders’ Rights.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder. 
Nothing contained herein or in any other Transaction Document, and no action
taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a joint venture or any other kind of
entity.  The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

11.13.              Headings.

 

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

 

11.14.              APPLICABLE LAW.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO

 

133

--------------------------------------------------------------------------------


 

CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

11.15.              CONSENT TO JURISDICTION.

 

SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER
TRANSACTION DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.1; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY TRANSACTION DOCUMENT OR AGAINST ANY COLLATERAL OR THE
ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND
CONSENTS TO VENUE IN, ANY SUCH COURT.

 

The Borrower Entities hereby appoint and consent to Corporate Creations Network
Inc. (the “Process Agent”), as their agent upon whom process or demands may be
served in any action arising out of or based on this Agreement or the
transactions contemplated hereby.  The Borrower Entities may at any time and
from time to time vary or terminate the appointment of such process agent or
appoint an additional process agent; provided that the Borrower Entities will
maintain in the Borough of Manhattan, The City of New York, an office or agency
where notices and demands to or upon the Borrower Entities in respect of this
Agreement may be served.  If at any time the Borrower Entities shall fail to
maintain any required office or agency in the Borough of Manhattan, The City of
New York, or shall fail to furnish the Agents with the address thereof, notices
and demands may be served on a Borrower Entity by mailing a copy thereof by
registered or certified mail or by overnight courier, postage prepaid, to such
Borrower Entity at its address specified herein.

 

11.16.              WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL

 

134

--------------------------------------------------------------------------------


 

RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11.16 AND EXECUTED
BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11.17.              Usury Savings Clause.

 

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate.  If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect.  In addition, if when the Obligations are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and the Borrower to conform strictly
to any applicable usury laws.  Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.

 

11.18.              Effectiveness; Counterparts.

 

This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrower and the Administrative
Agent of written notification of such execution and authorization of delivery
thereof.  This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (i.e., “pdf” or “tif” shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.19.              PATRIOT Act.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act.

 

11.20.              Electronic Execution of Assignments.

 

The words “execution”, “signed”, “signature”, and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act,

 

135

--------------------------------------------------------------------------------


 

the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

11.21.              No Fiduciary Duty.

 

Each Agent, Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Credit Parties, their stockholders and/or their affiliates.  Each
Credit Party agrees that nothing in the Transaction Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and such Credit
Party, its stockholders or its affiliates, on the other.  The Credit Parties
acknowledge and agree that (a) the transactions contemplated by the Transaction
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (b) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Transaction Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person.  Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Each Credit Party agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Credit Party, in connection with such transaction or the process leading
thereto.

 

11.22.              Judgment Currency.

 

(a)                                 The Credit Parties’ obligations hereunder
and under the other Transaction Documents to make payments in U.S. Dollars
(each, for purposes herein, the “Obligation Currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Secured Party entitled thereto of the full amount of the Obligation Currency
expressed to be payable to it under this Agreement or the other Transaction
Documents.  If for the purpose of obtaining or enforcing judgment against any
Credit Party in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the applicable
exchange rate thereof as of the day on which the judgment is given (such day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, the Credit Parties jointly and severally covenant and
agree to pay, or cause to be paid, and each jointly and severally indemnifies
the Secured Parties for such additional amounts, if any (but in any event not a
lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency that could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date.  The foregoing indemnity shall constitute a separate and
independent obligation of the Credit Parties and shall survive any termination
of this Agreement and the other Transaction Documents, and shall continue in
full force and effect notwithstanding any such judgment or order as aforesaid.

 

136

--------------------------------------------------------------------------------


 

(c)                                  For purposes of determining any rate of
exchange for this Section 11.22, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

 

11.23.              Confidentiality

 

(a)                                 The Collateral Agent, the Collateral
Administrator Parties, the Collateral Custodian, the Administrative Agent and
each Lender will maintain the confidentiality of all Confidential Information to
protect Confidential Information delivered to such Person; provided that such
Person may deliver or disclose Confidential Information to:  (i) such Person’s
directors, trustees, officers, employees, agents, attorneys and affiliates who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 11.23 and to the extent such
disclosure is reasonably required for the administration of this Agreement and
the other Transaction Documents, the matters contemplated hereby or the
investment represented by the Loans; (ii) such Person’s legal advisors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 11.23 and to the extent such disclosure is reasonably
required for the administration of this Agreement, the matters contemplated
hereby or the investment represented by the Loans; (iii) any other Lender, or
any of the other parties to this Agreement, the Investment Management Agreement
or the other Transaction Documents; (iv) any federal or state or other
regulatory, governmental or judicial authority having jurisdiction over such
Person in the course of any routine examination by such authority; (v) any other
Person with the consent of the Borrower and the Investment Manager; (vi) any
other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any law, rule, regulation or order
applicable to such Person, (B) in response to any subpoena or other legal
process upon prior notice to the Borrower and the Investment Manager (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law), (C) in connection with any litigation to which such Person is
a party upon prior notice to the Borrower and the Investment Manager (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law), (D) to the extent such Person may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies with respect to the Obligations, this
Agreement or the other Transaction Documents or (E) in the Collateral Agent’s,
the Collateral Custodian’s, a Collateral Administrator Party’s or the
Administrative Agent’s performance of its obligations under this Agreement, the
Collateral Administration Agreement or other Transaction Document; (vii) any
Person of the type that would be, to such Person’s knowledge, permitted to
acquire Loans in accordance with the requirements of Section 11.6 to which such
Person sells or offers to sell any such Loan or any part thereof (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 11.23); and (viii) with respect to
any Collateral Obligation, any actual or prospective transferee of such
Collateral Obligation (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 11.23 with respect to such Confidential Information or has otherwise
agreed to be bound by all applicable confidentiality restrictions applicable to
such Confidential Information in the Underlying Instruments relating to such
Collateral Obligation).  Each Lender agrees that it shall use the Confidential
Information for the sole purpose of making an investment in the Loans or
administering its investment in the Loans; and that the Collateral Agent, the
Collateral Administrator Parties and the Administrative Agent shall neither be
required nor authorized to disclose to Lenders any Confidential Information in
violation of this Section 11.23.  In the event of any required disclosure of the
Confidential Information by such Lender, such Lender agrees to use reasonable
efforts to protect the confidentiality of the Confidential Information.

 

(b)                                 For the purposes of this Section 11.23,
“Confidential Information” means information delivered to the Collateral Agent,
the Collateral Custodian, the Collateral Administrator Parties, the
Administrative Agent or any Lender by or on behalf of the Borrower Entities or
the Investment Manager in connection with and relating to the transactions
contemplated by or otherwise pursuant to this Agreement; provided that such term
does not include information that:  (i) was publicly known or otherwise known to
the Collateral Agent, the Collateral Custodian, the Collateral Administrator
Parties, the Administrative Agent or such Lender or beneficial owner prior to
the time of such disclosure; (ii) subsequently becomes publicly known through no
act or omission by the Collateral Agent, the Collateral

 

137

--------------------------------------------------------------------------------


 

Administrator Parties, the Administrative Agent or any Lender or any person
acting on behalf of the Collateral Agent, the Collateral Custodian, the
Collateral Administrator Parties, the Administrative Agent or any Lender;
(iii) otherwise is known or becomes known to the Collateral Agent, the
Collateral Custodian, the Collateral Administrator Parties, the Administrative
Agent or any Lender other than (x) through disclosure by or on behalf of a
Borrower Entity or the Investment Manager or (y) to the knowledge of the
Collateral Agent, the Collateral Custodian, the Collateral Administrator
Parties, the Administrative Agent or Lender, as the case may be, in each case
after reasonable inquiry, as a result of the breach of a fiduciary duty to the
Borrower Entities or the Investment Manager or a contractual duty to the
Borrower Entities or the Investment Manager; or (iv) is allowed to be treated as
non-confidential by consent of the Borrower Entities and the Investment Manager.

 

SECTION 12. SUBORDINATION

 

(a)                                 Anything in this Agreement or the other
Transaction Documents to the contrary notwithstanding, the Borrower agrees for
the benefit of the Lenders and the Agents that the rights of the Equity Holder
to distributions by the Borrower and in and to the Collateral, including any
payment from Proceeds of Collateral, shall be subordinate and junior to the
Obligations, to the extent and in the manner set forth in this Agreement
including as set forth in Section 7 and hereinafter provided.  If any Event of
Default has occurred and has not been cured or waived, and notwithstanding
anything contained in Section 7 to the contrary, interest on and principal of
and other amounts owing in respect of the Loans and all other Obligations shall
be paid in full in Cash (in order of priority) before any further payment or
distribution is made on account of the Equity Holder.

 

(b)                                 If notwithstanding the provisions of this
Agreement, any holder of any Subordinate Interests shall have received any
payment or distribution in respect of such Subordinate Interests contrary to the
provisions of this Agreement, then, unless and until either the Obligations
shall have been paid in full in Cash in accordance with this Agreement, such
payment or distribution shall be received and held in trust for the benefit of,
and shall forthwith be paid over and delivered to, the Collateral Agent, which
shall pay and deliver the same to the Lenders in accordance with this Agreement;
provided that, if any such payment or distribution is made other than in Cash,
it shall be held by the Collateral Agent as part of the Collateral and subject
in all respects to the provisions of this Agreement, including this Section 12.

 

(c)                                  The Borrower agrees with all Lenders that
the Borrower shall not demand, accept, or receive any payment or distribution in
respect of such Subordinate Interests in violation of the provisions of this
Agreement, including this Section 12.  Nothing in this Section 12 shall affect
the obligation of the Borrower to pay holders of Subordinate Interests.

 

(d)                                 In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Lender under this
Agreement, subject to the terms and conditions of this Agreement, a Lender or
Lenders shall not have any obligation or duty to any Person or to consider or
take into account the interests of any Person and shall not be liable to any
Person for any action taken by it or them or at its or their direction or any
failure by it or them to act or to direct that an action be taken, without
regard to whether such action or inaction benefits or adversely affects any
Lender, the Borrower or any other Person, except for any liability to which such
Lender may be subject to the extent the same results from such Lender’s taking
or directing an action, or failing to take or direct an action, in bad faith or
in violation of the express terms of this Agreement.

 

SECTION 13. ASSIGNMENT OF INVESTMENT MANAGEMENT AGREEMENT

 

(a)                                 The Borrower, in furtherance of the
covenants of this Agreement and as security for the Obligations and the
performance and observance of the provisions hereof and of the other Transaction
Documents, hereby assigns, transfers, conveys and sets over to the Collateral
Agent, for the benefit of the Secured Parties, all of the Borrower’s estate,
right, title and interest in, to and under the Investment Management Agreement
(except as set forth in the second proviso of this Section 13(a)), including (1)
the right to give all notices, consents and releases thereunder, (2) the right
to take any legal

 

138

--------------------------------------------------------------------------------


 

action upon the breach of an obligation of the Investment Manager thereunder,
including the commencement, conduct and consummation of proceedings at law or in
equity, (3) the right to receive all notices, accountings, consents, releases
and statements thereunder and (4) the right to do any and all other things
whatsoever that the Borrower is or may be entitled to do thereunder; provided
that, notwithstanding anything herein to the contrary, the Collateral Agent
shall not have the authority to execute any of the rights set forth in
subclauses (1) through (4) above or may otherwise arise as a result of the grant
until the occurrence of an Event of Default hereunder and such authority shall
terminate at such time, if any, as such Event of Default is cured or waived;
provided that the assignment made hereby does not include an assignment of the
Borrower’s right to terminate the Investment Manager pursuant to Section 10 of
the Investment Management Agreement or any other provision contained therein
(unless both a Cause Event has occurred and is continuing and another Event of
Default hereunder shall have occurred and then be continuing).

 

(b)                                 The assignment made hereby is executed as
collateral security, and the execution and delivery hereby shall not in any way
impair or diminish the obligations of the Borrower under the provisions of the
Investment Management Agreement, nor shall any of the obligations contained in
the Investment Management Agreement be imposed on the Collateral Agent.

 

(c)                                  Upon the repayment of the Obligations in
full and the release of the Collateral from the lien of the Collateral
Documents, this assignment and all rights herein assigned to the Collateral
Agent for the benefit of the Secured Parties shall cease and terminate and all
the estate, right, title and interest of the Collateral Agent in, to and under
the Investment Management Agreement shall revert to the Borrower and no further
instrument or act shall be necessary to evidence such termination and reversion.

 

(d)                                 The Borrower represents that it has not
executed any other assignment of the Investment Management Agreement.

 

(e)                                  The Borrower agrees that this assignment is
irrevocable, and that it will not take any action which is inconsistent with
this assignment or make any other assignment inconsistent herewith.  The
Borrower will, from time to time, execute all instruments of further assurance
and all such supplemental instruments with respect to this assignment as the
Collateral Agent may specify or as may be required to maintain the perfection
thereof.

 

(f)                                   The Borrower hereby agrees, and hereby
undertakes to obtain the agreement and consent of the Investment Manager in the
Investment Management Agreement, to the following:

 

(1)                                 The Investment Manager consents to the
provisions of this assignment and agrees to perform any provisions of this
Agreement applicable to the Investment Manager subject to the terms of the
Investment Management Agreement.

 

(2)                                 The Investment Manager acknowledges that,
except as otherwise set forth in clause (a) above, the Borrower is assigning all
of its right, title and interest in, to and under the Investment Management
Agreement to the Collateral Agent for the benefit of the Secured Parties.

 

(3)                                 The Investment Manager shall deliver to the
Collateral Agent and the Collateral Administrator duplicate original copies of
all notices, statements, communications and instruments delivered or required to
be delivered to the Borrower pursuant to the Investment Management Agreement.

 

(4)                                 Neither the Borrower nor the Investment
Manager will enter into any agreement amending, modifying or terminating the
Investment Management Agreement without (x) complying with the applicable
provisions of the Investment Management Agreement, and (y) the consent of the
Requisite Lenders.

 

(5)                                 Except as otherwise set forth herein and
therein, the Investment Manager shall continue to serve as Investment Manager
under the Investment Management Agreement

 

139

--------------------------------------------------------------------------------


 

notwithstanding that the Investment Manager shall not have received amounts due
it under the Investment Management Agreement because sufficient funds were not
then available hereunder to pay such amounts in accordance with the Priority of
Payments.  The Investment Manager agrees not to cause the filing of a petition
in bankruptcy against the Borrower for the non-payment of the Successor
Management Fees, or other amounts payable by the Borrower to the Investment
Manager under the Investment Management Agreement prior to the date which is one
year and one day (or, if longer, the applicable preference period) after the
payment in full of the Loans; provided that nothing in this Section 13 shall
preclude, or be deemed to stop, the Investment Manager (x) from taking any
action prior to the expiration of the aforementioned one year and one day (or
longer) period in (A) any case or proceeding voluntarily filed or commenced by
the Borrower or (B) any involuntary insolvency proceeding filed or commenced by
a Person other than the Investment Manager or its Affiliates or (y) from
commencing against the Borrower or any of its properties any legal action which
is not a bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceeding.

 

(6)                                 The Investment Manager irrevocably submits
to the non-exclusive jurisdiction of any federal or New York state court sitting
in the Borough of Manhattan in The City of New York in any action or Proceeding
arising out of or relating to the Loans or this Agreement, and the Investment
Manager irrevocably agrees that all claims in respect of such action or
Proceeding may be heard and determined in such federal or New York state court. 
The Investment Manager irrevocably waives, to the fullest extent it may legally
do so, the defense of an inconvenient forum to the maintenance of such action or
Proceeding.  The Investment Manager irrevocably consents to the service of any
and all process in any action or Proceeding by the mailing or delivery of copies
of such process to it at the office of the Investment Manager provided for
herein.  The Investment Manager agrees that a final judgment in any such action
or Proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(g)                                  If both (A) a Cause Event at any time
occurs and is continuing and (B) another Event of Default has occurred and is
then continuing hereunder at such time, the Borrower shall, upon the written
direction of the Requisite Lenders, remove the Investment Manager as the
Borrower’s investment manager pursuant to the terms of the Investment Management
Agreement.  As used herein, “Cause Event” means (a) an event that shall have
occurred by reason of (1) the conviction (or plea of no contest) for a felony of
the Investment Manager, (2) the conviction (or plea of no contest) for a felony
of an officer or a member of the board of directors (or other analogous body) of
the Investment Manager, if the employment or other affiliation of such Person so
convicted is not terminated by the Investment Manager within 30 days of such
conviction and the Requisite Lenders vote thereafter to invoke this termination
provision, or (3) the Investment Manager or an officer or a member of the board
of directors of the Investment Manager has engaged in gross negligence bad
faith, willful misconduct or reckless disregard with respect to a Borrower
Entity that has resulted in a material adverse effect on such Borrower Entity or
the Collateral Obligations, or has committed a knowing material violation of
securities, each as determined by a final decision of a court or binding
arbitration decision unless, in the case of such natural persons, their
employment or other affiliation with the Investment Manager is terminated or
suspended within 30 days after discovery by the Investment Manager and (b) any
other event identified in the Investment Management Agreement as “cause” for the
removal of the Investment Manager.

 

The Investment Manager shall promptly provide written notice to the Collateral
Agent and the Administrative Agent upon the occurrence of a Cause Event, and the
Administrative Agent shall promptly notify the Lenders thereafter.

 

(h)                                 If the Investment Manager is terminated due
to a Cause Event or pursuant to Section 10 of the Investment Management
Agreement at a time when another Event of Default has occurred and is
continuing, the Borrower will act at the direction of the Requisite Lenders to
appoint a successor manager.

 

140

--------------------------------------------------------------------------------


 

SECTION 14. COLLATERAL CUSTODIAN

 

(a)                                 Initial Collateral Custodian.  The role of
Collateral Custodian with respect to the Custody Documents shall be conducted by
the Person designated as Collateral Custodian hereunder from time to time in
accordance with this Section 14.  Each of the Borrower and the Lenders hereby
designate and appoint the Collateral Custodian to act as its agent and hereby
authorizes the Collateral Custodian to take such actions on its behalf and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Custodian by this Agreement.  The Collateral Custodian hereby accepts
such agency appointment to act as Collateral Custodian pursuant to the terms of
this Agreement, until its resignation or removal as Collateral Custodian
pursuant to the terms hereof.

 

(b)                                 Successor Collateral Custodian.  Upon the
Collateral Custodian’s receipt of a Collateral Custodian Termination Notice from
the Administrative Agent (acting at the direction of the Requisite Lenders) of
the designation of a successor Collateral Custodian pursuant to the provisions
of clause (i) below, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

 

(c)                                  Appointment.  The Borrower and each of the
Lenders hereby appoint U.S. Bank National Association to act as Collateral
Custodian, for the benefit of the Secured Parties.  The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.

 

(d)                                 Duties.  From the Closing Date until its
resignation pursuant to clause (n) below or its removal pursuant to clause
(i) below, the Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:

 

(1)                                 The Collateral Custodian shall at all times
hold all Custody Documents that constitute Escrowed Assignment Agreement
Documents in physical form at one of its offices in the United States (for
purposes hereof, the “Custodial Office”); provided that, for the avoidance of
doubt, the only Custody Documents required to be held in physical custody by the
Collateral Custodian under this Agreement are the Escrowed Assignment Agreement
Documents.  The Collateral Custodian may change the Custodial Office at any time
and from time to time upon notice to the Borrower, the Investment Manager, the
Collateral Agent and the Administrative Agent, provided that the replacement
Custodial Office shall be an office of the Collateral Custodian located in the
United States.  All Custody Documents held by the Collateral Custodian in
physical custody shall be available for inspection by the Administrative Agent
upon prior written request and during normal business hours of the Collateral
Custodian.  Any such inspection shall occur no earlier than five Business Days
after such inspection is requested and the costs of such inspection shall be
borne by the requesting party.  The Administrative Agent (including its
representatives and designees) may not request more than two inspections per
year or, if an Event of Default has occurred and is continuing no more than once
a month.  Notwithstanding anything to the contrary herein, the Collateral
Custodian shall not be required to hold or accept custody of any Custody
Document hereunder to the extent such Custody Document is of a type not approved
for deposit into the custodial vault of the Collateral Custodian; provided that
(1) the Collateral Custodian notifies the Investment Manager and the Lenders
prior to refusing to hold such documents and (2) the failure of the Collateral
Custodian to accept and hold such documents shall not result in a default or an
Event of Default with respect to the Borrower hereunder (provided that copies of
such documents shall have been delivered by the Borrower to or otherwise made
available to the Administrative Agent).  For the avoidance of doubt, the
Collateral Custodian shall not be required to review or provide any
certifications in respect of Custody Documents provided to it.

 

(2)                                 In taking and retaining custody of any such
Custody Documents, the Collateral Custodian shall be deemed to be acting as the
agent of the Secured Parties; provided that (x) the Collateral Custodian makes
no representations as to the existence, perfection, enforceability or

 

141

--------------------------------------------------------------------------------


 

priority of any Lien on such Custody Documents or the instruments therein or as
to the adequacy or sufficiency of such Custody Documents; and (y) the Collateral
Custodian’s duties shall be limited to those expressly contemplated herein.

 

(3)                                 All Custody Documents required to be held by
the Collateral Custodian in physical custody shall be kept in fire resistant
vaults, rooms or cabinets at the Custodial Office and shall be placed together
with an appropriate identifying label and maintained in such a manner so as to
permit retrieval and access.  The Collateral Custodian shall segregate such
Custody Documents on its inventory system and will not commingle any such
physical Custody Documents with any other files of the Collateral Custodian
other than those, if any, relating to the Borrower and its Affiliates and
Subsidiaries.

 

(4)                                 Notwithstanding any provision to the
contrary elsewhere in the Transaction Documents, the Collateral Custodian shall
not have any fiduciary relationship with any party hereto or any Secured Party
in its capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Custodian.  Without limiting
the generality of the foregoing, it is hereby expressly agreed and stipulated by
the other parties hereto that the Collateral Custodian shall not be required to
exercise any discretion hereunder and shall have no investment or management
responsibility.  The Collateral Custodian shall not be deemed to assume any
obligations or liabilities of the Borrower or Investment Manager hereunder or
under any other Transaction Document.

 

(5)                                 The Collateral Custodian shall have no
obligation to review or verify whether the Borrower or the Investment Manager on
its behalf has obtained and delivered (or made available to the Transaction Data
Room) the necessary Diligence Information and other Custody Documents required
for purchases of Collateral Obligations hereunder, and the Collateral Custodian
shall have no obligation to maintain the Transaction Data Room on behalf of the
Borrower.

 

(e)                                  Event of Default.  After the occurrence and
during the continuance of an Event of Default, the Collateral Custodian agrees
to cooperate with the Administrative Agent and the Collateral Agent (acting at
the direction of the Requisite Lenders) and deliver any Escrowed Assignment
Agreement Documents to the Collateral Agent (pursuant to a written request in
the form of Exhibit D) as requested in order to take any action that the
Requisite Lenders deem necessary or desirable in order for the Collateral Agent
to perfect, protect or more fully evidence the security interests granted by the
Borrower Entities under the Transaction Documents, or to enable any of them to
exercise or enforce any of their respective rights hereunder.  If the Collateral
Custodian receives instructions from the Collateral Agent, the Investment
Manager or the Borrower which conflict with any instructions received by the
Requisite Lenders (or the Administrative Agent on their behalf) after the
occurrence and during the continuance of an Event of Default, the Collateral
Custodian shall rely on and follow the instructions given by the Requisite
Lenders.

 

(f)                                   Requisite Lenders.  The Requisite Lenders
may direct the Collateral Custodian to take any action incidental to its duties
hereunder.  With respect to other actions that are incidental to the actions
specifically delegated to the Collateral Custodian hereunder, the Collateral
Custodian shall not be required to take any such incidental action hereunder,
but shall be required to act or to refrain from acting (and shall be fully
protected in acting or refraining from acting) upon the direction of the
Requisite Lenders; provided that the Collateral Custodian shall not be required
to take any action hereunder at the request of the Requisite Lenders, any
Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Custodian, (x) shall be in violation of any
applicable law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Custodian to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto).  If the Collateral Custodian requests the consent of the Requisite
Lenders and the Collateral Custodian does not receive a consent (either positive
or negative) from the Requisite Lenders within 10 Business Days of its receipt
of such request, then the Requisite Lenders shall be deemed to

 

142

--------------------------------------------------------------------------------


 

have declined to consent to the relevant action.  The Collateral Agent may
accept and act upon directions provided by the Administrative Agent as if such
directions were provided by the Requisite Lenders directly.  The Collateral
Custodian shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Custodian.  The Collateral Custodian shall not be deemed to have
notice or knowledge of any matter hereunder, including an Event of Default,
unless an Authorized Officer of the Collateral Custodian has knowledge of such
matter or written notice thereof is received by the Collateral Custodian.

 

(g)                                  Merger/Consolidation.  Any Person (a) into
which the Collateral Custodian may be merged or consolidated, (b) that may
result from any merger or consolidation to which the Collateral Custodian shall
be a party or (c) that may succeed to the properties and assets of the
Collateral Custodian substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Custodian hereunder, shall be the successor to the Collateral
Custodian under this Agreement without further act of any of the parties to this
Agreement.

 

(h)                                 Compensation.  As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to compensation as set forth in the Bank Party Fee Letter.  The
Collateral Custodian’s entitlement to receive such compensation shall cease on
the earlier to occur of: (a) its removal as Collateral Custodian pursuant to
clause (i) below, (b) its resignation as Collateral Custodian pursuant to clause
(n) below or (c) the termination of this Agreement; provided that, for the
avoidance of doubt, the Collateral Custodian shall remain entitled to receive,
as and when such amounts are payable under the terms of this Agreement, any
compensation accrued prior to the release of all Custody Documents from the
custody of the Collateral Custodian.

 

(i)                                     Removal.  The Collateral Custodian may
be removed, with or without cause, by the Requisite Lenders by notice (with a
copy to the Borrower and the Investment Manager) given in writing to the
Collateral Custodian (the “Collateral Custodian Termination Notice”); provided
that, notwithstanding its receipt of a Collateral Custodian Termination Notice,
the Collateral Custodian shall continue to act in such capacity (and, for the
avoidance of doubt, so long as it continues to act in such capacity, shall
continue to receive the compensation and any other amounts to which it is
entitled to receive in such capacity under the terms of this Agreement and the
Bank Party Fee Letter) until a successor Collateral Custodian has been appointed
(with the consent of the Borrower so long as no Event of Default has occurred
and is continuing) and has agreed to act as Collateral Custodian hereunder.

 

(j)                                    Reliance.  The Collateral Custodian may
conclusively rely on and shall be fully protected in acting upon any written
notice, instruction, statement, certificate, request, waiver, consent,
instrument, opinion, report, letter or other paper or document furnished to it
in accordance with this Agreement, which it in good faith reasonably believes to
be genuine and that has been signed or presented by the proper party (which in
the case of any instruction from or on behalf of the Borrower shall be an
Authorized Officer) or parties in the absence of its gross negligence, willful
misconduct or bad faith of its duties hereunder.  The Collateral Custodian shall
not be bound to make any independent investigation into the facts or matters
stated in any such notice, instruction, statement certificate, request, waiver,
consent, opinion, report, receipt or other paper or document, provided that, if
the form thereof is specifically prescribed by the terms of this agreement, the
Collateral Custodian shall examine the same to determine whether it
substantially conforms on its face to the requirements set forth herein.  The
Collateral Custodian may rely conclusively on and shall be fully protected in
acting upon the written instructions of the Requisite Lenders in the absence of
its gross negligence, willful misconduct, bad faith or reckless disregard of its
duties hereunder.

 

(k)                                 Rights of the Collateral Custodian.  The
Collateral Custodian may consult counsel selected with due care and shall not be
liable for any action taken, suffered or omitted by it hereunder in good faith
and in accordance with the advice or opinion of such counsel in the absence of
its gross negligence, willful misconduct, bad faith or reckless disregard of its
duties hereunder.  The

 

143

--------------------------------------------------------------------------------


 

Collateral Custodian shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it, in good faith, or for any mistakes of
fact or law, or for anything that it may do or refrain from doing in connection
herewith except in the case of its own gross negligence, willful misconduct, bad
faith or reckless disregard of its duties hereunder.  The Collateral Custodian
makes no warranty or representation and shall have no responsibility (except as
expressly set forth in this Agreement) as to the content, enforceability,
completeness, validity, sufficiency, value, genuineness, ownership or
transferability of the Collateral, and will not be required to and will not make
any representations as to the validity or value (except as expressly set forth
in this Agreement) of any of the Collateral.  The Collateral Custodian shall not
be obligated to take any legal action hereunder that might in its judgment
involve any expense or liability unless it has been furnished with an indemnity
reasonably satisfactory to it.  The Collateral Custodian shall have no duties or
responsibilities except such duties and responsibilities as are specifically set
forth in this Agreement and no covenants or obligations shall be implied in this
Agreement against the Collateral Custodian.  The duties, obligations and
responsibilities of the Collateral Custodian shall be determined solely by the
express provisions of this Agreement.  No implied duties, obligations or
responsibilities shall be read into this Agreement against, or on the part of,
the Collateral Custodian.  Any permissive right of the Collateral Custodian to
take any action hereunder shall not be construed as a duty.  The Collateral
Custodian shall not be required to expend or risk its own funds in the
performance of its duties hereunder.  It is expressly agreed and acknowledged
that the Collateral Custodian is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral.

 

(l)                                     Request for Directions.  In case any
reasonable question arises as to its duties hereunder, the Collateral Custodian
may request instructions from the Requisite Lenders, and shall be entitled at
all times to refrain from taking any action unless it has received instructions
from the Requisite Lenders.  The Collateral Custodian shall in all events have
no liability, risk or cost for any action taken pursuant to and in compliance
with the instruction of the Requisite Lenders in the absence of its gross
negligence, willful misconduct, bad faith or reckless disregard of its duties
hereunder.  In no event shall the Collateral Custodian be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Collateral Custodian has been advised
of the likelihood of such loss or damage and regardless of the form of action.

 

(m)                             Responsibilities.  The Collateral Custodian
shall have no responsibilities or duties with respect to any Custody Document
while such Custody Document is not in its possession.  The Collateral Custodian
may act or exercise its duties or powers hereunder either directly or, by or
through its agents or attorneys, and the Collateral Custodian shall not be
liable or responsible for the negligence or misconduct of any non-Affiliated
agent or non-Affiliated attorney appointed with due care by it.  If the
Collateral Custodian is prevented from fulfilling its obligations under this
Agreement as a result of governmental or regulatory actions, government
regulations, fires, strikes, accidents, acts of God or other causes beyond the
control of the Collateral Custodian, the Collateral Custodian shall use
commercially reasonable efforts to mitigate the effects of such circumstances
and resume performance as soon as reasonably possible, and the Collateral
Custodian’s obligations shall be suspended for a reasonable time during which
such conditions exist.

 

(n)                                 Resignation.  The Collateral Custodian may
resign and be discharged from its duties or obligations hereunder by giving not
less than 90 days written notice thereof to the Requisite Lenders (with a copy
to the Investment Manager and the Borrower) and with the consent of the
Requisite Lenders and (if no Event of Default shall have occurred and then be
continuing) the Borrower.  Upon receiving notice of such resignation, the
Requisite Lenders shall promptly appoint a successor Collateral Custodian (with
the consent of the Borrower) by written instrument, in duplicate, executed by
the Requisite Lenders, one copy of which shall be delivered to the Collateral
Custodian so resigning and one copy to the successor Collateral Custodian,
together with a copy to the Borrower, the Investment Manager, the Collateral
Agent and the Administrative Agent.  Upon the effective date of such
resignation, or if the Requisite Lenders give the Collateral Custodian written
notice of an earlier termination hereof, the Collateral Custodian shall (i) be
reimbursed for any reasonable and documented costs and expenses the Collateral
Custodian may incur in connection with the termination of its duties under this
Agreement and (ii) deliver all of the Custody Documents in the possession of
Collateral Custodian to the successor

 

144

--------------------------------------------------------------------------------


 

Collateral Custodian.  Notwithstanding anything herein to the contrary, the
Collateral Custodian may not resign prior to a successor Collateral Custodian
being appointed.  For the avoidance of doubt, the Collateral Custodian shall be
entitled to receive, as and when such amounts are payable in accordance with
this Agreement and any compensation accrued through the effective date of its
resignation pursuant to and in accordance with this Section 14.

 

(o)                                 Release of Custody Documents.  Upon
satisfaction of any of the conditions set forth in Section 6.8 for the sale or
release of a Collateral Obligation in whole, the Investment Manager shall, by
delivery to the Collateral Custodian of a request for release substantially in
the form of Exhibit D (with a copy to the Lenders) (which may be delivered
concurrently with the Borrower Order delivered pursuant to Section 6.7(a)),
direct the release of the related Custody Documents for such Collateral
Obligation which are held by the Collateral Custodian in physical custody
pursuant to this Section 14.  Upon receipt of such direction, the Collateral
Custodian shall release the related Custody Documents to the Investment Manager
(or as otherwise provided in the related release request) and the Investment
Manager will not be required to return the related Custody Documents to the
Collateral Custodian.  Written instructions as to the method of shipment and
shipper(s) the Collateral Custodian is directed to utilize in connection with
the transmission of Custody Documents in the performance of the Collateral
Custodian’s duties under this clause (o) shall be delivered by the Investment
Manager to the Collateral Custodian prior to any shipment of any Custody
Documents hereunder.  If the Collateral Custodian does not receive such written
instruction from the Investment Manager, the Collateral Custodian shall be
authorized and indemnified as provided herein to utilize a nationally recognized
courier service.  The Investment Manager shall arrange for the provision of such
services at the sole cost and expense of the Borrower and shall maintain such
insurance against loss or damage to the Custody Documents as the Investment
Manager deems appropriate.

 

Except as otherwise expressly provided above in this clause (o), Escrowed
Assignment Agreement Documents shall be released by the Collateral Custodian
only in connection with sales of Collateral Obligations pursuant to the exercise
of remedies under the Collateral Documents (and in each case only upon written
direction therefor from the Requisite Lenders).

 

(p)                                 Collateral Custodian as Agent.  The
Collateral Custodian agrees that, with respect to any Custody Documents at any
time or times in its possession, the Collateral Custodian shall be the agent of
the Collateral Agent, for the benefit of the Secured Parties, for purposes of
perfecting (to the extent not otherwise perfected) the Collateral Agent’s
security interest in the Collateral and for the purpose of ensuring that such
security interest is entitled to first priority status under the UCC.

 

(q)                                 Indemnity.  The Borrower agrees to indemnify
and hold harmless the Collateral Custodian and its directors, officers,
employees, agents and assigns from and against any and all Indemnified
Liabilities.  This clause (q) shall survive the termination of this Agreement
and the resignation or removal of the Collateral Custodian hereunder.

 

[Remainder of page intentionally left blank]

 

145

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BCSF I, LLC, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GOLDMAN SACHS BANK USA, as Syndication Agent and Sole Lead Arranger

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GOLDMAN SACHS BANK USA, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Administrator

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Custodian

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------